Community railways
The next item is the joint debate on the following four reports, drawn up on behalf of the Committee on Regional Policy, Transport and Tourism:
A5-0417/2002 by Mr Jarzembowski on the proposal for a European Parliament and Council directive amending Council Directive 91/440/EEC on the development of the Community's railways (COM(2002) 25 - C5-0038/2002 - 2002/25(COD));
A5-0424/2002 by Mr Sterckx on the proposal for a European Parliament and Council directive on safety on the Community's railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (COM(2002) 21 - C5-0039/2002 - 2002/0022(COD));
A5-0418/2002 by Mrs Ainardi on the proposal for a European Parliament and Council directive amending Council Directive 96/48/EC and Directive 2001/16/EC on the interoperability of the trans-European rail system (COM(2002) 2- C5-0045/2002 - 2002/0023(COD)) and
A5-0441/2002 by Mr Savary on the proposal for a European Parliament and Council regulation on establishing a European Railway Agency (COM(2002) 23 - C5-0046/2002 - 2002/0024(COD)).
Mr President, ladies and gentlemen, I would firstly like to warmly thank the four rapporteurs for the excellent work they have done, which means that the plenum is being presented with some generally positive reports, which move in the same direction as the Commission's proposal and support the Commission's approach.
I would like to thank Parliament, which, furthermore, has dealt with these reports as a global package, resisting the temptation to divide it up, which would undoubtedly have hindered our common objective of finally creating a genuine European rail area.
Ladies and gentlemen, this is the second stage of a prolonged process. Following the entry into force on 15 March 2001 of the three directives of the infrastructures package, which will have to be incorporated into the Member States' legislations from 15 March 2003, we must now complete the legislative framework in order to speed up the creation of a genuine European rail area. The four proposals we are going to debate today fall within the framework of this process.
I will firstly comment on the proposed amendment to Directive 91/440/EEC, extending access rights to infrastructure and freight services within the Member States, and to speed up the opening up of the market. The rapporteur is Mr Jarzembowski, who has done a wonderful job.
Ladies and gentlemen, the White Paper on European transport policy provides an alarming description of the development of rail freight transport. Over the last twenty years, the quota corresponding to this sector - within the overall distribution of goods transport in the Union - has been reduced by half, from 15% in 1980 to 8% in 1999. Over this period, the quality of services provided to clients has not improved and in certain Member States it has worsened. This is therefore an extremely pressing issue. I do not believe we can wait until 2008 to open up international goods transport to competition throughout the European network.
We must also deal with domestic transport. That is why certain modifications are proposed to replace the timetable and methods for opening up laid down in Directive 2001/12/EC, without waiting any longer for the opening up of freight transport, both national and international, to the whole of the network. In practice, this total opening up of access rights in the field of freight would be effective by 2006, which would mean bringing forward this opening up to the whole network by two years.
Ladies and gentlemen, the second proposed directive relates, of course, to rail safety. I believe that the issue of safety in transport is something which occupies and preoccupies all of us, especially at the moment. I would also like to thank Mr Sterckx for his work.
We must guarantee that the integration of the European rail network does not mean a reduction in the maximum levels of the safety standards in the various Member States of the Union. But at the same time we must guarantee that the establishment of common rules prevents any possibility that, as a result of safety issues, the market may be harmed or there may be any discrimination in access to the networks. The creation of an internal market in rail services would not be possible without the establishment of common safety rules.
Furthermore, the opening up of the markets and the end of the monopolies considerably modify such an important factor as the system of responsibilities in the field of safety, and it is therefore necessary to establish a coherent, transparent and clear framework which prevents any doubt in this area.
The safety directive focuses on four areas: the designation of national safety authorities, separate from the operators, with clearly defined responsibilities; the determination of the essential elements of safety systems in relation to the operator of infrastructures and rail companies and the establishment of a mechanism for determining and adopting common safety objectives and methods - a role to be played by the rail Agency; the establishment of a common system for the issuing, content and validity of safety certificates; finally, the introduction, as in other sectors, of the principle of independent technical investigations in the event of accidents.
We now come to the third proposed directive. If we establish the network, if we guarantee a common level of safety, with clearly defined responsibilities, it is also necessary to establish an interoperable system. Hence the amendment of Directives 96/48/EC and 2001/16/EC on interoperability, whose rapporteur is Mrs Ainardi.
As well as the modifications which experience suggests we should make, it is essentially a question of guaranteeing coherence in the scope of the network in which opening up of access is carried out and the network in which the interoperability standards must be applied.
It is also a question of sending a very clear message about the need to standardise equipment, with a view to reducing costs. We cannot just remove administrative borders, but we must also remove technological borders in order to create this European rail network.
I would like to express my gratitude for the work done on an enormously technical and arduous subject, but on which the work of Parliament and the rapporteur have once again been of the highest quality.
I will finally comment on the fourth proposal, to create a European Railways Agency, on which Mr Savary has done some very considerable work.
The Agency is the cornerstone, it will complete the circle and will be the instrument which will allow us to make progress in the field of the interoperability of rail safety and therefore to guarantee the integration of the European rail network.
This Agency will provide technical support for decision making, without autonomous competences, and will provide the Commission with opinions and recommendations. The texts in question will be adopted by the Commission in accordance with a comitology procedure, as is currently the case in relation to interoperability.
Its main fields of activity will be as follows: the technical drawing up of texts planned for the directive on safety - common safety objectives and common safety methods - and for the directives on interoperability; the creation of a network of national safety and interoperability authorities; technical advice to the Commission and the national authorities on specific cases in the field of safety rules.
This Agency, which will be made up of some 100 people, will be responsible for promoting the work of the technical approximation of rail systems and will be independent, although it will work in close cooperation with experts in the sector.
Mr President, to conclude, the texts proposed intend, on the one hand, to ensure that 15 incompatible national systems develop technically towards an integrated and competitive European rail area and, on the other, to speed up the opening up of the market in freight transport, so that operators can provide effective services in any part of the Union. Let us finally opt for a modern railway, worthy of the twenty-first century, which is able to compete effectively with other modes of transport.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, I believe that this is a good day, even if there are not so many people listening at the moment - and I hope that the press will report on this important debate - because we are finally on the way towards also establishing an internal market in the rail sector. This is an absolutely crucial point, because this is the only internal market that is actually still lacking in the transport sector. That is why, Commissioner, our four reports express our full agreement, in principle, with the Commission's basic ideas. However, being a self-assured Parliament and co-legislator, we have also tabled some substantial amendments to the four Commission proposals. I hope that the Commissioner will support all of them.
Why have we tabled amendments? By tabling these amendments we are seeking to hasten the revitalisation of the rail sector in the European Union. We must create the necessary framework conditions sooner, because if we do not manage to revitalise the railways, we will not meet our European transport policy objective - laid down in the White Paper - by 2010 either. By 2010 we want to bring the different modes of transport back into balance, which in practice means that we want to carry more freight by rail instead of by road and more passengers by rail instead of by air or road.
To achieve this objective of putting a larger proportion of the overall volume of traffic back onto the railways, we need to create appropriate framework conditions. These must be such that the rail networks really are opened up throughout the Union to existing and new railway undertakings, that is that network access is liberalised. In addition, by adopting European standards we must also physically cross internal borders, meaning that trains must be able to cross borders without stopping or slowing down, so that we can also make the advantages offered by the internal market a reality from the technical point of view. And we need a high level of safety. Since in the future we will not only have the national railway companies in the Member States but also increasing numbers of private railway undertakings, operating across the Union, it is no longer sufficient for the national authorities to be responsible for safety standards. Instead we need common, high European standards of safety for the benefit of passengers and railway staff.
Finally, we need a European railway agency to energetically push forward all of these measures and monitor them. We have made progress on interoperability, but too slowly. At a conference, technical experts informed us that it would take 30 years to achieve interoperability, that is for trains to be able to use different networks without stopping. Ladies and gentlemen, if we wait that long there will not be any railways left in Europe that are operated on a commercial basis. However, we want the railways, and so all of us here need to energetically drive these measures forward, and that is why we need a European railway agency.
In an internal market for railways designed in this way, it will be crucial for modern, forward-looking railway undertakings to attract more freight and more passengers onto rail by providing services that customers want and that run on time. If we continue to have the kind of planning system that we have today, which means that a railway undertaking cannot guarantee when a train travelling from Germany to Italy is going to arrive - there are hour- and even day-long delays - then rail is not going to be able to compete with HGVs. But we want to create the framework conditions to ensure that trains can compete with HGVs.
I should like to make four brief comments on my report. The first, Commissioner, is one on which I think we now agree. The Commission wanted to postpone the introduction of the special rail network for freight services in Europe, the so-called Trans-European Rail Freight Network, which the first railway package already states will come into being on 15 March 2003. We are against this and think that we need this special rail network on 15 March of this year so as to gain experience of cross-border freight transport. I hope that the Commission agrees.
Secondly, we think that the aim set by the Commission of opening up the whole network to freight - both cross-border and national services - by 1 January 2006, as the Commissioner also indicated, should be clearly stated as from now, and not expressed as one-and-a-half years or two years after entry into force. We want everyone to know that on 1 January 2006 they can be prepared for the networks actually to be opened up to freight services.
Thirdly, it is our view, Commissioner, that we also need to extend these rights to use rail for freight transport to other transport operators, not only the traditional railway undertakings or the new railway undertakings, but also the shippers and carriers. Because only if all the players in the sector are on board - and that includes the shippers and carriers - will we be able to transfer freight from road to rail. I therefore hope that you will also agree to the independent rights that we want to grant them.
My final point, Commissioner, relates to something that you did not address just now, but I should in any case like to make this request. You said that the Commission did not want to table proposals to open up the networks to passenger services as well until 2003. We in Parliament are one step ahead of you and have said: no, we do not want there to be so much domestic air traffic in Europe and would prefer passengers to take cross-border passenger train services. We therefore also want the rail market in passenger services to be opened up. We are proposing making it possible for cross-border passenger services to operate from 1 January 2006, like freight services, and national passenger services at a later date, from 1 January 2008. Commissioner, it is precisely if we want to ensure that airspace is used sensibly that we need to attract more passengers onto the railways. I hope that you will support us in this.
Two final comments on the Sterckx report: I think that this report on safety standards is so magnificent that all I can say is that its main points go to the heart of the matter, in that it makes the provisions more precise and advocates a high level of safety in the interests of passengers and staff. That is why we will be fully supporting this report. Finally, Commissioner, I hope that you agree with us that we should encourage the Greek Presidency actually to adopt the common positions in March so that we can move the procedure forward and perhaps conclude this chapter, on opening up the railways in the European Community, by the end of the year. Even if one or two Member States should have problems, the Community Treaty allows a decision to be taken by a majority in the Council of Ministers, and we should encourage the Greeks to take advantage of this possibility.
- (NL) Mr President, Commissioner, ladies and gentlemen, I think that most of us in Parliament agree that we need a European approach and that national monopolies have no future. It is, however, clear that in a European market such as this, where more players are entering the arena, there must be proper safety arrangements. The safety situation is satisfactory at the moment. Rail is a safe means of transport, it must remain at least as good and we must try to improve safety levels wherever possible.
The directive we are now producing is an initial step towards European safety policy. At the moment there are still too many different rules and regulations which make this railway market in Europe too complex in many cases. We must therefore develop a standard procedure for the different Member States in this directive.
Firstly, a structure. Who is responsible for what? The railway companies are naturally responsible for what they do, and as a Parliament we are adding the infrastructure managers to this. Every Member State should therefore have a safety body which operates independently and openly and is transparent. Everyone must know how things stand. With regard to the operational side of things, however, I think that the safety bodies must be able to make use of the existing railway companies' know-how, knowledge and experience.
Secondly, we must have a common approach to safety, a common safety goal. As a Parliament, we think that, once established, this goal must be put before the Council and Parliament again and must not only be assessed by a committee of national experts. We must not only have a common goal but also a common working method, and I am somewhat stricter than you are when it comes to discouraging new national rules. We will have to be as strict as possible in this regard, and the Commission must have the last word.
We must also - and I am somewhat more ambitious than the Commission in this regard too - establish a European objective, and we must state that our objective is to achieve one single set of European regulations. We do not necessarily have to achieve this tomorrow, but we must at least be able to say what we are aiming for. All players must have a management system, and there must be common safety certificates for staff, for rolling stock and also for the infrastructure manager. As far as staff are concerned, I think that a European driving licence for train drivers is important. We must work on this. Communication is also important; that is something I have added to my report. If you cross language boundaries you must also make sure that you solve language problems. The agency must have its say about how this is to be done. It is an important point, however.
Thirdly, we must develop a common method of investigating accidents, investigating incidents, an independent investigative body and criteria that must be respected in these investigations.
I think that we have achieved a balance between making our approach as European as possible with supervisors who are as independent as possible, and achieving a theoretical model that is also workable in practice. So you must not simply dismiss the knowledge that the old monopolies have at their disposal; you must use it to create a workable system. I am convinced that where we are now is an initial phase, that this is an initial step. We will have to discuss safety a few times more and amend and adapt directives over the next 10, 15 and 20 years. The structure we are now setting up will also have to prove its soundness in practice, and we must ensure that we are flexible enough to acknowledge our mistakes and to do something about them if necessary.
I also think that we have achieved a good balance when it comes to the involvement of the staff concerned. It is important for the people who work on the railways to be involved in the things that concern them. Safety is also the work of man, and the people who are responsible for this work must be involved in the decision making. I think that this is in fact clearly stated in the directive.
With Mrs Ainardi's report on the technical obstacles and Mr Savary's report on the Railways Agency, which will be very important in the future as it will have to do a great deal of the work, we are thus taking a significant step towards a European railway environment. Mr Jarzembowski's report is also a significant step forward. What we need are open, dynamic, commercially-oriented railway companies that think European, not just nationally or locally. The culture of the national monopoly is still very much in evidence and too often prevents Europe's railways from operating efficiently.
As Mr Jarzembowski and the Commissioner have also said, we need a dynamic rail industry. When you see how the transport economy has developed, you cannot do without railway companies. I get terror-stricken whenever I hear people from railway companies saying that if we do not adapt quickly we will have no more goods traffic on the railways, and we will be priced out of the market - not by the prices themselves but by bad working practices. Rail is a sustainable means of transport and we must look after it. With our reports and your proposals, Commissioner, I think that we are taking a significant step forward, for we need to progress towards a European transport market.
Mr President, Commissioner, ladies and gentlemen, given that the European Union has published a White Paper explaining the need to revitalise rail transport, it is essential to ensure interoperability within the European rail system if it is to be developed. This is crucial to the future of European railways in the twenty-first century. Rail is a more sustainable means of transport, entailing fewer external costs than road transport. It is also more environmentally friendly and safer. Despite all this, rail freight has declined over the last twenty years.
It is my view that there are three main reasons for this decline. Firstly, we have industrial strategies favouring road transport and 'just-in-time' management, resulting in a greater number of journeys and greater dispersal and fragmentation. Furthermore, there is distortion of competition between road and rail transport. The level of social regulation relating to road transport is notably low when compared to that for rail. I am thinking, in particular, of the fact that the regulation outlined in the Markov report to be discussed this morning does not address the question of a limit on driving time adequately. Despite the fact that Mr Markov and the Committee on Employment and Social Affairs proposed reducing driving time to 45 hours, the limit remains at 56 hours, which is clearly still far too long. Lastly, I share the view that the development of different networks according to national specifications has limited trade and has lead to inadequate cooperation and incompatible standards.
My report on the high-speed network and the conventional network respectively, therefore seeks to make standards more compatible by bringing the two existing directives into line with each other. The report also includes a series of proposals to speed up harmonisation and to extend its scope. I would like to point out that my report is closely linked to the report on establishing a European Railway Agency. Consequently, a number of decisions on points concerning the Agency are included in my report as they stand in order to ensure that the package is coherent.
While preparing my report, I met with operators, experts, the Commission, trade unions and public authorities on many occasions. As a result of the meetings, I identified a number of issues to which I would like to draw your attention. Firstly, in order to achieve interoperability, I think it is absolutely essential to take full account of the skills and know-how of the professionals working within the sector. The European Union must ensure the involvement of the sector if it is to harmonise the rail system. For example, during one of the meetings I had with railway staff, they proposed a recording device. I took this on board, as I believed it to be relevant. The introduction of a recording device now has universal support and is included in my report. Secondly, further to all these meetings, it has become clear to me that harmonisation and safety rules are inextricably linked. Harmonisation in this area cannot be carried out at a minimum level. Safety standards vary across the European Union. Lowering safety standards to facilitate access to infrastructure would be counter-productive and even dangerous. Reducing safety would not be in the interests of harmonisation.
One question remains unresolved, namely funding. Enormous investment is needed to achieve this new stage of development. No specific budgetary provision is envisaged, though this is certainly called for.
I am delighted that agreement has been reached on Article 29 of the Sterckx report, which promotes social dialogue. I also consider the agreement reached on the Savary report to be very important. This concerns the participation of staff representatives in drawing up technical specifications on interoperability (TSIs) which are of direct concern to them.
To ensure consistency between the various reports and the unity of the package, I would like to propose three oral amendments which take account of the agreements reached on the Sterckx and Savary reports. I would also like to propose an amendment on the financial questions. Whilst I am aware that not everyone will share my point of view, I hope you will all understand the importance of the issue. The package as a whole is extremely important, given what is at stake. We bear an enormous responsibility for the future, as we are planning the European rail system for the twenty-first century.
I would in addition like to express my opinion on the package as a whole. The Jarzembowski report proposes the complete liberalisation of rail freight services by 2003, and of national passenger services by 2008. I must say that I am concerned about the proposals aimed at speeding up liberalisation, following up those proposed by the Commission. The transposition of the first package is only just taking place in Member States, and an assessment of the consequences has therefore yet to be undertaken. I am still concerned at the conclusions of the Barcelona Council, which sensibly called for a report to be drawn up and an assessment to be made before any new proposal is presented.
I agree that we need to revitalise the rail system. It is my view that the harmonisation of standards is a very relevant issue, as is the need for an Agency and strict safety rules. I do not however see why and how it should be deemed necessary to undertake the development of the rail network and opening it up to competition at the same time. The Sterckx report on safety is also very important since, like the Commission, it is concerned in particular about the harmonisation of safety standards. The harmonisation of safety standards should, however, take account of the real situation of the sector, especially as regards implementation time. It would be useless, or even detrimental, to attempt to apply European standards too quickly.
In conclusion, I would like to reiterate my conviction that both the long-term development and the revitalisation of the sector are at stake. The players in this sector count, be they operators or railway staff. Their skills and knowledge are valuable. The European Union can and must show that it intends to involve them in the development of the rail system.
I would first like to congratulate the Commissioner and thank all the members of the Committee on Regional Policy, Transport and Tourism who have worked so enthusiastically on these documents. I would like to express my appreciation first to the four rapporteurs for their excellent work, and to all the political groups. I think that we have all put a lot into this second package because we feel that we need to develop the European rail network. In the first place, I believe that we must make it clear to those who might have certain concerns or prejudices about the issue, that Europe really does need a railway network. Europe needs a railway network because it will have to deal with serious environmental problems in the years to come. The public will not forgive us for not developing alternatives to road transport. Furthermore, European Union involvement in railways represents an opportunity for the sector, not a constraint or a threat.
What is clear is that the rail systems inherited from the old nation states are today no longer able to meet current demands. As the Commissioner has reminded us, it is apparent that as regards freight transport in particular, in regions like mine, the cancer of lorries and cars is spreading day by day and people are continually asking us for solutions. I therefore believe that we need to commit ourselves firmly to developing the European rail system.
At present there are three solutions or approaches to this problem.
The first way involves national tensions or, in other words, undeclared protectionism. It also entails corporatism and national vote-winning measures. I think that this approach, evident in France and Germany, is not the way forward. We should not fear opening up within the European Union. Once again, this represents an opportunity for the rail sector as a whole.
There is a second way of addressing the problem. I think that the incidents involving the Prestige and the Erika should give us cause for reflection. There is a price to be paid for transport. Transport policy cannot solely involve lowering prices through unbridled competition. We must not ignore recent maritime disasters. As a result of these terrible events we are today to set new standards and doubtless increase the cost of transporting dangerous goods by sea. At the same time we are moving in the opposite direction in the rail sector, and saying that policy of dumping at any price and competition at any price is an end in itself.
I think that the third way of tackling the rail sector is that of opening it up in a controlled way. This involves maintaining the culture and expertise developed by the rail sector while ensuring that networks are opened up. In my opinion, this is the Swiss way. The first way, the French and German way, is too conservative. There are lessons to be learnt regarding the second British and Dutch way. The third, the Swiss way, opening up within a framework of functional integration, should be our enduring model. If we do not adopt this model, we are likely to be severely disappointed.
The European Union should of course direct this policy. In particular, it should have control of the implementation of rules and European harmonisation measures incumbent on all Member States. I believe that safety must be an absolute priority, because a safety culture is crucial for the railways. It is therefore essential that we adopt this approach. I would like to thank Commissioner de Palacio for the proposals that formed the basis of these very important reports. As regards the Sterckx report, a crucial document in my opinion, we must be fully aware that safety policy must not amount to a policy for diluting responsibilities. We must not draw up a policy that will entail the levelling-down of safety standards. Rather, we must have a very demanding policy that maintains functional integrity. This means maintaining the functional integration of the railway while ensuring political and judicial independence. As regards the Ainardi report, I would simply hope that the amendments compatible with those relating to the Agency are adopted.
Lastly, on my report relating to an Agency to harmonise rail safety, the competent committee has already voted on 48 amendments. I thought we could have left it there, but yet another amendment has just been tabled. We hoped this Agency would be an executive Agency of the Commission, steered by the Commission as far as possible. Thus we have an amendment stating that the Commission would preside over the Agency. This falls within the scope of the executive. One would therefore assume that the European Parliament would not be represented. I would like the number of Member States not to be increased but to remain at six. I would like them to adopt an executive posture, rather than what could be termed a parliamentary or legislative one. I trust they will find it in themselves to do so.
In addition, we hoped to make the Agency a common organisation for the whole of the European rail industry. I am personally convinced that we will not be able to develop a European rail system if the players in the sector are not agreed on working together to develop it. We have therefore proposed including representatives from the entire rail sector on the administrative board. Clearly, this will allow progress to be made on many issues.
Lastly, we hope there will be consultative committees, inquiry bodies and safety authorities. I have to say that personally I would be very worried if Amendment No 49 were carried, as this would destroy the entire proposal. It seems to me that, on the occasion of this significant vote on the Agency, it would be unfortunate to content ourselves with the text adopted by the Committee on Regional Policy, Transport and Tourism. I will finish on that note. I had intended to comment on the Jarzembowski report but I have run out of time and will do so in private.
Mr President, Commissioner, ladies and gentlemen, for a long time transport policy was a poor relation in European policy. In plain language, for a long time nothing happened at all. It required a judgment by default from the European Court of Justice for things slowly to start inching forward, step by step. Admittedly, we have seen some movement on air and maritime transport in recent years - this is pleasing, and we are grateful for this, not least to the Commissioner - but the tragic events off the Spanish coast have shown that we are still a long way from where we actually should be.
It is above all in the sector that is being discussed here and now that we are still a long way from where we should be, namely in the rail sector. Much ought to have been done here in the last few years and it still has not been done, including establishing genuine coordination between the Member States. Mr Jarzembowski has already pointed out that the rail sector is the only one in which the internal market is not a reality. I would perhaps express this in even stronger terms: where rail is concerned we have probably not even started to make it a reality. That is why the necessary balance between the individual modes of transport is still lacking. This has also been mentioned once already today. It cannot be stressed often enough. The results are as bad as you would expect, particularly between road and rail where the gulf is tending to widen in the absence of sensible joint solutions.
The European rail system and its connection to the system in the candidate countries, which will soon be members of this Union, needs to be revitalised and made to work; otherwise a lot more will go wrong on our railways and we will have even more problems than we do now. As an Austrian I am not only referring to transit across the Brenner Pass and the Alps; essentially this applies to all regions of Europe, all of which are sensitive to a greater or lesser degree, not only those that have been under intensive discussion over the last few days.
In this context, I should like, en passant, to apprise you of one fact, which is not without interest, because unfortunately it is never adequately taken into consideration in the discussion: the Austrian railways are the only ones to have increased their share of the freight market in the last few years. All of our other neighbouring countries have continued to let road strengthen its lead over rail.
Now what is at issue specifically in the Ainardi report, for which I was also responsible as shadow rapporteur? Interoperability should and must be made a reality across the entire network. We cannot concentrate, as we did originally, on individual parts of the network - high-speed lines and so forth - and treat them separately. We have to try actually to find one single structure, obviously with the necessary exemptions for regional railways - if they really are regional railways - for heritage railways and others.
When it comes to drafting and adopting these technical specifications we must firstly bear in mind that this is not the job of the European legislator, but that specialists must set to work on these, and European politicians are only called on to monitor progress. What is important here are reasonable costs and a high degree of safety. Both aspects have been addressed often enough here today. I do not need to emphasise this particularly, but I do think that we should take them seriously. Where safety is concerned, I would specifically point out that we have now tabled a proposal to extend the black box system to the railways. This means that we also want to make progress on research, so as to ensure that in the long term we arrive where we need to arrive, at a functioning European transport system.
Mr President, firstly I would like to thank all the rapporteurs for their work in this very important area. This is a difficult and complex subject not made any easier by the position that the whole railway industry finds itself in. If you look at rail freight in Europe, for example, the drop in traffic is quite alarming. If nothing is done, then within the next 15 years rail freight will not exist.
There has to be change in how railways work, both in the passenger and freight sectors. The industry itself has to recognise that its service levels have been unacceptable and Member States must also recognise that investment levels have been in decline for many years. This is nowhere more apparent than in the field of interoperability: 15 different systems, different signalling systems, different power currents and an obsession at national level with working their own system to the detriment of international cooperation and to the detriment of interoperability.
It is the inability of a train to cross borders without changing locomotives, changing drivers or even changing bogeys that is the problem for our railways. A 40-tonne heavy goods lorry is fully interoperable. A freight train is not. That is the difficulty that faces the industry. It is not an easy problem to overcome. We need to give the railways time to improve their interoperability, but we must also remind them that time is running out and frankly with regard to freight the industry is now drinking in the last chance saloon.
I, on behalf of my group, have followed the report by Mr Sterckx with regard to safety more closely than the others. It is our belief that in any work in the area of safety those who work in the sector must be involved. In this regard a difference exists between us and the PPE-DE Group. Our main goals are to ensure higher levels of safety whilst fully integrating our European rail system. We must get away from the 15 different systems I mentioned earlier; however, we must ensure that Member States have an input, and in those areas where higher standards exist we must insist that they are maintained. Dilution of safety standards is not an option. That is why, as a group, we have submitted a number of amendments to Mr Sterckx's report.
All of us here are supporters of railways. Indeed some of us are somewhat fanatical and are often called anoraks by our colleagues. I hope the Commission proposals and Parliament's response are seen by those in the railway industry as an honest attempt to ensure that Europe's railway industry has a future. In order to reach that goal we need politicians, we need governments, we need the Commission, but most of all we also need all sides in the railway industry working together.
Mr President, Commissioner, ladies and gentlemen, on behalf of my group I should firstly like to thank all the rapporteurs involved in the railway package. They have done some excellent work.
Development of the railways, however, was far too late in getting started. Now such areas as the promotion of competition in both freight and passenger transport services, increased interoperability and improvements in safety are huge challenges which really do require swift action to be taken. The competitiveness of the railways has seriously decreased. There has been a shift to transportation along congested roads as well as by air, because the railways have not been able to improve their services quickly enough.
This railway package will enable us to promote the competitiveness of the European railways, and improved competitiveness will mean that companies and the public will have the chance to utilise a more environment-friendly form of transport. At the same time congestion can be relieved and short flights replaced by railway transport services, which will result in a better balance between transport operators. Development of the railways will also clear the way for increased use of intermodal transport, as at the same time attention will be paid to improved interoperability of the ports and railways.
As shadow rapporteur, I have followed Mr Savary's drafting of the report closely. Mr Savary has also done good work. A properly established Railway Agency would boost development of the railways and monitor and promote innovation and good practice. Our group believes, however, that the same principle should be followed regarding the composition of the Agency's administrative board as that which applies to the Maritime Safety Agency. We have tabled an amendment on this for which we hope there is support.
These days, people and goods are travelling ever longer distances. Much too much of this travelling is taking place on the motorway or by air. Travelling by rail is more environmentally friendly, but most of our railway networks date back to an era when we stayed within our own state boundaries much more than we do now. Virtually everyone now agrees on the need for modernisation with trains that can travel on the other side of the border with the same carriages, the same crew, the same voltage and the same safety requirements. This can be achieved quickly by improving cooperation between national railway companies or by merging large-scale and cross-border activities into one single European operation.
Regrettably this increase in scale is now being misused to force all the Member States of the European Union to allow other companies with private capital to access the railway network. Liberalisation means that we will only be able to travel where entrepreneurs can expect to make a profit. The additional costs for planning, supervision, safety and infrastructure are being paid by the government, in other words the taxpayer, and the financial benefits go to international companies. This compulsion to liberalise will make it more difficult to guarantee continuity and safety. Despite the European unity that has been achieved, there is currently less cross-border rail traffic in many places than there was in the time before the EU was created. International night trains are being cancelled, long-distance connections are being severed, railway timetables for 'abroad' are no longer being issued, boarding bans are being introduced and there will be no railway facilities for the rapid transportation of perishable goods.
Even before the compromise of the end of 2000 concerning corridors for goods transportation by other companies comes into effect, attempts are already being made to push through even more far-reaching liberalisation with the aim of putting international goods traffic first, then domestic goods traffic, then international passenger traffic and finally all traffic in the hands of companies that have fewer obligations to society as a whole. In the Netherlands, which wanted to take the lead, liberalisation has resulted in a significant reduction in the quality of train services. Part of the package of four reports that have just been presented will have a detrimental effect on the railway company's duty of service. If we do not accept that part, the future will look a great deal better.
Mr President, I would first like to thank all fellow MEPs and rapporteurs. The aim of all reforms must be to create a sustainable transport policy in Europe. Liberalisation can sometimes be a means to achieving this, but never an end in itself. The extremely poor situation in respect of maritime transport must indeed be a warning to us. Freight traffic in Europe has become a problem due to the enormous increase in the number of lorries on our roads. I myself regard early liberalisation of goods transport by rail as a sure fire way of quickly reducing the number of lorries on the road, provided that it is given sufficient support.
Indeed, we do not view liberalisation as an end in itself, and we are therefore not in favour of liberalising passenger transport. Passenger transport by rail is a public service and must remain so. Transport must also remain affordable for everyone, so it should not only be the profitable lines that are allowed to be leased or sold. The negative consequences of liberalisation are already being felt by travellers. International lines outside of the high-speed network are being cut back. One example is the fast overnight connection between Brussels and Milan which, as my Italian colleagues know, has been scrapped as a result of competition from air travel, a mode of transport in which the environmental costs are not calculated into the ticket price. That there is a problem is, however, demonstrated by the poor rail connection between Brussels and Strasbourg I got a taste of yesterday.
The European Commission has done too little research into the consequences of liberalisation for rail transport. We think that an assessment is urgently needed before we go any further down the road towards liberalisation. We cannot make decisions on accelerating the pace of liberalisation of rail transport until such time as we have a clear picture of the impact this liberalisation will have on working conditions, safety, the environment, the effective improvement of consumer choice and the growth of the sector. With this in mind, we have therefore submitted an amendment to Mr Jarzembowski's report.
The three other reports closely reflect the problems and issues of the sector. Firstly that of safety in the Sterckx report. Then coming up with practical ways of cooperating effectively in the Ainardi report. Finally, a Railways Agency to support the entire harmonisation process and to get it on track in the Savary report. The era of containers being transported from the North Sea port to Northern Italy on trains crawling along at 18 km per hour must be consigned to history as soon as possible. The Sterckx, Savary and Ainardi reports place the emphasis on cooperation and consultation between different companies. These companies could naturally have done this themselves, but they seem to only spring into action when competition is imminent. Europe should naturally have organised this internal rail market much earlier. This Railways Agency should have been in place thirteen years ago. The free movement of goods was not organised in a sustainable way in the twentieth century. The twenty-first century must bring the changes we so urgently need.
Mr President, ladies and gentlemen, there are indeed some excellent sections in the reports on the development of rail transport we have before us. In particular, Mr Jarzembowski is right to be concerned about the decline of rail transport compared to road and air transport. As regards freight, the Commission has noted that the market share of rail freight transport in Europe has declined from 21% in 1970 to 8% in 1998. During this time, however, the volume of goods requiring transportation has increased considerably and people are travelling ever more frequently.
These developments have had disastrous consequences. This increase in the flow of goods and people has disastrous repercussions for three spheres. There are consequences for the environment as road and air transport cause more pollution than railways. There are consequences in terms of increased traffic as the road network and air corridors are saturated. There are also consequences in terms of personal safety as it is safer to travel by train than by car, given that many tens of thousands of people die in road traffic accidents in Europe every year. The French suffer more than most from these road accidents. The higher road death toll is not down to the French being more reckless behind the wheel than their European neighbours, as the French Government maintains. The explanation lies in the fact that the major trunk routes used by lorries in France linking Mediterranean countries with Northern and Eastern Europe have now reached full capacity. These lorries sometimes hog the carriageway for several kilometres and cause many accidents and traffic-jams. The suffering endured by thousands of drivers who became stuck in their cars in temperatures of as low as -5° during the night from 4 to 5 January was certainly the result of snowfall, but it was mainly caused by the shortcomings of the motorway maintenance services and lorries stuck in the snow on the road.
I do not think, however, that the proposals presented in the reports of our fellow Members, which the Commission supports, address the situation appropriately. In my opinion, France has no need of a European Railway Agency or more European regulation in order to free up its roads. It needs a government that will assume its responsibilities and tackle the causes of the problem. We should ask ourselves why the French Government has failed to follow the example of the Swiss Government on this matter. The government should build a piggyback rail network and oblige all lorries travelling through France to use it. We should ask ourselves why so many French companies transport their products by lorry and not by train, and why millions of French people use their cars rather than using public transport. One reason is that the SNCF is in the grip of the trade unions and is consequently becoming worse and worse at fulfilling its role as a public service. Another is that French people no longer feel safe when using public transport because of security fears and because they are intimidated by the yobs who go on the rampage on it. A third is that the car is one of the few remaining freedoms in an increasingly regulated society.
Our leaders are out of touch with reality. They have official cars and dream of recreating life under Mao. Many Maoists have in fact been reincarnated as environmentalists. Our leaders would like to see us using clapped-out public transport or bicycles, as the people did under Mao, whilst they themselves enjoy the means of transport the people have provided for them.
The establishment of the European Agency for the harmonisation of safety and for accelerating interoperability as part of the second railways package must contribute to the process of liberalising and modernising rail transport in Europe. This process was set in motion with the introduction of the first railways package, but it has not been completed by a long chalk, despite the fact that the Transport White Paper places so much emphasis on rail being practically the most important means of transport in the future. If rail really wants to play a role in solving the problem of congestion in Europe, however, it is of vital importance that we not only open up international and national goods markets but cross-border passenger traffic as well. We must revitalise and liberalise the entire sector if we really want rail traffic to take over part of the constantly growing demand for transport.
The sector has suffered years of neglect in the hands of the various governments who controlled the railways - not the big international companies, Mr Meijer. Furthermore, the sector was and still is a bastion of national interests whose main aim is to promote its own interests and not to become involved in cross-border interests. If we view the railway sector in the context of the agreements in the Lisbon Declaration which call upon us to become the most competitive region in the world by 2010, we have to achieve this, otherwise our hearts will be in our boots. Everywhere there are different mains voltages, different railway gauges, big differences in signalling, different languages and safety requirements, locomotives that are not suitable for operating the other side of borders and that are twice as expensive because they have to overcome all these differences.
Furthermore, the rail freight sector only discovered the concept of profit about a year ago. The only thing that was important was volume. Now billions will have to be invested throughout Europe in order to get the infrastructure and rolling stock up to standard. That can only really happen if there is a true sea change and the railway sector discovers the customer and the concepts of punctuality, flexibility and service orientation besides that of profit.
Interoperability and the harmonisation of safety regulations have often been an uphill battle up until now. Every railway company is sticking to its own practices and systems. It will therefore be important for the Railways Agency to set a good example, play a pioneering role and at the same time act in a supervisory capacity. The Railways Agency's expertise and clear responsibilities are therefore very important. Another condition that must be met if the Agency is to operate efficiently is that it must remain independent and that it has independent experts chosen for their abilities and not as representatives of a particular organisation at its helm. If we are to avoid reverting to traditional national differences, these experts from the industry must therefore not express the viewpoint of their previous employers. It is therefore essential for the Agency to be able to operate completely independently and transparently. The new predominance of historically big companies will result in few newcomers having access to the Agency. The Railways Agency must also have enough powers to be able to execute its tasks properly. I have submitted an amendment in this regard stating that the Agency should establish the preconditions for the uniform issue of safety certificates independently of the national railway companies within which the national safety bodies have to operate. Naturally, train drivers must receive on-the-spot training to enable them to drive on routes in neighbouring countries, but competences with regard to safety certificates must be clear and unambiguous to all concerned.
In general, harmonisation of the safety regulations in Europe is very important for an efficient railway sector. Bureaucratic obstacles must be eliminated as far as possible. I am also pleased with the compromise on Article 3 that we were able to reach with the Group of the Party of European Socialists, the Group of the European Liberal, Democrat and Reform Party and the Confederal Group of the European United Left/Nordic Green Left, concerning the participation of employers' representatives from the sector in the working parties. On this point I am still of the opinion that it is not desirable to permit worker involvement in purely technical matters. When there are direct consequences for workers' working conditions, health or safety, however, their voices will naturally be heard and indeed listened to, as the compromise specifies.
In conclusion, therefore, I hope that the Railways Agency will make a positive contribution to the harmonisation of safety and the process of interoperability in Europe, so that it can make an important contribution towards improving rail transport in Europe.
Mr President, Commissioner, ladies and gentlemen, I should first like to congratulate the rapporteurs, who have done a magnificent job. Although there are some differences of opinion on the detail, we are in very substantial agreement with the reports and will - at least I assume we will - be adopting them today, because, as Mrs Peijs has just said, it has been possible to reach some important compromises. This package, building on earlier decisions, will actually take us an important step closer to establishing a European railway. The restrictions imposed by the nation-states, and the fears that they still have, will - I hope - soon be consigned to the past.
I dealt personally with Mr Jarzembowski's and Mrs Ainardi's reports. Mr Jarzembowski's report - and once again Mr Jarzembowski has disappeared off somewhere; he is a real European high-speed train and is never where he actually should be, but be that as it may - proposes extensive liberalisation. Obviously for us Social Democrats - let me be quite open about it - this is a tricky business.
Today, for various reasons, a large majority of us will go along with these proposals: firstly, because they are part of an overall agreement, as part of which we have also, particularly in the Savary report, obtained a series of provisions guaranteeing workers' rights and opportunities. I have no fears in this regard, Mrs Peijs, but we certainly must focus on the working conditions and health and safety in the sector for the sake of those employed there. Secondly, there are unfortunately a number of countries that are still very restrictive where market opening is concerned. I therefore assume that a more constructive and reasonable compromise proposal will emerge from the conciliation procedure. Thirdly, it is my view that we need to put pressure on the national railway undertakings, be they public or private. Many of these railway undertakings have not read the signs of the times; they have entered into cooperation with each other only to a very limited extent and only in some areas, for example high-speed trains. The railway companies have either not recognised that nowadays transport services at least have to be European - which has of course long been the case for HGVs - or they have not done anything about it. A certain amount of pressure to liberalise and move towards market opening is therefore certainly very important for the national railway companies.
Turning now to Mrs Ainardi's report, this is also a very good piece of work. We regret the fact that, particularly in this report, too little account has been taken of some aspects of social harmonisation, because there are understandably fears on the part of workers that this will lead to a kind of social dumping. I believe that it is particularly important for the workers to be included in the process of reforming the railways. The civil servants and others employed in the railway sector also need to know that the times of national, restricted, controlled railway undertakings are over, and that this is about creating a European railway. Once again, I believe that the essential point here is that, hopefully, today's decision will send out a signal to the railway undertakings, so that they will make it their own business to create a real European railway.
Mr President, Vice-President of the Commission, ladies and gentlemen, first of all, I too would like to congratulate the rapporteurs, in particular on their close cooperation, because the interrelated nature of the package requires the reports to be relatively interdependent. I would also like to mention that the committee of which I am chairman has worked well on this matter, as always. It is no coincidence that, during 2002, the Committee on Regional Policy, Transport and Tourism initiated 34 reports in the transport sector, seven of which focused precisely on the modernisation of the railways. It is quite clear, however, that the committee is concerned by certain delays in the Council and has made this clear in more or less formal terms. I, personally, have even written a letter to the Danish Presidency, and I will reiterate these same points to the Greek Transport Minister, Mr Verelis, who is coming to visit the committee and attend a hearing next week.
The first railway package is closely related to the second railway package and, just like the carriages of a train, they must move forward, or else there will be a real danger of a kind of rail traffic jam. The second railway package is important, and I would like to say that our approach is not an ideological promotion of the railways, of which we are sometimes accused. I believe that the case of freight transport is extremely significant: the use of the railways is continuing to decline, despite all the good intentions expressed. When I consider specific cases which are particularly important to me such as the trans-Alpine routes, I find this totally unacceptable.
I regret to say that there is no genuine European rail network. We are building it with these directives. It is strange that, with all their areas of sovereignty taken away from them, the only one remaining for the States in Europe is a kind of railway sovereignty, which we have got to break up and reshape in a European mould.
I am not very impressed by this second rail package given that I strongly support the public services. I voted against the first rail package also. Its effects have yet to make themselves felt in practice. It has not even been fully implemented. Nevertheless, we have already been presented with a second package, which is just as bad as the last previous one.
The aim of the Jarzembowski report is to speed up the development of competition. It attempts to apply road transport standards to rail transport with disastrous consequences. It is actually stated clearly that opening up the rail freight transport market will lead to increased competition which is likely to entail job losses. In short, this report means more liberalisation for fewer jobs. As for the report on safety, its main aim is liberalisation; safety is just an excuse. It is evident that the justification sections often use the safety argument to protect the internal market and exclude new players. The market and safety issues are however clearly incompatible.
I will vote in favour of the next two reports, even though the funds allocated to achieving interoperability are meagre and insufficient, and even though the Agency will remain confined within the framework, in which it was established, namely liberalisation. We would do well to remember the long list of environmental and human disasters that ensued from the complete liberalisation of the maritime transport sector. The liberalisation of sectors that are currently regulated will spell profits for some, but for the rest it will mean accidents, poor working conditions, redundancy and for the passengers, a lower standard of service. Sadly, we have already seen many examples of this, from the collapse of Sabena and that of Air Lib, to the state of the railways in Britain
I remain a strong advocate for the provision of a high-quality European public service. I am for cooperation between different rail networks. I fully support the process of harmonising working conditions, safety standards, salaries and social rights. I believe that the people and those employed in the public services should be in control. In short, I am opposed to this second rail package.
Mr President, Commissioner, ladies and gentlemen, I would first of all like to thank the rapporteurs. Heavy words indeed: the railway industry drinking in the last chance saloon and ceasing to exist after a certain time. Mr Jarzembowski was also talking about a balanced relationship. We endorse that. We also think that it is absolutely necessary to revitalise the railways, for environmental and other reasons. Interoperability must be changed, safety must be improved, we must set up a Railways Agency, and so on.
Let us go back briefly to the core of the matter, however. We actually disagree strongly with regard to the package that Mr Jarzembowski is talking about. We have already had some experience with liberalisation in Europe - in the UK and in the Netherlands as well. I would like to talk about the Dutch example briefly. An article in this morning's newspaper. Mr Zalm, the Liberal front runner in the elections and a former Dutch minister, is now saying that it was a mistake to split up NS and ProRail. In other words, Railway Directive 91/440/EC, the original separation of infrastructure and operation, is seen as being wrong. The Dutch Minister of Transport, Mr de Boer, also came to this conclusion recently and is asking for an inquiry for this very reason. Back to square one. In other words, we think that liberalisation is an excellent opportunity for goods transport.
We think, however, that we will have to take a good look at what this liberalisation of passenger transport is going to deliver, because it is not going well. For this reason we are asking most emphatically for an evaluation proposal and we hope that you will support the amendment. How it is possible that the socialists in the UK, who after all have had the same miserable experiences with liberalisation and the other aspects of privatisation of the railways, can still be in favour of Mr Jarzembowski's proposals is completely beyond my comprehension.
Mr President, ladies and gentlemen, as a Liberal, I am very satisfied with the railways package and our four rapporteurs' reports. Particularly with the fact that Mr Jarzembowski has included passenger transport in his report and has outlined a plan for it. The further liberalisation of Europe's oldest mechanised infrastructure, the railways, is an essential stimulus for a sector that is quickly losing ground in the European goods traffic market. I cannot emphasis often enough that liberalisation is somewhat different from independence or uncontrolled privatisation, as was tried in the UK. It is of vital importance - including for the sector itself - that we have more providers on the European railways. Only then can we achieve a healthy railway market through genuine competition. Why not let the NS-cargo/DB-cargo combination compete directly with SNCF. There is nothing wrong with that. It must all be safe, so we, the legislators, must assume our responsibility for this.
Mrs Ainardi's report is based on interoperability, acknowledging each other, the international recognition of regulations, the recognition of signals and the recognition of safety standards. That is also why it is so important to pay attention to this. That is why the European Railways Agency, proposed the Savary report, is so important.
From an organisational point of view, I would like the European Railways Agency to be coordinated with the European Maritime Safety Agency so that all these matters are organised independently, transparently, unambiguously and logically for all parties concerned. Foresight is the essence of government. In order to achieve efficiency, perhaps we can combine everything in the European safety agencies for the various modes of transport at some stage in the distant future and in this way integrate the sector fully with other modes. After all, this is all about railway transport being integrated with society, integrated with roads and integrated with water in order to get products and goods from A to B more easily.
Mr President, Commissioner, we are today dealing at first reading with both the development strategy and the interoperability of the trans-European rail system, including its safety, and the creation of a European agency responsible for its monitoring and which I believe should also be responsible for its control.
In my opinion, and since I am in favour of the liberalisation of rail transport, I am not sure that it is right to liberalise the infrastructures, that is, the railway lines. I believe it would be better, as is the case with motorways, to only liberalise the operation of the railways, leaving the rail infrastructures under public ownership. I believe this would be the best formula for sustainable responsibility for the appropriate maintenance of them beyond the restrictions which would be imposed by the objectives of economic and financial viability inherent in any private initiative.
And, in any event, I believe there must be an early assessment of the effects of liberalisation both in terms of safety, social and environmental repercussions, the effect on the interests of clients and users and on public service as well as the development of intermodality, and also its effect on the companies involved within the transport market.
I would ask the Commission to inform us regularly and periodically on all these issues.
Mr President, ladies and gentlemen, at times in this debate you get the impression that we have been building a European Union for only a short time and are addressing issues that actually ought to have been dealt with long ago.
It is inherent in the very concept of the internal market that freight and passenger transport should have an appeal that gains them acceptance. The national railway companies' actions in recent years have predominantly been characterised by the fact that they have continued to try to cordon off their markets, while at the same time coming to terms with the consistent and dramatic decline in their figures in the freight transport sector. The only way of putting freight transport back on track at all is to ensure, firstly, that cross-border journeys can operate more smoothly in the future and, secondly, that the market is opened up and competition introduced, so that those who wish to offer attractive freight transport services have the opportunity to do so, and - so far at least -it has usually not been the national rail companies that have done this.
When I hear people argue that liberalisation would mean job cuts then I only have one thing to say in reply: if the current trend continues there will not be any jobs in the rail freight sector at all, a result of the railways' conscious decision to neglect freight transport because it is not worth their while.
I can only say that those who are well intentioned towards the railways have to ensure that the rail systems are compatible across Europe, that the highest safety requirements are put in place and, in addition, they must ensure that the railways are customer-friendly, which means that they should be reliable, that they should have attractive services on offer and that they should stick to their timetables.
I can only hope that we and the Commissioner can push this through together in the Council. Measures in other areas - the Single European Sky to name but one example, when we wanted to have Europe designate airspace blocks in the future, because the national Member States had been failing to do so for decades - were repeatedly blocked by the Council, because they thought that all of this could be resolved bilaterally. I can only say that the Member States should have done it long ago, and now we are going to do it instead!
Mr President, I shall take advantage of this second opportunity to address the House to comment in more detail on Mr Jarzembowski's report. This document contains two groundbreaking proposals. The first involves the abolition of the Trans-European Rail Freight Network and contemplates the complete liberalisation of international as well as national, regional and local freight networks by 2006. The second involves the opening up and liberalisation of the rail passenger network.
As regards the first proposal, I share the view that we need to make a strong political gesture in support of railways. Though it may not be wise to be forever changing the dates, I personally support Mr Jarzembowski's proposals for freight, given that the issue is now so worrying.
I have many more reservations however about international rail passenger services. Unlike freight, I do not consider the liberalisation of passenger services to be an absolute priority. I regularly take the train and have not encountered any particular difficulties at border crossings. I am nevertheless aware that there are significant commercial interests at stake in this sector. I do not support the view that we should restrict ourselves simply to creating a rail market. Rather, I think we should work towards a European transport policy, which is not quite the same thing.
To conclude, what has emerged clearly from today's debate is that, whether or not we open up the rail networks, we cannot restrict our work on a European rail network to liberalisation, competition or opening up networks. If we do, we will have parts of the market that duplicate each other within the same area, and rail will constitute a substitute for road transport.
Other aspects of the transport strategy therefore need to be implemented. The fixing of price scales has to be considered, as does the reduction of the social and fiscal disparities between different means of transport, especially between road and rail transport. I think that the latter should be a priority if we want to ensure that the opening up of the rail market gives the rail sector an advantage over road. We must create an investment policy, not simply a rail market. Consequently, I personally hope that this debate sends a very strong message from the European Parliament to the Council. For many months trans-European rail network funding policy has been deadlocked in the Council. It has maintained a regressive approach to the matter and does not want to consider fiscal issues, fuel taxation or large European loans. It is my belief that without a major and ambitious policy on rail infrastructure, our attempts at opening up the sector will not put a stop to the dominance of road transport but will only lead to a fight between the various rail companies.
Ladies and gentlemen, this is the message I would like to send from the European Parliament to the Council.
Mr President, all these reports on Community railways are part and parcel of the recent tidal wave of privatisation aimed at ensuring that not one public sector escapes the clutches of private capital, at the expense of quality, public safety and the cost of the services provided.
Accounting tricks and baseless arguments are being used to persuade us that, as with road transport, which contributes nothing to the infrastructure costs of the road network but is open to the private sector, we should allow the private sector to run down railway infrastructures and services which they have done nothing to create and which were and still are paid for by the taxpayer, in the name of free competition. In the middle of a serious recession in the economy, in energy, in road, air and sea transport and in the environmental sector, big business has seen the potential in the railways for saving energy and cutting costs - and hence making a profit - and has turned its attention to rail transport and is trying to penetrate it ''as an equal partner'', although in practice there is nothing ''equal' about it in relation to the nationalised railway companies.
In other words, the Commission proposals - and unfortunately these reports go along with them - care nothing for quality, the cost of transport or the safety of users, all of which have been blown out of the water by the philosophy of unbridled competition and the profitability of capital, leaving the way free for private investors to ransack the profitable rail transport sector and dump responsibility for exorbitant infrastructure building and maintenance costs and the unprofitable side of rail transport on the public sector.
As you will have gathered, we totally oppose proposals for any moderate, calculated liberalisation of the railways because it paves the way for full liberalisation with all the adverse consequences that will have on the travelling public.
Mr President, the process of opening up the European rail network to competition, as recommended by the Jarzembowski report, is a retrograde step. It represents a serious threat to the interests of both rail users and employees. Voting in favour of this report amounts to behaving like a vulgar lobbyist for those private interests who want to do away with the public service railways. Everyone knows that private companies are only interested in their profits and will therefore cut back on investment or staff. Everyone is aware that the privatisation of British Rail has led to a series of disasters. We will not neglect the interest of the people of Europe so that a small number of private organisations can make money on the backs of rail users, while possibly putting passengers' lives at risk.
Rail transport should be an integrated European public service. We reject this report and all other proposals for privatisation.
Mr President, I had actually intended to say something completely different, but in the light of the last two speakers' comments I will digress somewhat and take up another point.
We have heard things said that actually belong in the past - in a past that is, thankfully, long gone - a time when all that mattered was intervention and the class struggle, when people tried to create confrontation. I believe that this was completely the wrong attitude. History has condemned this approach and life punishes latecomers, as an extremely famous man once said, a man who had his roots in this system and then in the end also brought about its downfall because he knew it so well, I mean President Gorbachev.
We want better environmental protection, more goods to be transferred from road to rail, a better modal balance and thus better protection for consumers. Better protection for consumers: let me give you an example of something that happened two days ago in my home region, in the cross-border Brenner Pass, where consignments of dangerous goods, which now have to be carried by road because there are no rail services that can handle them, caught fire, with very serious consequences for the environment and for the public. We escaped an environmental disaster by the skin of our teeth. This is our intention: we want to make transport safer, and here I am particularly grateful to my colleague, Mr Jarzembowski, who has been fighting for these initiatives to be taken for years. We hope that these reports - and his in particular - will mean that we can take a substantial step in the right direction.
I am also grateful to the Vice-President of the Commission, Mrs de Palacio, who has a particularly good understanding of this issue and is endeavouring to achieve a modal balance. We hope that we can continue further along this positive route.
Mr President, we of course support all measures designed to enhance the role of rail transport and to change the present situation, which favours road transport. That is why we particularly support the reports by Sylviane Ainardi and Gilles Savary. If we want to have a competitive European railway system, we must harmonise technical standards and remove bottlenecks in the international network, and at the same time create high safety standards.
Nevertheless, we will not achieve the interoperability needed by liberalising this sector. In cases where this has happened, private operators have not responded, particularly as regards the high levels of investment required. Nor has the Commission told us where it is going to find the finance needed to achieve this goal. It will not help at all to increase the flow of traffic by stimulating competition between the various operators if all the trains are forced to run on the same tracks, because that will simply lead to greater chaos and congestion.
Furthermore, we are against the total liberalisation of the freight and passenger transport sectors by 2008. We oppose this extreme position just as we oppose the Commission proposal to anticipate the opening up of the market in international freight transport, and we equally cannot accept the Member States being prevented from setting safety standards higher than those stipulated by the EU, simply so as not to create difficulties in opening up this market. We are responsible to Europe's citizens. We must have the courage to fight for a public rail transport service which is of a high standard and safe, which will encourage people to use it.
Mr President, ladies and gentlemen, I would firstly like once again to congratulate the four rapporteurs on their excellent work and say that, in general, the amendments they propose support - as I said at the beginning of my first speech - the Commission's proposals. Furthermore, in some cases, they propose going further and more quickly in the reform of the rail sector. That is why the majority of the proposals are acceptable to the Commission, either in their current form or in principle. I believe that they clearly improve on the Commission's initial text: they provide it with detail, they improve it and they clarify some of the specific points.
I will provide Parliament's Secretariat with a complete list indicating the Commission's position on each of the amendments, but I would nevertheless like to make a few comments in relation to our discussions and some general assessments of the amendments.
Firstly, ladies and gentlemen, I am surprised that some of you are still raising the debate on whether or not the railways should be liberalised. Ladies and gentlemen, to those of you who love the railways so much that they want nothing to be done, all I can say is that over the years we have seen what is taking place: the railways are disappearing. If we do nothing - and I say this to those who are so worried that jobs will be lost with this supposed liberalisation - what will happen is that there will be no jobs, except for those which remain in the railway museums of the different countries of the European Union. That is what we have to realise.
We are not talking about privatising the rail network. That is an option which may be chosen by some countries, but I would like to point out to the honourable Member that for the only one that had adopted the fixed network, the fixed infrastructure, we have recently authorised a series of very significant State measures in order to renationalise that rail network. The Commission is not adopting any action of this type. We are proposing something different: the network is a natural monopoly, and therefore, the existence of non-public ownership would lead to many difficulties, and there should be a series of public controls of this natural monopoly. We are saying that a natural monopoly, such as a European network, should above all be European, there should be no national concept, but a global European one, which requires common technological, administrative and safety rules.
Secondly, we argue that there should be competition between the various operators. Ladies and gentlemen, some of you are concerned that there will be competition between the French operator - or the French operators, France will decide what to do - and the German, British or any other European Union operator. The only alternative to this situation of competition is to create a single European operator, operating for the entire European rail network. Do the honourable Members really believe that this can be done? That this is the way to make the railways more operative, more competitive and more dynamic, and to recover the market quotas and the sections of transport which correspond to them?
I frankly believe not; that is not the way forward. The way forward is the one we are proposing: the conception and planning of the railways at European level - later I will discuss funding as well; European planning of the railways and for the different operators currently in the countries of the European Union to be able to compete within this network. And, if there are new operators - because the legislation in the different countries authorise this - that they fulfil suitable requirements to be able to operate throughout this rail network, and that they also compete.
We are talking about introducing rationality into the rail sector and turning it into a rail sector which is European and appropriate for the twenty-first century.
I understand, as Mr Caveri, chairman of the Committee on Regional Policy, Transport and Tourism, has said, that the Directorate-General for Transport has made them work hard on the railways. As Commissioner responsible for transport, I would like to thank the chairman and the entire committee once again for their understanding, support and cooperation in all our work.
Mr President, I will refer briefly to the amendments tabled.
With regard to Mr Jarzembowski's report, in relation to the opening up of the market, I would stress his support for the Commission's proposal, with a view to completing the opening up of the market in the transport of goods by rail. The amendments presented deal with coordination in the time between the entry into force of Directive 2001/12/EC, on the first stage of the opening up to competition of goods transport by rail, which must be incorporated into the legislation of the Member States so that, from 15 March 2003, we have a starting gun for the whole of the European Union, with the supplementary stages we propose and, specifically, the incorporation of all the networks of the Union countries into a European network. In this regard, all these amendments are acceptable to the Commission.
With regard to the amendments which propose extending the opening up to competition of the passenger sector, ladies and gentlemen, Mr Jarzembowski, the Commission believes that, in order to produce positive effects, this opening up, which requires a differentiated pace, requires a more appropriate and stricter framework. This opening up should therefore be considered not only from the point of view of the contracts signed by public administrations - something already regulated by the proposed regulations on public service obligations, which is still awaiting the decision of the Council, since Parliament gave its opinion on them some time ago - but also from the point of view of access rights and the protection of passenger rights.
Mr Jarzembowski, we cannot accept these amendments, because we are waiting to present a proposal this year specifically for passengers and which will deal in a coherent manner with the problem of opening up competition in the railways for the passenger sector. I would like to thank Mr Jarzembowski for his support for the proposals the Commission will shortly present.
With regard to Mr Sterckx's report on rail safety, we can accept the majority of the amendments, either in their current form or in principle, with some modifications of the text. I am referring essentially to the amendments which strengthen the requirement for transparency in terms of safety and which advocate a more rapid and intensive convergence of the strictest possible safety rules. I believe that that is the important point. However, we cannot accept either Amendment No 18 nor Amendment No 48, because they would be contrary to a clear distribution of responsibilities; we also have difficulties in accepting Amendment No 34, since we believe that it could considerably reduce the European scope of safety certificates.
On the other hand, I must say that we attach the greatest possible importance to the independence of investigating bodies in the event of accidents, and we cannot therefore accept any restriction of this independence. We do not therefore accept Amendment No 56.
I share Mrs Ainardi's view of the problem of investments, because all of this is going to require considerable investments on the part of the Member States of the Union. Each of the Member States has an interest in promoting this modernisation of the railways, but there is also a very obvious European interest in promoting the modernisation of the trans-European railway system. This is something that we must bear in mind if we really want to achieve the objective and ambitions of the Lisbon European Council. Therefore, I am going to make an appeal in this regard, with a view to the post-Berlin financial perspectives, that the budgets for rail transport infrastructures be increased, in a plan to create the trans-European rail network, which requires a special effort.
We accept the proposal of the orange box of recorders, which will be strengthened with the LRTMS. Here also we can accept the majority of the amendments, but not all of them, since some of them are not in line with the principles.
With regard to the report by Mr Savary, who, like all the Members and myself, is one of the friends of the railways, the key element which completes the whole circle is precisely the agency. I would like to thank Mr Savary for the improvements he contributes through his proposals. Several amendments deal with the way the agency will have to work with all the countries involved, that is, companies, operators, manufacturers of materials, operators of infrastructures and also users and people working in the rail sector. We support all these amendments, in particular Amendment No 14, which we consider to be very positive.
We naturally also support various amendments relating to the institutional organisation of the agency which deal, for example, with the new financial regulation, which did not exist when the proposal was originally made. However, there are other amendments which cause us difficulties, for example those which would effectively confer decision-making powers on the agency, when we believe that it must only have the capacity to make technical proposals.
Other amendments are superfluous in view of provisions in force or proposals planned for 2003 and we cannot therefore accept them.
I would like to conclude, Mr President, by once again thanking the four rapporteurs and the Committee on Regional Policy, Transport and Tourism for the work they have done, and I would like to thank this Parliament for its support.
Following my conversations with the Greek Presidency, I am sure that under its mandate, and very possibly at the Council in March, we will have a common position from the Council, and I hope it will allow us, if not at first reading, at least at the second, to reach an agreement on this extremely important package.
The joint debate is closed.
The vote will take place at noon.
WRITTEN STATEMENT (RULE 120)
The economic capacity and productivity of Europe's economy is to an ever greater extent dependent on efficient interoperable transport which can rapidly move freight and passengers within Europe and onward to international transport links. Nevertheless, we have failed to make significant progress on rail transport. Decisions have chiefly been made at intergovernmental level, with each country trying to defend its own interests, and this has undermined the creation of a European railway market.
This situation is untenable, because we are reaching saturation point in road transport, which is imposing a very heavy burden on our economic and environmental systems. Political will and an appropriate level of funding are needed to tackle this problem. Furthermore, the problems of rail transport in the peripheral countries, such as Portugal, need to be taken on board in providing solutions at European level if the EU is to function as a whole and to be economically efficient. So the Council must follow the lead of the European Parliament by showing the required political will and by finding the finance needed to create an internal European market in rail transport.
The next item is the report (A5-0388/2002) by Helmuth Markov, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the harmonisation of certain social legislation relating to road transport (COM(2001) 573 - C5-0485/2001 - 2001/0241(COD))
Mr President, firstly, as Commissioner responsible for transport, I would like to express my gratitude for being able to present this proposal on the social field in the road transport sector which forms part of the Commission's policy aimed at increasing road safety and the quality of road transport. There are social consequences in relation to safety in the road transport sector, and I believe we must deal with them.
The proposal includes measures which will promote the efficient and uniform interpretation and application of the current rules, as stated in the White Paper, which will harmonise even further the competition conditions in the road transport sector.
This proposal repeals and replaces the Regulation of 1985. Its aim is to simplify, clarify and update a piece of legislation which was approved 17 years ago. This modification favours effective application of the rules and in particular the introduction of digital speedometers.
In order to simplify these rules, we have had to reduce the degree of flexibility of the Regulation in force, complex rules on compensation for reduced rest periods have been eliminated and the duration of daily rest has been increased by one hour to 12 hours.
In order to update the rules, exemptions and exceptions have been reduced to the minimum and have been restricted to small and light vehicles, those used for short distances and those which offer a public service.
One of the main factors which has inspired this revision has been the increase over the last 17 years in the number of services offered by private companies.
In order to achieve this more effective application of the rules, the Commission wants to introduce certain new aspects into them, including the tightening of rules on the responsibility of companies and explicit provisions to facilitate the imposition of sanctions in a Member State on drivers who violate the Community rules in another State of the European Union.
Furthermore, an explicit provision is introduced so that all Member States adopt the seizure of vehicles as one of the penalties for failing to comply with the law. Immobilising vehicles is a very effective way to penalise not only transport companies, but also transport agencies, which increasingly put pressure on drivers, demanding unreasonable and even entirely illegal driving times.
Finally, in order to promote the constant clarification of the rules, a fruitful exchange of experiences and practices in relation to respect for them and active participation by all the Member States in the application of the Regulation, the Commission proposes the creation of an advisory committee made up of national experts from each of the Member States of the Union. This committee will work in collaboration with the existing European-level committee for dialogue with the sector.
Mr President, ladies and gentlemen, to sum up, this is our proposal, the fundamental intention of which is to improve compliance with the rules currently in force, to clarify their content, to increase responsibility and therefore to improve road safety.
Mr President, Commissioner, ladies and gentlemen, the situation in which Parliament found itself when it was asked to draft this report was not a propitious one, because the Commission had drafted its proposal for this regulation without waiting for either the result of conciliation on the Working Time Directive or the Council decision on the digital tachograph. Both documents are - as Mrs de Palacio said - obviously closely related, by virtue of their content, to this report.
I should like to thank Mr Andersson, who drafted the opinion of the Committee on Employment and Social Affairs. We had a number of preliminary discussions together. Originally an Enhanced Hughes Procedure was announced, but a few months later this was dispensed with and responsibility for the report was transferred to the Committee on Regional Policy, Transport and Tourism.
My thanks also go to the Commission staff, Mr Darmis from the committee administration, many European and national institutions, which are affected by this regulation and have played an active part in the debate, and the shadow rapporteurs from the other groups. I believe that it was this cooperation that made it possible for a number of important compromise amendments to be adopted in the committee.
The regulation on the table has to take into account and interlink three different aspects. Firstly, improved road safety; secondly, social protection of workers, and thirdly, fair conditions of competition on the European Union's roads. I believe that a compromise between the groups has been successfully reached and that these three premises have been successfully integrated, although a few Members are proposing to reject the regulation. I would ask you not to comply with their wishes and instead to give the proposed draft the go-ahead.
What then are the most important points on which a majority of the committee has so far been able to agree? One, the regulation applies to all drivers of vehicles carrying goods or passengers by road, regardless of whether they are employed or self-employed. Two, the regulation also applies to vehicles from third countries when they are in the territory of the European Union. Three, the Commission is instructed to table this regulation for negotiation with the contracting parties to the AETR. Four, the concept of the flexible week that has been newly introduced by the Commission has not been confirmed and instead we retain the calendar week as a basis because this is more practical and easier to monitor. Five, the concept of 'driving time' has been defined by the committee so as to create greater legal certainty. Six - this is a very important point and I hope that it will be retained - all courier and express delivery services, which have contributed to a sharp increase in accidents in the transport sector, are included in the regulation. Seven, the daily rest period has been increased from the proposed 11 hours to 12 hours, although some flexibility is possible as it can be divided into two portions, of nine plus three hours, in a limited number of cases. Eight, the Member States are obliged to define a common range of sanctions to be applied in cases of infringement of the regulation, so as to harmonise the sanctions. Nine, the number of proposed checks on compliance with the regulation has been doubled. Ten, the transport undertakings are obliged to take the steps required to acquaint themselves with the total time worked, even where drivers are employed by several employers. Eleven, the Member States have to take the necessary measures to ensure that relations between shippers, forwarding agents, main customers and subcontractors are regulated by the adoption of binding contracts which enable compliance with the regulation to be monitored. Twelve, it was possible to delete some of the very numerous exemptions and also introduce some necessary new ones, such as, for example, for vintage vehicles and vehicles for humanitarian services.
Despite this considerable number of positive changes - and the ones I have mentioned are just a selection - there are also passages which I and a large proportion of my fellow Members are still not happy with. That is why several amendments have also been tabled in plenary and I would encourage you to support them.
In particular they concern the permitted driving time of 56 hours per week, which is unquestionably too high, although there is also a limit of not more than 90 hours in two weeks. We are proposing a maximum weekly driving time of 45 hours, which is still considerably more than the number of hours worked in almost any other branch of employment.
Secondly, I hope, like many of my fellow Members, that the number of exemptions in this regulation will be reduced still further. I know that this regulation does not fulfil all of the wishes of those affected, but I am convinced that the new legislation will increase road safety, improve the social conditions of those concerned, and that it will enable companies to do their job of providing high-quality transport services.
Mr President, Commissioner, ladies and gentlemen, I wish to begin by thanking the rapporteur, Mr Markov, for his constructive cooperation in preparing the report. We are basically concerned here with three issues: health and safety in the working environment, road traffic safety and equal conditions of competition. In the Committee on Employment and Social Affairs, we have mainly confined ourselves to health and safety, but these issues belong together. Proper driver health and safety whereby, for example, drivers were thoroughly rested when they took the wheel, would promote road safety. Minimum rules throughout the internal market would also guarantee that there was no distortion of competition.
It is rather odd that there should be proposals to reject this report. There is considerable agreement between the Council, the Commission and, I hope, also the majority in Parliament that this 18-year-old regulation now needs to be changed, partly as a result of digital tachographs now being used. The big problem, and one of the reasons why change is required, is, in actual fact, the poor compliance with the existing regulation. I myself can see that there is poor compliance in my own country. I wish therefore especially to draw attention to a proposal that is very important in the new regulation, namely that the Member States' supervisory authorities be able to take legal proceedings in cases of rest period infringements, even if the infringement has taken place in the territory of another Member State.
There are a number of aspects of the existing report that we Social Democrats, both in the Committee on Employment and Social Affairs and the Committee on Regional Policy, Transport and Tourism, would like to see strengthened, for example the minimum rest period per 24 hours and the maximum driving time. We have therefore tabled Amendments Nos 105 and 106.
We also think that the minimum requirement in terms of the working environment is that a driver must not be compelled to spend his long weekly rest period in the cab. We have therefore tabled Amendment No 107. This amendment has unfortunately been wrongly translated in the Swedish version, which is why the English version applies.
Amendment No 110 is about the need not to remunerate drivers according to a pre-arranged distance to be travelled. Paying drivers on a piecework basis is quite unjustifiable. In conclusion, Amendment No 113 is aimed at requiring the two sides of industry at European level to carry out regular evaluations of this new regulation.
Mr President, Commissioner, ladies and gentlemen, I should first like to thank the rapporteur for his work, but also the other Members for the numerous coordination meetings. With 300 amendments the work was not easy.
The main issue raised in this context was the necessity of a new regulation. Opinions differed on the priorities to be addressed, and colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats will be taking the floor on this matter again today. In principle, however, the PPE-DE Group is in favour of amendment.
The aim was to strike a balance between road safety on the one hand and, on the other, flexibility in a profession where even today there are labour shortages right across Europe, perhaps because the conditions are unfavourable, but also because demand is very high. This was a challenge for us.
There was unanimity - and I should like to underline this here - on at least two points, the first being on checks. All Members agree that we can adopt the best directives in the world here, but if there are no effective checks on compliance in the Member States then we will not achieve anything. Less than 1%, as is the case in certain countries, is not enough. The 2% minimum that has been suggested here should certainly be respected. In addition, a report on implementation should be presented to Parliament at regular intervals, so that we, and also the Member States, can react in good time. It must not be the case, as the French say, that, 'Celui qui triche gagne le plus d'argent', that is that those who do not comply with these directives make the most money. That is precisely what we want to prevent: unfair competition at the expense of, amongst other things, safety.
Secondly, there was unanimity on the scope, namely that we should include third countries: we want to create a European transport area and anyone who uses this area must play by the same rules. We know that for various reasons companies move their headquarters to third countries, not only for economic reasons, but for other reasons too. That is why it is important over time for us to create this European transport area.
We wanted to build in flexibility. Exemptions have been discussed and obviously I do not want to mention all of them. We do however continue to attach importance to short-distance drivers and taxi drivers being excluded, although of course we also support exemptions in certain areas, such as for farmers, who do seasonal work, and for breakdown services. The concept of safety should not mean that the regulation imposes restrictions on the people who are actually responsible for safety.
One area where we are still undecided is courier services. Some think that they should be in, while others believe that the numerous accidents are not related to rest periods and driving times but are rather a question of speed. We have also introduced flexibility to the breaks. We did not just want weekends of between 24 and 45 hours, but also 36 hours. We also want to take account of those countries that are not in central Europe, because tomorrow, with enlargement, we have to bear in mind that the centre is going to shift and that it is not only going to be rest periods and driving times that will determine whether a haulage business is efficient or not.
We do not call into question the 12-hour nightly rest period either, with the related flexibility of nine plus three hours. This also applies to the daily rest periods and the short breaks. We wanted a certain degree of flexibility here, to take account on the one hand of each driver's work rhythm but on the other of the needs inherent in the job.
Safety was the other aspect that needed to be brought into the equation. Rest periods, daily rest periods and weekend rest periods are issues of safety and it is not unknown for overtired drivers to be involved in accidents. Nevertheless, we should not exaggerate this either. Some statistics show the risk to be very high. Overall we work on the basis of realistic statistics showing that this is the case for around 15% of serious road traffic accidents. This is not about singling out the roads yet again for wholesale condemnation. The initiative being taken here by the Commission and Parliament will, I believe, improve safety.
As far as infringements are concerned, as we see it taking vehicles out of service is the best approach. This is not at odds with the legislation in the various countries and only one thing is required, namely that the vehicle should be taken out of service until the failure is corrected. In short, I would say that by adopting the stricter rules in this regulation, and by creating new conditions, we can have a positive economic impact on this sector.
This will, however, do nothing to change the fact that in the future road transport will continue to be one of the major players in transport as a whole. I am referring here to the discussions that we had earlier. This does not in any way mean that if we want to bring about a modal shift it can only be done by adopting legislation on road transport. Instead this must go hand in hand with clear initiatives in the other transport sectors. Thank you for your attention.
Mr President, in the German press preview there was a headline that is very apt for this dossier. It read: fresh goods need fresh drivers. It is actually the case that we are usually more concerned with the economy and competition, and that all too often the issue of safety and the life and health of the public is given short shrift. We recently experienced the Prestige disaster. When there is an accident at sea or in the air the public in Europe is outraged, but the daily deaths on our roads are something that we have obviously become accustomed to. We should not become accustomed to them, however, because there are - as the statistics show - two main causes of accidents on our roads. The first is HGVs with overtired drivers, who are at the wheel for far too long, and the second, increasingly, is the express services, the so-called sprinter class, which represent the greatest potential for danger on our roads and motorways. That is why it is absolutely crucial for us to include these express services, this sprinter class, in this regulation.
In the committee we arrived at a consensus on a series of sensible rules for driving times and rest periods that are realistic and geared to the needs of both drivers and companies. I think it is sensible, if at all possible, for drivers to spend their weekly rest periods at home, where they live, with their families. It is also sensible, if they are nearly at a ferry and can spend their rest time there, for the driving times and rest times to allow them to reach that ferry. Obviously it is not sensible to spend a rest time in a travelling vehicle, and we have therefore stated this in the text.
As Mr Grosch has already said, we can adopt as many wonderful, detailed, even obsessively detailed, rules as we like, but if they cannot be enforced then they are just words. For me, in any case, this is also one of the most important points. At present we have an average inspection rate of barely 1% and it is actually only possible to carry out real inspections, real checks, if both the roadside check on what the vehicle is doing and the check on the undertaking are done in tandem. However, practice in the Member States of the Community is very variable and it is for this reason, Commissioner, that the transitional period, between our bidding farewell to the traditional tachograph and introducing the digital tachograph, has to be as short as possible, so that we can inspect all of the HGVs in the Community by means of a digital tachograph as soon as possible. The fact that this allows a period of 28 days to be monitored in a roadside check will make a huge contribution to improving safety on Europe's roads.
I should like to thank the rapporteur, Helmut Markov, who has done a good job, was very willing to compromise and united us behind his proposals, and also the other Members who were shadow rapporteurs for this dossier.
Mr President, Commissioner, I would first like to thank the rapporteur, Mr Markov, for drawing up this report. He has done a thorough job and, furthermore, listened to those of us who have a different opinion with regard to this issue.
Road safety is an important matter. From the point of view of the transport sector it is also essential to improve the social status of drivers and the esteem they are held in. The Commission proposal, however, was badly drafted. In the committee debate we were able to improve the proposal, although, in the opinion of our group, the end result is still not acceptable. The proposal would increase inflexibility and lead to practices that would be difficult to monitor and which would cause the sector to incur additional costs. Furthermore, natural breaks at work cannot be taken advantage of. The new regulation will not improve road safety either.
Our group is proposing that we reject the Commission proposal and ask the Commission to carry out a thorough study of the need to change current rest periods, taking digital tachographs into account. We have also put forward important proposals for improvements in case the rejection proposal is blocked. The basic idea behind them is that the provisions on rest periods in the current regulation are adequate provided that they are complied with and monitored effectively. More effective monitoring will lead to better results than if the provisions are merely made more stringent on paper.
Mr President, Mr Markov has produced a sterling piece of work. His report examines rules that will simplify a very complicated area. Driving is one of the hardest and most pressurised jobs there is. The seat behind the wheel in buses and lorries is a back-breaking place of work. The simple new rules proposed by Mr Markov would ease the burden of work. It is to be applauded that Parliament can play a part in simplifying the rules.
Assaults are one of the major problems encountered by drivers when they take rest breaks on European motorways. It is more urgent than ever to cooperate on preventing the increasing violence on our motorways.
Finally, I wish to draw attention to increased safety on motorways. This is relevant not only to professional drivers but to all of us who drive on European roads. All too often, we have seen accidents caused by tired drivers. The simple new rules would mean that no one could be in any doubt as to when and for how long drivers were required to take rest breaks. It would be easier for the police to monitor that the rules were being complied with. I very much hope that the police would also increase the level of checks they made.
I must also say that I am very surprised that the Group of the European Liberal, Democrat and Reform Party is giving more consideration to the cost of equipping lorries than to the deaths of 40 000 people each year on European highways. What the ELDR Group is displaying here is penny-pinching at its worst. They should be ashamed of themselves.
Mr President, Commissioner, ladies and gentlemen, if we adopt the Markov report today then this new legislation will not only interest those directly involved in the transport sector but millions of people in Europe, because this is also about road safety. Safety in road freight transport concerns everyone who lives in the EU, because - and the statistics are clear about this - overtiredness at the wheel kills! A study by the European Safety Council shows that more than 50% of drivers admit that they have fallen asleep at the wheel at least once in their driving careers so far. What then is to be done?
We Greens think that the working times in this sector, the driving times, need to be reduced. We have tabled an amendment stating that they should be reduced to 80 hours every two weeks with a maximum of 45 to 48 hours in any one week. What we have at the moment is 56 hours per week. That is only the driving time. On top of that there is loading and unloading. There is no other job in industry that presents such a high risk for which we permit such long working hours.
In addition, systematic inspections need to be introduced. As Mr Piecyk mentioned, when the regulation on the digital tachograph is implemented, we must exert pressure on all of the national governments to introduce checks on undertakings, the company card. If you talk to police officers they will tell you that this company card is the only way of effecting systematic checks on undertakings. Obviously we will have to ensure that this European legislation is respected in the competent overarching bodies, for example in the requirements for CEMT licences. I have raised this with Mrs Isabelle Durant, who is currently chairing CEMT, so that this issue is put on the agenda of the CEMT ministerial meeting of 21 and 22 April.
Mr President, Commissioner, opinions on this harmonisation proposal differ sharply. Shippers in particular say that the existing regulation is operating satisfactorily. Changes would have far-reaching consequences for the sector. On the other hand, plenty of reports are appearing which show that the provisions of the regulation are being completely disregarded. On the basis of the first point of view, therefore, no changes are needed, although they are needed on the basis of the second. I think that both interpretations are in some sense correct. In the final analysis there is not so much intrinsically wrong with the regulation. There is, however, something wrong with the way in which Member States interpret and apply the regulation. Partly as a result of limited and inadequate opportunities for control, contraventions of the regulation are not uncommon, with all the consequences this has for road safety, competitive conditions and the viability of this sector.
In order to improve the situation, I believe that intervention in the existing regulation is inevitable. Two starting points are crucial here. Firstly, most of the current provisions can remain intact. Only a few provisions have proved to be open to multiple interpretations. A clear definition must be found for these elements. I therefore support most of the amendments aimed at reinstating the original text. I also support those amendments that clarify the existing ambiguities, like the separate rest periods. Secondly, we must tighten the provisions in respect of control and international coordination. Different interpretations of the regulation by national regulatory authorities obstruct the creation of a level playing field for competition in the European Union. We therefore support the amendments that aim to achieve qualitative and quantitative improvement of the controls. This also applies to amendments that are intended to achieve international harmonisation amongst regulatory authorities.
In short, the emphasis must lie on simple, enforceable provisions, adequate controls and identical assessment standards by regulatory authorities. We believe that the report provides a good starting point for this. My thanks to the rapporteur for his work.
Mr President, I would like to focus my contribution to this debate on the essence of what the proposal means to people in my constituency. This report, and the original proposal behind it, would have grave implications for business and individuals alike. Even though several important derogations were won in committee, the concept of the proposal remains impractical, untenable and unenforceable.
This is why, along with a number of colleagues, I have submitted an amendment which would have the Commission proposal rejected in its entirety. Indeed it seems to me that recent times have seen the transport industry being hit hard by piece after piece of excessive legislation. The by-word seems to be: if it moves, regulate it.
I have to justify to my constituents the ethics of a report which originally sought to bind road rescue services and public utility vehicles - all absolutely essential to society - to strict new working hours.
These requirements about working time prevent professionals from doing their job efficiently by imposing strict terms on when breaks have to be taken. Once again we see Europe hamstringing business rather than liberating it.
The introduction of a common range of penalties in particular is worrying. This clearly gives licence to interfere in matters of national sovereignty and national autonomy. Indeed the subsidiarity and extraterritoriality issues apparent in this report are clear examples of the report itself being over-extended.
British Conservatives by their very nature oppose such restrictive legislation being piled on business. We believe that this particular piece of legislation is unnecessary, highly excessive and has little relevance to the needs of business and employees alike. It takes no account of the need for flexibility in key areas of transport, pays scant regard to the consumer and seems contemptuous of the need for Europe's industry to remain competitive, a cornerstone of the Lisbon Declaration. I therefore have no hesitation in urging this House to support our key amendment to reject the proposal in its entirety.
Mr President, Commissioner, in the plenum we value your presence in the debates of the Committee on Regional Policy, Transport and Tourism.
The fundamental axis of this report is road safety. As some honourable Members have said, lack of safety leads to 40 000 deaths and 1 750 000 injuries per year in the European Union. And there is great consensus on the part of all the groups with regard to the need to achieve the objective of safety.
But here the differences begin, and we are producing proposals which will give the Council work, because the Council will have to take a position on many points on which in this House we are naturally not going to achieve unanimity.
Specifically, we are talking about one of the factors of safety. It is true that there are technological factors, there are infrastructure factors, there are many agents involved in the question of safety or lack of safety, but I believe we must focus on the essential factor, the human factor, the driver in this case.
On the basis of Mr Markov's proposals, and with his cooperation, the report has developed, leading to greater flexibility for the driver, because it is the driver who is aware of levels of tiredness at any given moment and it must be they who call the shots in terms of rests and the distribution of working time.
There is a gremlin which creeps into all these debates and that is that sometimes this flexibility can be used by the transport company to counter the driver's capacity to decide. If this were the case, the system of controls on companies would have to be extremely strict, since we are talking about risking lives, in particular that of the drivers themselves.
We are also talking about a very important European small or medium-sized enterprise, the transport enterprise, which we must promote and whose competitiveness we must defend. And we are talking about a transport problem in a Europe which is not equal, a Europe which has peripheral areas for which transport has an importance which is different to that of central areas.
I believe that this report has important objectives, but we must continue to work on it until we reach a consensus.
Mr President, I too think it good that we obtain clearer rules and that the regulation be revised in such a way as to take account of the changes that have occurred in the transport sector over the last 15 years. I think it important, however, that, in connection with regulating the safety of road transport, we obtain a clear definition of the rules relating to driving time and rest periods, viewed partly in relation to features supplementary to these rules, such as the rules governing drivers' working time, as well as checks that the rules governing driving time and rest periods are being complied with.
My country's geographical situation is such that it is particularly important for us that transport be efficient at the same time as being safe. It is therefore important that the concept of driving time be defined as the period during which the vehicle's wheels are turning and that there be no confusion with the rules governing drivers' working time.
I want to warn against the proposals to change the present rules so as to extend rest periods because such changes could entail major expenditure without providing drivers with greater safety or better conditions. That is because the quality of a rest is not necessarily directly proportional to its length, and it is also important that drivers themselves be able to organise their rest periods and choose where they are going to rest. Everyone may agree that there are problems with the safety of transport on our highways, but that is not necessarily always because of unduly lax rules but, rather, because of inadequate checks and insufficient efforts to ensure that the rules are being complied with in practice. That is something we must do something about.
I should like to add that I very much agree with my fellow MEP, Mr Blak, that we must also look at another problem for drivers. It is important that they be safer when they take their breaks. It is disgraceful that drivers should live in fear of assault and robbery. The Council has accepted that countries must make efforts in this area, and I am looking forward to seeing some practical initiatives soon.
Mr President, Commissioner, ladies and gentlemen, Regulation (EC) No 3820/85, which is currently being replaced, deals with problems on roads, safety and all sorts of social problems. We all know that we have had, and still are having, very great problems supervising and enforcing this. All sorts of special cases such as the Willy Betz formula, the Kralowetz affair, etc., and most particularly the regular occurrence of road accidents with all the consequences of these make it clear that we really have our work cut out.
I would like to thank the two rapporteurs, Mr Markov and Mr Andersson, for their constructive collaboration on this work. It will be clear that we are very much in favour of bringing this proposal into line with the proposal about the organisation of working hours, about which we had such intensive arguments in this Parliament not so very long ago. Of course, this also applies to the reinstatement of a wide range of definitions so that they are not open to multiple interpretations. We do not need flexible weeks; difficult definitions of driving times must be replaced; opting-out clauses must be restricted; and enforcement must be intensified.
I would, however, particularly like to focus attention on a couple of amendments which we are in favour of. Firstly, Amendment No 90 on the reduction of the 90-hour driving time over two weeks to 80 hours. We think that this is an important safety issue. Secondly, the amendment concerning improving checks by linking the digital tachograph directive to this regulation. Finally, we have a joint amendment from a number of parties about reducing the shortened daily rest periods of not less than 10 and not more than 12 hours, for which I request your attention.
Mr President, in this legislation I detect a worrying and sinister extension of the scope of Community power. It seems to me that the Commission is no longer content just to set harmonised standards; it is now moving firmly into setting standards and priorities for enforcement. Within the narrow confines of this legislation, ensuring standards for adequate enforcement certainly has its own internal logic, but there is more to it than meets the eye.
Road transport enforcement is carried out by a variety of agencies, most of which have multiple responsibilities and duties. In this instance, the main burden will fall on police forces whose duties also extend to dealing with a wide range of criminal matters outside the scope of this regulation and the scope of Community law. With resources painfully limited, the decisions on how these resources should be employed should be local decisions, based on an assessment of the needs of the local communities and their different patterns. In this context, where the officers who deal with transport matters also deal with crime, such as burglary and other accident prevention, Community requirements in this specific area will almost certainly lead to a distortion of priorities, dictated not by local needs but by a supranational authority which has neither knowledge nor understanding of local conditions. As a result, national authorities, in their haste to conform with the requirements of the Commission in this area, will be neglecting other duties which are actually far more important.
It is not unrealistic, therefore, to suggest that burglars will be able to roam free because police management, under pressure from national authorities, is more concerned with satisfying Community requirements. This is simply not acceptable. I will therefore be voting against this regulation.
I would normally thank the Commission for a proposal it sends to Parliament, but this time I am not so grateful. I have objections to the proposal concerning driving times and rest periods in road transport in the form in which it was originally sent to Parliament by the Commission. The amendment by Mr Bradbourn, myself and a large number of fellow MEPs is therefore intended as a signal to the European Commission to stop using this old method of legislating. It is time we became aware of the bureaucracy we are causing. Making new regulations does not mean that they will be enforced any better than the old regulations, which were satisfactory but were not enforced either.
Many of the new regulations cannot be monitored at all. Other regulations are only being amended on account of the technology used for monitoring, which had worked well for 17 years. An example of legislation that cannot be monitored and is therefore poor is the new attempt to tell self-employed contractors how long they may work. My colleague Mathieu Grosch has improved the proposal a great deal, and it will be thanks to him that there will in fact be a directive.
The question remains, however: what possessed the Commission to come up with such poor legislation in the first place? The last thing the sector needs is more new regulations. What it does need is well -thought through, intelligent and harmonised monitoring that also creates a climate for honest competition, monitoring that will apply equally to the 15, soon to be 25, Member States.
I know that the European Commission supports attempts to create more extensive and more intelligent monitoring of freight traffic. I also know, however, that cooperation often depends on personal input and sympathies and therefore still takes place on a relatively informal basis. This difficult process must also be given more political support, and it is a pity that business must sacrifice flexibility for the sake of regulation, flexibility being the keyword in the sector. The sector has always managed to make its way through the increasingly stringent requirements and the difficult market with great creativity, but when I look at the profit figures, I fear that even this creativity will miss the mark.
Mr President, Commissioner, ladies and gentlemen, I should first like to welcome the overall objective sought by the Commission's proposal, namely of making our roads even safer. I am therefore grateful to all of the Members who have worked on it in the committees to bring us closer to this objective. Allow me, as a member of the Committee on Agriculture and Rural Development and as someone from a rural constituency, nevertheless to make a number of critical comments.
At first sight, the title 'harmonisation of certain social legislation relating to road transport' does not appear to have any relevance for agriculture policy. However, the Commission proposal contains a number of points which are also important for agriculture. Alongside vehicles that the layperson would imagine to be passenger, goods or towing vehicles in the conventional sense, namely cars or lorries, the Commission proposal also affects vehicles that are used in farming. Hitherto these were excluded by virtue of the old Article 13. If courier and express delivery services are frequently involved in serious accidents then it may well be justified to include them in the scope of this regulation. But for milk collection vehicles and tractors to be made subject to provisions of this kind as well does seem to me to be very arbitrary. Imagine what this means in real life: tractors - and some are really very small - with tachographs, or the driver of a milk lorry, who goes from farm to farm and can no longer have his little chat (rest period) with farmer X because he has to respect a very particular sequence of driving times and rest periods, as if he were travelling from Rotterdam to Munich. Let me give you another example: Article 13 provides for an exemption for the transport of live animals within a 50-kilometre radius. For vehicles transporting animal carcasses and offal there is no such exemption. What is the reasoning behind this? I view the restrictions that are to be introduced on breakdown vehicles in a similarly critical light.
The current regulation, which provided for exemptions in the areas that I have mentioned, certainly did not penalise the weaker members of society, but it was practicable. Thankfully my group has tabled amendments that mitigate some of these shortcomings in the Commission proposal. Nevertheless, I am certainly of the opinion that there will still be much more to correct before the second reading, precisely in the agricultural sector, if we want legislation that the public will understand and also accept. Anything else just causes bad feeling towards Europe.
Mr President, ladies and gentlemen, I would firstly like to thank you for your constructive comments on our proposal and say, in order to dispel any doubts, that this is not a social policy proposal. That would be the responsibility of Mrs Diamantopoulou rather than me. That is not my competence. I am talking about road safety. That is the objective of this proposal. If the social aspect were the primary objective, we would have to consider other issues. I am talking about safety on our roads in the transport sector and, of course, distortions of competition.
In view of the large number of amendments proposed, I will present a list in writing to the Secretariat of Parliament indicating the Commission's specific position on each of them.
I would like to make a few general comments on the most important issues which have been raised here today, however.
Firstly, the adoption of the sectoral directive on types of work, which lays down a method for weekly calculation, makes it necessary to adapt our Regulation, above all the provisions relating to working and rest times. The Commission therefore accepts the amendments - some with modifications to the wording - which clarify the text in this respect.
We also accept those amendments - some reworded - which call for improvements in the control and application of the regulations. We will incorporate these suggestions into the proposal on road controls which we will present soon, bearing in mind that this is a different proposal - and this is my response to one of the speakers who referred earlier to this aspect.
We also accept the amendments which call for compatibility between the rules of the European Union and those of third countries and which call for the inclusion of smaller international transport vehicles in the legislation, especially those which provide courier services, as well as all those amendments which request a degree of flexibility in terms of permitting all existing practices which do not have a negative effect on the application of the Regulation.
Mr President, we cannot accept the arguments that this proposal is not necessary, however. Seventeen years have passed since the original Regulation entered into force and both the nature of the market and European realities and technological developments, specifically the digital speedometer, have developed and changed considerably. The changes therefore have to be incorporated. The Commission will ensure a balance between flexibility and the control of application.
We cannot accept those amendments which ask for more controls and imply an excessive increase in administrative burdens. And with regard to the exceptions and derogations, the Commission accepts those which are based on concrete realities, but not the generic ones which could be used to evade the rules.
Mr President, I would like to thank the rapporteur, Mr Markov, for this wonderful work, since he has had to deal with a real sea of amendments, but I believe that in the end he has been able to propose a balanced report which the Commission generally agrees with.
Thank you, Commissioner de Palacio.
The debate is closed.
The vote will take place today at 12 noon.
Mr President, there was a minor incident yesterday involving myself and the Presidency of the sitting. Pursuant to Rule 122 of the Rules of Procedure, I would like to be given the floor when the Minutes are approved. Can you confirm that the Minutes will be approved at the beginning of this afternoon, as they were not ready this morning?
Mr Gollnisch, my services tell me that the Minutes will be tabled for approval at 3 p.m. today.
(The sitting was suspended at 11.37 a.m. and resumed at 12 noon.)
WRITTEN STATEMENT (RULE 120)
In some parts of the European Union, such as the rural and island areas of Scotland, there is simply no alternative to road transport for the distribution of goods or passengers.
For that reason, excessively restricted working hours for lorry and coach drivers would add to the difficulties already faced by residents and businesses, bringing further increases in costs of essential goods and services.
I will therefore vote against amendments which seek to apply even greater reductions in driving time than contained in the Commission's proposal.
If EU regulations are to be seen as relevant, due account must be taken of the realities facing rural and island communities.
I hope that the final proposal in relation to drivers' working hours will recognise that some areas, such as the Highlands and Islands of Scotland, require a flexible approach to be taken and I hope that the Council and Commission will agree.
The next item is the vote.
Report (A5-0432/2002) by Marianne Thyssen, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council directive amending Council Directives 78/660/EEC, 83/349/EEC and 91/674/EEC on the annual and consolidated accounts of certain types of companies and insurance undertakings (COM(2002) 259/2 - C5-0233/2002 - 2002/0112(COD))
(Parliament adopted the text)
Report (A5-0439/2002) by Nicholas Clegg, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation concerning protection against subsidisation and unfair pricing practices in the supply of airline services from countries not members of the European Community (COM (2002) 110 - C5-0133/2002 - 2002/0067(COD))
(Parliament adopted the text)
Report (A5-0433/2002) by Marie-Arlette Carlotti, on behalf of the Committee on Development and Cooperation, on the Commission communication on the annual report on humanitarian aid 2000 (COM(2001) 307 - C5-0397/2001 - 2001/2155(COS))
(Parliament adopted the text)
Report (A5-0417/2002) by Georg Jarzembowski, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Council directive 91/440/EEC on the development of the Community's railways (COM(2002) 25 - C5-0038/2002 - 2002/0025(COD))
(Parliament adopted the legislative resolution)
Report (A5-0424/2002) by Dirk Sterckx, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on safety on the Community's railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (COM(2002) 21 - C5-0039/2002 - 2002/0022(COD))
(Parliament adopted the legislative resolution)
Report (A5-0418/2002) by Sylviane Ainardi, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 96/48/EC and Directive 2001/16/EC on the interoperability of the trans-European rail system (COM(2002) 22 - C5-0045/2002 - 2002/0023(COD))
Before the vote:
Mr President, for unfortunate technical reasons the amendments I made to my report have not been tabled. Before we vote on each individual amendment, I would like to explain straightaway that to ensure the whole package is coherent I have decided to table some of these amendments as oral amendments. There are two amendments relating to the proposed new draft of Article 3 on the Agency. There is a recital relating to the amendment of Article 29 on safety. There is also another amendment which details my wish to pose the question of funding. Ladies and gentlemen, I would welcome your views on this.
Mr President, I think we can make things easier for ourselves. My group opposes the oral amendments. I am sorry, but having discussed these reports in detail in the committee and voted on them as a package, it is simply out of the question to untie that package by making changes at this stage. That is why my group opposes all oral amendments to the Ainardi report.
In order to follow the procedures correctly, if 32 Members object when we come to the vote there cannot be an oral amendment. When we reach the relevant points in the vote, the House can indicate its preference.
Before the votes on the Amendments to Article 1 point 4, Article 2 point 5, recital 6 and recital 8, the President established that more than 32 Members objected to the oral amendments.
(Parliament adopted the legislative resolution)
Report (A5-0441/2002) by Gilles Savary, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on establishing a European Railway Agency (COM(2002)23 - C5-0046/2002 - 2002/0024(COD))
(Parliament adopted the legislative resolution)
Report (A5-0388/2002) by Helmuth Markov, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the harmonisation of certain social legislation relating to road transport (COM(2001) 573 - C5-0485/2001 - 2001/0241(COD))
Before the vote on Amendment No 91:
Mr President, I just wanted to point out that Amendments Nos 45 and 78, both of which have been adopted, are contradictory. We actually intended to request a separate vote yesterday, but that all fell through. I should therefore like to inform the administration that both amendments need to be reformulated.
Mr President, I would like to question the order decided upon for the votes. In my opinion, Amendment No 9 is the amendment which is furthest from the text adopted in committee. However, it is for the President to decide.
Mr President, Amendment No 9 is the furthest from the committee's paragraph, but if the rapporteur is of a contrary opinion, I bow to his superior experience.
Given the level of entente, I shall also bow to that experience.
Mr President, I indicated beforehand that I wished to raise a point of order before the vote on Amendment No 24. I refer to Rule 139(6) of the Rules of Procedure, which states that amendments have to be distributed and translated. I have various language versions in front of me, none of which contains this particular amendment, Amendment No 24.
In addition, a number of Members, from both the conservative and Social Democratic groups, were under the impression that this vote would not be taking place until tomorrow. I would therefore firstly move that the vote should not take place. Insofar as it is possible for me to assess the situation as one of the proposers of the original right to bring cases before the court, I do not think that a proper decision can be made if these amendments are put to the vote first and not Mr Duff's amendment.
In any case, Members are free to exercise their independent judgment. I refer here to Rule 2 of the Rules of Procedure. Give us an opportunity actually to vote on the right to bring cases before the court, that is, on the original wording of Paragraph 8.
My information from the services is that, Mr Martin, you would have been correct yesterday morning to point out that Amendment No 24 was not available in all language versions. That was due to an electronic problem in our system, which was rectified by yesterday afternoon. Your point does not therefore hold.
You are entitled to make such an observation if some language versions are not available. However, since that was addressed yesterday, we will now proceed to the vote on Amendment No 24.
- -
Before the vote on Amendment No 18:
Mr President, I would like to call on Mr Méndez de Vigo to withdraw his amendment. He is asking us to make a decision on a crucial issue that I know is very important to the Spanish people. We are indebted to Felipe González, the former Prime Minister of Spain, for introducing the concept of European citizenship into the Treaties. He was also responsible for developing the concept to such a great extent.
I do not however consider this to be a purely linguistic or philosophical issue. It is an issue of crucial importance. It forms the basis of the legitimacy of the European Union. Does Parliament want to discard the traditional definition of a Union of States and of peoples and adopt the concept of a Union of States and citizens? It seems to me that if we want to preserve the good name of the European Union, it would be better to give this question the attention it deserves, rather than to take hasty action in approving an amendment to one of the recitals of a report on a totally different subject.
Just to clarify matters for the House, Mrs Berès, you have requested that the author withdraw his amendment.
Mr President, I do not agree with the last observation by Mrs Berès. It is not a question of having an amendment passed. It is a question of reflecting, in relation to a text which is important in terms of the Convention, on something which is of great importance to this Parliament, which is the legitimacy, the double legitimacy, of the Union.
Mr Tsatsos and I, in our report on the Treaty of Amsterdam, speak of the double legitimacy of States and peoples. The concept of the people seems to us to be an archaic one. We want to talk of citizens, because we want to bring Europe closer to the citizens. I am not therefore withdrawing my amendment and I would ask that it be put to the vote. And I would also ask the Socialist Group to take on board that this is truly the modern way to act and not the old-fashioned one.
Once upon a time there was a white dove (Europe) and a wicked eagle (the United States). The fairy tale told in this report would not even convince a child that the United States is the only country to subsidise its airlines. Are we to believe that the European Union does not likewise subsidise the European Airbus consortium amongst others! Are we to believe that Member States do not support their airlines, whether they are in public or private hands!
Let the Commission publish the accounts detailing the huge direct and indirect, acknowledged and unacknowledged subsidies that the European Union and the Member States grant to the aviation and aeronautics sectors and their shareholders!
The wording of this report is hypocritical and its content scandalous. We did not support it because we are opposed to the so-called compensations the report recommends. These are actually nothing more than further subsidies for the capitalists of the aviation industry. Above all, we reject your entire system based on competition and commercial conflict, which come at a high cost to society.
Air travel has become cheaper and cheaper over the last few decades. In addition to the traditional national air carriers, a number of other airlines have entered the arena offering conspicuously cheap rates. Some of these companies come from outside the EU. What is now being proposed is aimed at these companies from outside the EU. They are often based in countries in the developing world or countries in the former Soviet Union. These are poor countries that think that they can make money as low-cost competitors in the European market. For example, the Brazilian airline Varig flies people very cheaply between Amsterdam and Paris. We need to act on this, not least because these companies make unnecessary amounts of noise and apply less stringent safety standards. Barring these companies, however, is only part of the solution. The low-cost airlines based inside the EU, like Ryanair, Easyjet, Virgin and Germanwings have been ignored. The freedom from taxation enjoyed by the airlines, which gives them an unfair competitive advantage over international rail travel, likewise remains in place. The proposals on which we are voting today are therefore a half-measure that inflicts the pain one-sidedly on other countries. I am voting in favour of this proposal, but I think that it is one-sided and inadequate. When will we see the essential other part that puts an end to the risks associated with the low-cost airlines?
In principle, I regard the Commission's proposal for a regulation as something to be welcomed. Most of Parliament's amendments complement it well, but I regard the following points as problematic in view of current Community rules and practices:
a new and higher standard through substituting 'significant material injury' for 'material injury' in the area of goods, resulting in uncertainty due to the new definition, as well as the potential weakening of our negotiating position on this point at the Doha follow-up negotiations, and discrimination in favour of the service sector to the detriment of the manufacturing sector (Amendments Nos 9, 25, 26, 38);
the lack of any scope for legal action afforded to 'allied enterprises', these being defined by the existence of an alliance agreement, which, in practice, because of the worldwide network of alliances, results in marked reduction in the scope for legal action (Amendment No 39);
the need for Amendment No 60 to be clarified to ascertain whether it is to be read as meaning that a decision by the Commission shall be regarded as confirmed if no agreement on it can be reached in Council. In any case, Amendment No 62 (qualified majority in the Council) sets a higher standard for the imposition of measures in the area of services than in that of goods.
When determining where the Community interest lies, there is a departure from the original assumption that the imposition of measures is in principle in the Community interest, unless the opposite is established to be the case, in the sense that measures are imposed only when their application is in the Community interest.
I hope that these points can be examined closely during the remainder of the proceedings.
I voted in favour of this report concerning the Commission communication on the annual report on humanitarian aid in 2000-2001, because I agree with the rapporteur's diagnosis of the situation and also with many of her proposals. As the draftsman of the opinion of the AFET Committee says: 'the key objective of EU humanitarian action is to respond promptly and efficiently to the needs of the victims of humanitarian crises, in order to alleviate their suffering in a spirit of human solidarity. It goes without saying that political considerations have no place in such an area'.
I attach particular importance to the rapporteur's warning that there has been a downward trend in the amount of emergency humanitarian aid, 'aid making it possible immediately to save lives'.
I consider it vital, in order to counter this trend, and as has indeed already been proposed, to strengthen action under ECHO, and to develop awareness-raising campaigns for the citizens of the European Union, so as to bring these actions closer to the public, and of course to reverse the negative trend identified in the budget.
One of our priorities should be to improve coordination of humanitarian aid and of aid providers so as to avoid the kind of situation that recently occurred in Angola when aid was 'guaranteed' but was very slow in coming through on the ground. Our response mechanisms need to be made far more flexible.
Mr President, I am sleeping very well at the moment and I have had a lot of dreams. In one of them, at the Palais de l'Europe casino - which does not really exist but is there in my dreams - four players were sitting at the table: Mr Jarzembowski, Mr Sterckx, Mrs Ainardi and Mr Savary. It was an animated, very convivial game. Mr Jarzembowski, who was dressed as a guard, was talking to the other players and said: 'The railways must be developed!' He was illustrating his report, pleading zealously and astutely the cause of the development of the railways in Europe. He spoke so eloquently that he convinced me to vote for his report.
I will tell you what the other players were saying when their turn comes.
We Swedish Social Democrats present the following explanation of vote regarding Amendment No 4:
A complete opening up of the market for national rail passenger services by no later than 1 January 2008 must take place under certain basic conditions. There must, for example, be guarantees that, in the future too, rail services will cover the whole of the EU and not leave less profitable stretches of track unused, something that would be devastating for countries with large surface areas and small populations, such as Sweden. Moreover, there must be guarantees of safety, quality and social rights before railways can be purchased.
Mr Jarzembowski's report seems to us to have benefited from the Commission's proposal to extend the scope of the process of opening up to competition to a sector where we believe the concept of public service is fundamental. Opening up the sector to competition in this way, and also opening up Members States' rail networks infrastructure within a short timescale, could be detrimental to the development of Europe's railways. In particular, the process would introduce instability and uncertainty into a market that requires technological solutions and a high level of long-term investment.
We are aware that, on the one hand, public services must ensure that they treat all their users throughout the country equally, regardless of their individual circumstances. On the other hand, opening up the sector to competition could reduce or even do away altogether with any such concept of public service. We therefore oppose all moves towards liberalisation unless it is first proved that it will have genuine added value. The current situation in a number of Member States demonstrate the shortcomings of a system whose sole aim is to make the greatest possible profit. Unfortunately the Commission has not taken account of the consequences of such a system. They can easily be quantified but have been disguised for purely dogmatic reasons.
This is why we voted against the Jarzembowski report.
With this rail package the European Commission is proposing a new version of Directive 91/440, which seeks to increase the liberalisation of rail services, in particular for freight. The amendments of the Committee on Regional Policy, Transport and Tourism broadened its scope to include the liberalisation of passenger services as well. I will vote against both these measures.
We should ask why we are speeding up the liberalisation process when the 1991 directive has only just been revised. We should ask why we are reconsidering an agreement, a balanced agreement, reached with some difficulty just over a year ago. The Member States have not even finished the transposition of the revised directive of 2001. This means that we are moving ahead with liberalisation, with no going back, before we have even assessed the effects of the beginning of the process.
It is simplistic to assert that the main reason why rail has become less competitive than road transport for freight is because the sector has not been liberalised. We did not have to liberalise rail passenger services to achieve cooperation between national operators in the case of Thalys.
What works for passenger services could be applied to and developed for freight services. The will must be there though, and European and national investment at the ready. Let us go for rail rather than for lorries!
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) Opening up Members States' rail infrastructure to competition to the fullest extent within a short timeframe could have disastrous consequences for the public service role played by national rail companies. It entails the risk that profitable trans-European lines would be monopolised by a number of big operators, while less profitable secondary networks would be left to small operators. Thus far, the Commission has failed to present an assessment of the consequences of rail liberalisation and the separation of rail infrastructure and operations. This proposal for complete liberalisation is very premature. This is why I voted against it.
We are conscious that the Commission's second railway package, and in particular the proposal for a directive on the development of the Community's railways, which is the subject of the Jarzembowski report, touches on important long-standing issues in various Member States, including my own - Portugal.
Although it is not long since the previous package was adopted - agreement with the Council was only reached in 2001 - the Commission's current proposal attempts to go somewhat further with measures designed to liberalise this sector, particularly in the field of freight transport, coupled with measures to strengthen safety standards governing this mode of transport.
We believe we should support the greater liberalisation proposed by the Commission, while rejecting the amendments establishing a specific timetable for the total opening of the market in rail passenger and freight transport.
That is why we were also unable to give our support to Amendment No 13 tabled by Mr Miranda, because this amendment reflects a rigid approach to the need to revitalise a mode of transport that is environmentally clean and which has a contribution to make in the area of freight transport to reducing congestion in European road transport, but which requires substantial financial investment that only opening up the market can make viable.
The proposals for a second railway package set in motion important initiatives towards strengthening Europe's railway system. Opening rail freight services within Member States, and accelerating the process of opening up the international ones, represent a significant step towards deregulating the railway sector. The objectives set by the White Paper for European transport policy up to 2010, as well as the constantly increasing volume of traffic on Europe's roads, mean that absolute priority must be accorded to transferring goods traffic from road to rail. Diverting the flow of European freight traffic can succeed in the long term only if railways are high-performing and competitive.
The planned harmonisation of the European railway network is therefore to be welcomed, provided that a maximum of safety in rail travel can be guaranteed.
In the same dream, Mr President, still at the Palais de l'Europe casino, another player at the table was Mr Sterckx. Now, Mr Sterckx was dressed as a cyclist. Why was that? Who knows! Probably the fact that the names Merckx and Sterckx rhyme had made me imagine him to be a cyclist, and a very fast cyclist at that, given that Eddy Merckx won all his races, as we all remember well. Indeed, Mr Sterckx was talking to the others and illustrating his report, stressing the importance of high speed in the railways in Europe and, in particular, the need for high-speed trains to contain especially comfortable accommodation for pensioners. Listening to this, I could only vote for Mr Sterckx' excellent report the next morning, as, indeed, I have done.
. (FR) You are using the pretext of ending the national fragmentation of the European rail network, which should have been integrated long ago, as an excuse to impose an even worse type of fragmentation between competing private interests.
The claim that a so-called Community safety system will be developed at best reflects your concern given the likely scenario. Private interests will be concerned with maximising their profits. They will not prioritise investment in human resources and materials to ensure adequate safety standards.
In truth, you only refer to the issue of safety to ensure that 'additional national requirements' cannot 'restrict market access'.
The safety standards you refer to are minimum standards, which will lead to disasters on the railways. We rejected the report and we maintain that the public service ethos of rail services should not be altered. We are also opposed to the concept of public service being lost in the pursuit of profit.
I voted for this report because I too believe that if we are to make the Community's railway system safer and raise the standard of international rail services, we need to encourage a progressive move towards a system of common safety standards in the Member States.
I am delighted to see what excellent safety indicators the European railway system has. This only goes to underscore the urgent need to increase the use of rail transport and to reduce the use of road transport, especially heavy goods vehicles, which has a poorer safety record. The report before us describes a package for the liberalisation of railway services, which is intended to take place by 2008. In this respect, however, it is important to learn from the British experience over recent years, which indicates that the public authorities need to carry on supervising and checking compliance with rail safety regulations, particularly as regards infrastructure maintenance.
I have also been looking at some of the suggestions emanating from the relevant committee as regards the introduction of a safety certificate for train operating companies and for those responsible for infrastructure management. It also suggested appropriate training leading to a qualification for railway staff, together with access to all information on safety for all new rail companies, and the adoption of a single working language for all international transport, as in the world of aviation.
Referring to the second rail package we have just voted on, Commissioner de Palacio said this morning that without liberalisation, we would soon be left with nothing but a railway museum. It is my belief that liberalisation would leave us with nothing but a cemetery filled with passengers! The Jarzembowski report advocates speeding up the liberalisation of both freight and passenger services. The report's lack of realism and its relentless pursuit of ideas despite the evidence are frightening. In outlining his vision of liberalisation, the author has overlooked the time needed to alter structures and has totally neglected both the social and the human factors. Dreams outlined on paper, especially those concerning liberalisation, often turn into nightmares for those who have to implement them.
The Sterckx report presents a vision of a standardised safety system achieved through harmonising rules and procedures and so on. Although this would be useful, unfortunately the report makes safety standards subject to profit imperatives and completely neglects the issue of working conditions. To prevent the liberalisation process leading to communication problems, railwaymen must communicate in terms everyone can understand, as is the case for air transport. I would have no objection to this if railwaymen were selected and paid in the same way as pilots are. This would actually be good news for all rail workers, but I doubt it could really happen. This being the case, I cannot support these two reports. I therefore voted against them.
Mr President, Mrs Ainardi was also playing at the Palais de l'Europe casino in my dream - a game of poker in this case - with the other rapporteurs on the European railways. She was extremely elegant and beautiful and surrounded by many young admirers, but when it came to her turn to play, she always said, 'Pass'. When the other players asked her why, she replied: 'We must avoid breaks in our game, just as, at Europe's borders, we must avoid breaks between railway networks. See how much less time the game takes if there are no breaks. Of course, therefore, I could not fail to vote for the Ainardi report.
We do of course support the interoperability of the trans-European rail system and some of the measures proposed in this report.
The measures relating to interoperability are however contained in a rail package which propounds extending competition to the rail transport sector and opening it up to privatisation.
The report stresses long-term profitability and is expresses concern about a reduction in the competitiveness of rail transport. It does not however take a clear stand against privatisation and competition or against the consequent dismantling of a public service. In essence, this report reflects policies that seek to do away with public services.
We therefore abstained from the vote on this report.
I must congratulate Mrs Ainardi on her excellent work.
Her report is part of a 'rail package' that seeks to promote the development of the rail sector through the creation of an integrated rail system. This would involve achieving the interoperability of the trans-European rail system, crucial to ensure that international traffic can flow freely.
Until now, the fact that different countries have very different specifications and technical standards, that are often incompatible, has created difficulties in using rail transport. As a strong supporter of the railways, I think this is a deplorable situation. It has repercussions for both the protection of the environment and passenger safety. I therefore very much welcome the Commission's proposal to attempt to coordinate the different TSIs (technical specifications on interoperability). That said, safety standards must never be harmonised to a lower level!
We must also make it necessary to assess the expected benefits of each and every proposed TSI in terms of market share, traffic growth, environmental concerns, safety standards and social issues. Advocates of the concept of public service must keep an eagle eye on these issues, given the prevailing philosophy on this subject!
Mr President, Mr Savary was also playing at the Palais de l'Europe casino with Mr Jarzembowski, Mr Sterckx, and Mrs Ainardi, but he was wearing a fireman's uniform in my dream and was saying to the others: 'I am wearing a fireman's uniform for two reasons: firstly because, with my report, I am rushing to the aid of rail passengers, who must have safe railways, and secondly, because who is better qualified than I am to ensure safe railways? My name is Savary, as derived from the words 'safe' and 'save'. I am in the best position to make the railways safe! Moreover, I saw from his report that this is, indeed, the case, and I therefore decided to vote for Mr Savary's report on the safety, specifically, of rail transport.
In order to guarantee the safety, quality and efficiency of transport on our continent - including both passenger transport and freight - we need to give absolute priority, once and for all, to transport and in particular to rail transport, not to mention short sea shipping and maritime cabotage. I therefore think that the idea of setting up a European Railways Agency is a very important one; this agency would work with the Commission to promote greater cooperation and coordination between the various stakeholders involved in rail policy and the operability of the railway system, whilst also making an ongoing contribution to the debate through its recommendations and opinions. If proper publicity is given to its remit as regards consultation, monitoring and submitting proposals, this will result in ever greater awareness, on the part of both the Member States and the European public, of the enormous advantages of this mode of transport, especially as compared with the increasing problems and dangers associated with road transport. Still on this subject, I would like to mention the White Paper European transport policy for 2010: time to decide which refers in various places to the need to reverse the trend away from rail and towards road transport. I therefore hope that this will represent a further step towards the objective of creating a genuine internal market in rail services which will above all make it possible to effectively reduce the volume of traffic on our roads, and especially the enormous volume of freight transported by heavy goods vehicles.
This, Mr President, is a revolutionary proposal, the proposal advanced by myself and the Pensioners' Party, and I therefore hope that it will meet with great attention from all the many, esteemed Members of the European Parliament here today. The Markov report organises, inter alia, the working hours and rest periods of drivers engaged in the carriage of goods and passengers by road. Well then, my proposal is as follows. Why do we not organise pension years in the same way as we regulate the daily working hours: ten years of work and then five years of pension, then another ten years of work and five years of pension, then another ten years of work and five of pension? In this way, I am sure we could start to enjoy our pensions between the ages of 25 and 30, for example, from 35 to 40 and so on. My figures might not be exact but I believe the concept is clear. I propose that we decide to start to draw on our pensions and have a rest from work not when have grown old but at intervals throughout our working lives, as I have endeavoured to illustrate.
Mr President, when I read yesterday's newspapers from Luxembourg, I was amazed at the fuss created by the Greens, who have made themselves out to be the prime movers behind the revision of the Regulation harmonising certain social security provisions in the area of road transport. If our rapporteur had read these articles, he would surely also be astonished, as, out of the 269 amendments with which the committee had to get to grips, a mere 16 originated from the Greens, and - thank God - 14 of those were voted out.
It takes a certain kind of sheer nerve to muster the whole of Luxembourg's press in order to give them to believe that this report would bear the stamp of the Group of the Greens/European Free Alliance, whereas it in fact saw the light of day in consequence of an agreement between the rapporteur and the three largest groups in this House. Today, I have voted against the amendment on driving times that the Greens have put before us, my reason being that it does not guarantee the necessary flexibility and would do the drivers a disservice. A solution as inflexible as this one would in fact not permit those who have to drive at a great distance from their base to apportion their rest periods in such a way as to allow them to spend more time with their families and friends. I welcome the opportunity given to us at first reading to make a sensible contribution to a regulation on social provision that is clearer, safer, and more controllable.
I hope that, from 2004, the digital tachograph will prevent black sheep from finding new boltholes!
. (FR) First of all I would like to express my satisfaction with the report by Mr Markov supporting the Commission proposal of October 2001 for a new regulation on road transport. This report includes in particular the improvements made by the new regulation to the current situation, with the dual objective of increasing road safety and improving working conditions for drivers. Measures such as removing the possibility of dividing breaks, extending scope, increasing penalties for infringing the regulation, which are measures that appeared in the Commission proposal and are reiterated in the report, represent important milestones.
The Markov report reinforces the regulation further, for example, by opposing the creation of a flexible week through the introduction of a limit on working time, by setting a fixed driving time or encouraging the participation of the social partners.
I would particularly like to highlight the importance of the measure aimed at extending the scope of the regulation to all lorry drivers operating within European territory, whether or not they are EU nationals. This measure might consequently considerably reduce social dumping while encouraging third countries to strengthen their national legislation to improve working conditions for their drivers.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) The text proposed certainly represents some progress for countries where there is currently no legislation at all or legislation that is extremely unfavourable to workers in this field. It is sickening, however, that a text entitled 'social legislation' would allow drivers to work 56-hour weeks.
Furthermore, we feel it is unacceptable to make the situation worse in countries with higher levels of protection in order to improve it in others. The only acceptable form of harmonisation would standardise social protection and working conditions to the highest level.
That, moreover, is the only way to prevent haulage companies in France from employing workers who are less well-paid and have less protection as they are nationals of countries whose legislation, in particular concerning the length of the driving period, is non-existent or unfavourable to lorry drivers. Furthermore, the laws that provide protection, however minimal, for workers must not remain a dead letter, as is often the case, but must be made mandatory for employers.
Whilst this proposal was submitted in the name of safety and simplification, its contents provide for little more than further bureaucracy and regulation.
We are particularly concerned about the effect that these measures would have on minibuses operated by the voluntary and non-commercial sectors. Whilst the British government has expressed an intention to apply for a national derogation within this area, it is our opinion that the interests of the voluntary sector are best protected by the existing exemptions.
Changes to rest requirements and driving times will severely reduce the ability of schools and coach companies to offer trips abroad at an economically viable rate.
These proposals impose further burdens on an industry that is already heavily regulated, yet the Commission fails to provide any cost-benefit analyses to justify its arguments.
The British Government has described many of these proposals as being either unnecessary or disproportionate to any benefit. We are happy to support this line and trust that they will act accordingly when these measures are considered by the Council.
. (FR) The aim here is to simplify the rules governing the organisation of driving times and rest periods within the Union in order to increase road safety and improve working conditions for the people covered by the regulation. This proposal also aims to make the current rules compatible with the use of new digital recording equipment in order to improve compliance with the rules in force.
Mr Markov's report is along the same lines as the positive proposals by the European Commission: removing the possibility of dividing breaks, reducing exemptions, repealing measures concerning a minimum age for drivers, and introducing more stringent penalties for infringement of the rules.
The rapporteur, however, has also succeeded in introducing amendments which I consider to be crucial. The report rejects provisions concerning the flexible week, increases controls and penalties in cases of non-compliance with the provisions of the regulation, and increases the participation of social partners. On the other hand, the rapporteur did not achieve a vote in favour of the amendment rightly proposing to reduce the working week to 45 hours. It was therefore tabled again in plenary and I naturally voted for it!
. (FR) We fully agree that there is a need to harmonise social legislation on road transport. Our concern is not to prevent distortion of competition with third countries, but to guarantee lorry drivers the best pay, status and working conditions. We cannot be content with half-measures in this sector, which has been abandoned to capitalist brutality. It is right to oppose the flexible week, restrict working times and specify the minimum age of drivers engaged in the carriage of goods. We need to increase controls, penalise employers who fail to comply with the provisions of the regulation and increase the participation of the social partners.
The Markov report, however, does not go far enough with regard to weekly driving time and the possibility of dividing breaks. It is insufficient to reduce the weekly driving time, which is currently set at 56 hours, to 45 hours. It is unacceptable to authorise the division of rest time. These two measures perpetuate the fact that drivers are employees who are forced to break the law for greater market profits. That is why, although we are in favour of progressive social measures, we did not, in the end, vote for this report.
Decisions on safety are usually preceded by fatal accidents. Other considerations are all given priority until regulation becomes unavoidable, and then the emphasis is on freedom for business, limiting costs and free competition. Yet everyone knew beforehand that allowing professional drivers to drive too long would result in accidents. Unfortunately that has never stopped people in this industry from being allowed to work for longer consecutive periods than in other industries where less harm can be caused. Businesses want to avoid taking on a second driver and avoid waiting times at all costs, as these measures cost money. What is more, drivers want to be protected against overworking and overtiredness, but they also want to get home quickly after a long trip. Self-employed drivers even believe that they are exempt from the regulations, and businesses who want to exploit this have sold their lorries to their drivers. If we give in to such counterforces, honest hauliers and the railways will be driven out of business. Getting all lorries and courier services that drive within the EU, even those driven by self-employed drivers or those from outside the EU, to comply with the standard of not less than 12 hours' rest a day and working not more than 9 hours a day and 90 hours over two weeks is therefore an important step in the right direction.
We were happy to vote for the Markov report. At a time when efforts are being made both at European and national level to adopt measures to reduce the number of road accident victims - an area in which Portugal unfortunately tops the list - it would be very hard not to agree with a report which aims to improve the social and working conditions of drivers engaged in road transport.
The report we have now approved considers measures that are undeniably positive: removing the proposal for a flexible week; imposing limits on driving time and working hours; setting a minimum age for drivers engaged in the carriage of goods; limiting possible derogations; increasing the involvement of Europe's social partners; and encouraging the extension of these regulations to cover all drivers on the EU's roads.
These measures deserve our approval, given that they will make a serious contribution to improving road safety. However, we very much regret that a majority of Members of this House did not support the rapporteur's proposal to reduce weekly driving time to 45 hours.
We nevertheless hope that the Commission and the Council will be sufficiently open-minded towards the amendments that have now been adopted.
Mr President, I would just like to say that I voted for this message to the Convention on the recognition of the role of the regions and local authorities in European integration. The Convention has been rather silent on this point. Given the phenomena of regionalism, devolution and decentralisation present throughout Europe, the importance of the regions is clear in practical terms. The Napolitano report may well have needed more genuinely federalist solutions, taking the principle of subsidiarity to its most far-reaching, logical conclusion: this is a goal to be achieved in the coming years. I regret to say that the expectation that regional electoral colleges would be set up for the European elections has been disappointed in the report, the call for the direct participation of regions with legislative powers in Council meetings has been disappointed and the proposal to give regions direct access to the Court of Justice has, regrettably, been rejected. These are issues to which the Convention will have to return for the good of regionalism.
Mr President, in 1990, as Parliament's rapporteur on what became the Maastricht report, I urged the establishment of what we now know as the 'Committee of the Regions'. I did so because local authorities in regions play a vital role in implementing European law. Given that role, I felt it was right that they should have a say in the adoption of European law.
The Napolitano report takes that principle and moves it forward in the context of today's Europe. I welcome what Mr Napolitano has argued for in terms of the higher status of regions and local authorities in European decision-making. But I also accept that he is right to do that in a non-prescriptive way that does not interfere with the internal constitutions of the Member States. By making a case for the regions but leaving it to the individual Member States to decide how to implement his recommendations, he has struck the right balance.
For example, we have just heard an argument for regions to be involved in the Council of Ministers. I support that argument, but each Member State must do that in the context of its own constitution.
Finally, the one weakness in the Napolitano report is that it has not given enough emphasis to the role of regions with legislative authority. I hope that the Commission will look at that and find a way of engaging them more coherently in EU activities.
Mr President, like other speakers, I am glad that in relation to the Napolitano report we have moved forward on some important points. It is recognised that, in appropriate constitutional circumstances, regions will have access to the Court of Justice. It is recognised rather clearly and in good terms that the principle of subsidiarity is iterative and applies down the line, not just between the Union of the Member States, but to the regions and local authorities as well.
There are some points I regret. I particularly regret that the opportunity was not taken to comment about the odd composition of the Committee of the Regions. In future, for example, it seems probable that there will be five Members from Malta in the Committee of the Regions, as against 21 from Spain and 24 from the United Kingdom. That means that there will likely be five times as many Maltese as Galicians in the Committee of the Regions, if any Galicians get there at all - or Catalans or Scots. This is not a satisfactory situation. The Committee of the Regions is supposed to counterbalance the Parliament. The balance of populations and regions on the Committee of the Regions is not at all a reasonable one.
This report will not convince those in my party at home who think that being an independent Member State would be better than being a constitutional region, as things stand.
Mr President, last night, I dreamed about Mr Napolitano too. Mr Napolitano, who is the rapporteur of this document on the role of the regional authorities, was the President of the WUR - the World Union of Regions - in my dream. Already, since, in my dream, a single world government had been established made up of the regions, the individual States no longer existed and the regions had assumed such importance as to form, all together, a worldwide association, the WUR - the World Union of Regions - with Mr Napolitano as President. I know that this is only a dream and that the dream is unlikely to come true, but since these regions had ceased to fight with each other, as, I regret to say, some States still do now, it is my hope and desire that, step by step, as per the Napolitano report, we will genuinely achieve the WUR, the World Union of Regions. I therefore voted for the motion.
Mr President, I, like many other Members, found it impossible to vote against the resolution arising from the Napolitano report, because the report, first of all, and then the resolution, are innovative texts with regard to the regional dimension. Unfortunately, numerous votes in plenary have damaged this remarkable work. Furthermore, as Mrs Berès pointed out so superbly, it is imprudent and dangerous to improvise at voting time by proposing, in plenary, the adoption of concepts which, as it happens, were neither discussed nor even raised in committee. Mr Méndez de Vigo replied that the concept of 'people' was outdated. That, in fact, is what the right has continually repeated in Europe over previous centuries and it is not convincing. Surprisingly enough, however, the text, which is presented as forward-looking, has the effect of strengthening the concept of States within the Union, which I am sure was the desired objective. That is why I abstained.
Mr President, I voted for the report, although I am quite aware that this is not a decisive document but just a recommendation and we do not know how it will be received. I hope that the Commission and the Member States take into consideration many of the points adopted, although I must lament the fact that some fundamental parts have been rejected, such as those providing for the participation of regions with legislative powers in the European Union's Council of Ministers. I feel that this is an area in which, in any case, it is for the Member States to decide. My political party has already supported amendments and legislative proposals to that effect in Italy, and I hope that the European regions will be able to have more influence, notwithstanding the fact that this matter must continue to be the competence, for the most part, of the individual States, without interference from the Union.
Mr President, I knew that Mr Méndez de Vigo was reactionary on issues of European diversity, but I did not know that he was so ignorant. To call the concept of a people archaic not only runs counter to the fundamental principles of our civilisation, it is also contrary to many constitutions, such as that of the United States of America, which starts with the precise phrase 'We the people'. Mr Méndez de Vigo's statement conflicts with the constitution of the United States, and also with the views of his boss, José Maria Aznar.
Mr President, we believe that the European Union is at present an historically unprecedented union of shared sovereignty, and the stateless nations, such as Galicia, want to make progress through their participation in these institutions, and are even working towards a kind of internal enlargement. What we ask is why Malta and not Galicia? Why Cyprus and not Scotland?
Stateless nations very often have a history, a political will and a demography that justify this participation. Nevertheless, the Napolitano report was a step in the right direction, but it has to some extent been frustrated by the reactionary Jacobinism of people like Mr Aznar and Mr Méndez de Vigo, a Jacobinism that is now negated by the reality of the European Union itself.
. (FR) During yesterday's debate here in Parliament, I pointed out that the participation of the regions in the European decision-making process advocated by the Napolitano report would open a Pandora's box, which would then release all kinds of surprises. We were given a foretaste of these at the meeting of the Committee on Constitutional Affairs, which voted, probably swept along by its own momentum, for strange provisions, such as the right of regional and local authorities to adapt European legislation according to local needs.
Naturally, the committee members who voted for these provisions were then disowned by their groups, and Parliament has just made corrections in plenary. It has only, however, ironed out the most obvious problems. The rest, which bypasses the Member States more insidiously, has been retained. These mistakes have simply brought to light the direction this report would take if it were implemented.
Furthermore, Parliament voted for an amendment which revealed that the Union would henceforth be based on the legitimacy, not of the 'peoples' (each taken as a whole), but of the 'citizens' (taken individually). This kind of development would change the nature of the Union and make it more similar to a Nation-State.
We have therefore voted against this report.
- (DA) We shall vote in favour of compromise Amendment No 30 and Amendment No 21 if Amendment No 30 is not adopted. We would point out, however, that the content of the amendments must not be included in a possible future European constitution but be included in a future treaty.
The June Movement does not, in fact, wish to see a European constitution that will take precedence over the national constitutions.
The proposal in the report to give the Committee of the Regions the right to bring before the EC Court of Justice cases in which the principle of subsidiarity may have been breached and to appear before the Court in order to defend its rights is unfair.
The Member States are not homogenous. They range from federal states to centralised unitary states. It is therefore difficult to design political forms of cooperation within the EU when it comes to the role of the Committee of the Regions and to that of the regional and local authorities. The Committee of the Regions lacks democratic legitimacy, and we believe it should be phased out, not developed.
With the democratic deficit in today's EU, it is more important first and foremost to develop the role of the national parliaments. It is in actual fact states, and not regions, that are members of the EU.
. (ES) This Parliament has just missed a great opportunity to act in accordance with its role as representative of the peoples of Europe as laid down in the Treaties. Firstly, and this is the most serious thing, because by approving amendment by Mr Méndez de Vigo - whose 'care' has been noted - we are depriving the European peoples of their capacity as holders of some of the Union's legitimacy, which, in accordance with the philosophy of the Treaties, they are entitled to.
Secondly, because the final text lays down that the regions with legislative powers will not be able to bring cases before the Court of Justice on their own behalf, and that they must do so with the prior agreement of the State. The Socialist amendment, proposing that the case should be presented through the intermediary of the State, was not much better.
Thirdly, nor are these regions explicitly guaranteed the right to participate in Councils of Ministers which deal with matters falling within their competence, leaving this capacity to arbitrate to the respective governments whose lack of political will in relation to this issue is, in the majority of cases, including Spain, notorious.
The Napolitano report, however, still contains some very positive aspects and I have therefore decided to vote in favour of it tomorrow.
We agree with regionalisation and with the idea of strengthening the role played by regional and local authorities within the constitutional framework and within sovereign decision-making processes in each Member State. For that reason, we support those aspects that the report emphasises in this respect. For the same reason, we think it is important that there should be a forum at EU level, and indeed one already exists, the Committee of the Regions, for exchanging experience on the work of these authorities and to provide them with a means of presenting their views at EU level on matters relevant to them.
Nevertheless, although some positive amendments have been adopted, the Napolitano report is still inspired by the more or less explicit objective of trying to create direct links between the institutions of the European Union and regional and local authorities, thus bypassing the Member States' sovereign decision-making powers. We cannot agree with this, because internal organisation is a matter for the Member States alone, especially when it comes to how decisions are made. So, although we agree with reinforcing the role of the regions, we reject any federalist approach that aims to circumvent the sovereignty of the Member States of the European Union.
I would like to congratulate Giorgio Napolitano on his excellent and timely report on the role of regional and local authorities in the building of Europe, which I support. I particularly support the need for the Union to find new ways for regional and local authorities to participate in Community activities without neglecting the important role of the Committee of the Regions. I also very much support the need to ensure that regional and local authorities are involved when Community policies and legislative acts are being conceived and drawn up, as it is most often those authorities that are responsible for implementing such policies and acts. Nevertheless, I believe that these links should be established at the level of individual Member States.
I very much support Mr Napolitano's desire for consolidation of Article 299(2) of the EC Treaty, which concerns the outermost regions. It is certainly necessary to take steps so as to allow us to take full advantage of the scope for action provided for in the current provisions governing the outermost regions, thus making it possible to put into practice a genuine Community policy for the outermost regions, a policy genuinely committed to overcoming the limitations imposed by their location.
. (FR) Not only does this report constitute unacceptable interference in the constitutional organisation of the Member States, it has no real foundation: its aim, as always, is to destroy the nations by overturning internal political order within the States, in order to build a federal Europe. The argument put forward, that of bringing the Union closer to the citizens, is misleading.
In supplementing the work undertaken at supranational level, consisting of transferring the powers of the Member States to the European Union from the top, Parliament is in fact simply trying to strip the nations of their sovereignty, this time from the bottom.
Those who are naïve enough to respond to the siren calls of so-called local democracy or new governance, which are concepts manufactured by the ruling technostructure, should know that the decentralisation game promoted by and for federalists can only have one winner: at the end of the day, it is Brussels that, by absorbing the new 'prerogatives' provisionally granted to local bodies, will gain from a process that it has skilfully controlled.
The naïve should consider this moral from the work of La Fontaine: 'It matters not by whom you are eaten, man or wolf, one stomach is much the same as another in this regard; a day earlier or later does not make much difference'.
The Committee on Constitutional Affairs believes that the hierarchical and pyramid-like structure of the EU's institutional system should be abandoned in favour of a system involving regional and local authorities more in Europe's decision-making process.
One of the key questions addressed in this report is, quite rightly, the role of the Committee of the Regions. The report stresses the legitimacy and the vital role of this committee as an institutional partner for regional and local authorities within the framework of the Union.
Against this background, genuine changes to the Treaties are envisaged at precisely the point when the Convention is moving forward with its work, such as granting the Committee of the Regions the right to bring cases before the Court of Justice in the event of a breach of the principle of subsidiarity - a right also to be extended to those regional and local authorities that have legislative powers - in order to protect their rights, in many cases against their own Member States.
This, and other proposals such as the proposed addition to Article 6(3) of the Treaty on European Union, would mean that the Member States, which are the sole members of the Union, would overnight be reduced to playing a secondary role in the building of Europe, quite apart from issues of constitutionality that would doubtless be raised in some Member States.
I was therefore forced to vote against the report, despite the fact that it included some positive proposals such as the defence of linguistic diversity and the promotion of the outermost regions.
I generally support the diagnosis contained in this report concerning the clearly diverse nature of regionalisation and of the very concept of a region, just as I support the view that regionalisation has 'to a large extent been the result of institutional and political developments specific to each of the countries concerned'.
Although I agree in principle about the effective existence of different traditional and specific administrative approaches in each Member State, I part company from the report when, politically speaking, it tries to relegate the Member States to a subordinate role, encouraging interference in the Member States' decision-making processes, promoting their legal and institutional fencing-in with powers being assumed by the European institutions and the regions, and advocating that the political legitimacy of the regions should be artificially equated with that of the Member States in the Treaties.
As I see it, the attempt made in this report to water down the functions and the importance of the Member States on the grounds that it brings the people closer to the Union's institutions is tantamount to an at times covert new version of federalist opportunism. There seems to be an attempt to make us forget the inter-state approach that underpinned the creation of the Union, whilst neglecting the pivotal and vital role of the Member States as privileged vectors and actors in the process of building Europe.
I accordingly voted against the report.
However, one important positive point in this report is the recommendation that Article 299 of the EC Treaty, which relates to the outermost regions, should be consolidated.
I have voted in favour of this report.
It is very positive that, in recital G, the European Parliament clearly states 'that the protection and strengthening of regional and local autonomy in the various European countries represents an important contribution to the process of European integration based on the principles of democracy, proximity and decentralisation of power'.
Because I have for a long time advocated this on the basis of my local authority experience, I sincerely welcome the fact that the report also requires that a well thought-out European constitution should define in what way the principle of subsidiarity is to be exercised, applied and monitored.
It is sensible for a tool to be made available to local authorities and to districts/regions/constituent states, enabling them, via the relevant Member State or the Committee of the Regions, to require the EC Court of Justice to examine whether the EU has exceeded its powers.
Another important perspective, directly relevant to the citizen, is included in recital H, emphasising that the 'hierarchical and pyramid-shaped' configuration 'of the Union's institutional system ? must be abandoned'.
The Minutes of Monday's sitting have been distributed. Are there any comments?
Mr President, allow me to reassure you right away. I shall not use my three minutes of speaking time for personal reasons as I am authorised to do under Rule 122(2) of the Rules of Procedure of this Parliament. I would simply like to raise a minor incident over which I disagree with the President of the sitting, Mr Provan, and which is not serious in itself, but which I find unpleasant all the same.
I, like other Members, asked to speak in relation to the setting of the agenda. I wanted to raise the issue of British aerial attacks on Iraq and ask Parliament to hear Mr Javier Solana to see how these actions would fit into the framework of common foreign and security policy.
This speech does indeed, therefore, concern the agenda. Mr Provan cut me off before I could finish my one-minute speech, which prevented him from understanding that this speech was indeed about setting the agenda. I can, at a pinch, understand how Mr Provan could have misunderstood me on this matter. What I find entirely unacceptable, however, is that, in a way, he prevented me from speaking on all the other matters on which the Rules of Procedure allowed me to speak. In particular, I think I was the first to want to speak on the proposal made by one speaker with regard to setting the agenda on North Korea. Mr Provan conspicuously disregarded my request for the floor, even though I was the first to make such a request.
Lastly, pursuant to Rule 121(a) of our Rules of Procedure, I was also entitled to speak for one minute. I had an assistant check that I was indeed listed. Mr Provan, once again, refused to give me the floor, even though he had been told by the nearby administrative staff for the sitting that I was listed pursuant to this Rule 121(a). Mr Provan said in a way that he knew what I wanted to talk about and that consequently he had decided, since he did not agree with my first speech, not to give me the floor. I find this interpretation to be somewhat offensive. I believe the President of the sitting should, as part of his duties, give the floor to Members who are exercising their rights under the Rules of Procedure, without prejudging what the Member is going to say.
Mr Gollnisch, for your information and that of the House, there will be a debate on 29 January 2003, led by Mr Solana, on the question of Iraq regarding Mr Hans Blix's report to the United Nations.
(The Minutes of the previous sitting were approved)
The next item is the Council statement on the work programme of the Greek Presidency.
I should like, on behalf of the House, to acknowledge that Prime Minister Simitis took the time in December, before the formal launch of the presidency, to meet with the Conference of Presidents of Parliament. I thank him and his ministerial and public service colleagues for that meeting. We look forward to working closely and productively with the Greek Presidency.
It gives me great pleasure to call upon the Prime Minister to make his opening statement.
Mr President, honourable Members of the European Parliament, Mr President of the Commission, ladies and gentlemen, I am both honoured and delighted to be here today, in my role as President-in-Office of the European Council, to present the priorities of the Greek Presidency. As chairman of various Councils in the past, I have been involved in proceedings with the European Parliament and have appreciated at first hand how useful and indispensable this dialogue is.
The Greek Presidency plans to cooperate with Parliament to the maximum possible extent at all levels. It plans to cooperate not merely as a formality, but because cooperation is, I believe, a necessary and fundamental factor in achieving our joint objectives. We shall grab every possible opportunity for fruitful cooperation between us. Greece is one of the countries which believes that developing the European Union will help to strengthen the role and authority of the European Parliament.
Ladies and gentlemen, this is an historic phase in the ongoing development of Europe. All of us, the Council, Parliament, the Commission and our citizens, are expected to help with this phase. To support the move towards European integration, to a Europe of the 25 and/or more Member States, a Europe constructed and developed on the basis of our common values, the values which have informed our actions over the past fifty years. A Europe which creates the potential for everyone to grow and prosper, which strengthens every country's society, and which promotes cohesion and solidarity. A Europe which, in a multipolar global system, works for peace, cooperation and justice.
Working in this direction is not our only responsibility. It is important that we make these policies convincing, that we convince people that the Europe we are building is focused on caring for its nations and citizens and ensuring that everyone shares a common future in a community of values.
The presidency's programme has not been planned solely to meet the challenge of the ongoing development of Europe; it has also been planned to meet the challenge posed by today's international economic climate, the global recession and all the sources of insecurity waiting to ambush our societies: the lack of competitiveness and stability in the economy, unemployment, social exclusion and so on and so forth. We need to respond to this insecurity with decisive action, to hit at the heart of individual and collective insecurity and to create a more rational, a fairer and freer living environment which offers everyone more opportunity. At the same time, we need to turn our attention to the international crises that create insecurity. International crises which originate in the fragile states on the fringes of the Union, international crises rooted in the Middle East, international crises caused by international terrorism. What we need is a Europe which has a constant presence and speaks with one clear voice on the international stage.
Ladies and gentlemen, under the decisions taken in Seville, we were required to plan the Greek Presidency in collaboration with the next presidency, the Italian Presidency, so that an annual operational action programme could be formulated. We did precisely that and I should like to comment on our five main sets of priorities.
It goes without saying that our first priority post Copenhagen is enlargement. We need to continue with all the basic, procedural arrangements so that the accession treaties can be signed in Athens on 16 April. Your role is paramount in these arrangements because the European Parliament has to assent to the accession of the new Member States.
At the same time, we shall continue negotiations with Bulgaria and Romania in application of the new pre-accession strategy for these two countries. Our aim is to keep to the timetable for their accession in 2007.
We shall be actively working on Turkey's progress towards accession. Greece believes that Turkey should take its place in Europe on the basis of the decisions already taken by the European Councils. We must give Turkey the opportunity to carry out the reforms its country needs. That is why the Copenhagen European Council decided to follow a strategy, a plan aimed at starting accession negotiations with Turkey. The next two years will be crucial here. Greece, both as the country holding the presidency and as a Member State, wants to help with this new process, which is why one of our objectives is to draft a new partnership agreement with Turkey.
We also aim to develop relations with the countries of the Western Balkans, so that they can join the process and accede to the European Union at a later date.
I should like to comment at this point on the question of Cyprus. We want Cyprus to join the European Union as a united country. We want it to overcome and resolve its political problem. We want the two communities to share a common future and enjoy the benefits accession has to offer. We felt right from the start that the Annan plan gave Cyprus a chance to resolve its political problem. We have been working along these lines and we hope that a solution will be found by 28 February. Whatever happens, Cyprus will accede to the Union, as agreed in Copenhagen, although the way will still be left clear for the Cyprus problem to be resolved and the acquis communautaire to be applied to the whole island.
Our second priority is to reform the European economy and promote social cohesion. The spring summit in 2003 will be held in a political and economic climate beset with both problems and opportunities. The introduction of the euro last year was an historic process. We believe that, although progress has been made, the Lisbon strategy is now more topical than ever. We need to implement the economic decisions taken over recent years which we have not done enough to promote. This is a vital opportunity to update the European economic and social model.
Ladies and gentlemen, we shall be working on six issues. First, macro-economic policy; we want a reliable European economic policy, an intergovernmental economic policy in Europe.
Secondly, we want to create more and better jobs. This will help to consolidate social solidarity and cohesion. It is important that we review the European Employment Strategy and a debate on the subject will allow us to make more of the social pillar in the Lisbon strategy.
Our third aim within the Lisbon framework is to encourage entrepreneurship and support small enterprises. The presidency sets great store by support for entrepreneurship, which is important to economic development, not to mention employment and regional development.
Our fourth aim is to build up the European economy of knowledge and innovation, because we cannot achieve the Lisbon objectives unless we develop knowledge and technology. As you all know, a number of issues are still pending, such as the Community patent, and we intend to try and wrap them up.
The presidency will also be tackling other issues, such as developing research in cutting-edge technologies, including defence research.
Our fifth aim is to improve links within Europe, by which I mean full and operational liberalisation of the energy and transport markets, extending the trans-European energy and transport networks, promoting the single services market and unifying the financial markets.
Our sixth aim is to safeguard future prosperity through sustainability. This mainly means reviewing the Union's strategy on sustainable development in the light of the outcome of the world summit in Johannesburg. We want to make more of the Union's leading role in environmental protection. So much, ladies and gentlemen, for our second set of priorities which relates to the Lisbon strategy.
Our third set of priorities covers the sensitive issue of immigration, illegal immigration, external borders and asylum. We all know that immigration in one form or another has now taken on such proportions that we are forced to act. And we need to act in two directions. We need to ensure that the Union becomes a genuine area of freedom, justice and security for its citizens, free from any form of organised crime, xenophobia and racism. That it becomes a multicultural area of understanding for man's problems, that we fight the causes of problems such as poverty, falling living standards and political suppression. We hope here to adopt directives on the reunification of families of long-standing immigrants. In the asylum sector, we want to push ahead with directives such as directives on refugees. The second strand in our action on immigration will be to protect the Member States of the European Union from illegal immigration, share out the costs of protecting our common external borders more equitably, promote repatriation policies and speed up negotiations on readmission agreements.
Our fourth set of priorities concerns a matter which has already taken up a great deal of our time and energy. The future of Europe. We believe that the enlargement of Europe should go hand in glove with greater European unification. Our institutional system needs efficient, democratic functions and policies which reach our citizens. The question is: what route will the Convention on the future of Europe take and how will this fit in with the work of the presidency? As you may remember, the Copenhagen European Council decided that the Convention should complete its work before the European Council in June and that, at the spring European Council, we should focus on the institutional aspects of the future of Europe. So we hope to achieve three main objectives at these two Councils:
First, we want to carry out a review without taking any decisions, because that would prejudge the outcome of the Convention.
Secondly, we intend to hold a substantive debate on the outcome of this work at the June Council and set the starting and/or the finishing date for the work of the new Intergovernmental Conference, because some Member States have already expressed a wish for an interim period and we will need some time between when it starts and the June summit.
Thirdly, we want to lay down the remit for the Intergovernmental Conference; in other words we need to be prepared at the end of June for subsequent procedures as and when they start.
Our fifth set of priorities concerns the Union's international profile and strengthening its role on the international stage. The European Union has proceeded in leaps and bounds with its common security and defence policy. What we now need is to ensure that we have full operational readiness in the crisis management sector by developing our military and non-military capabilities. We therefore intend to concentrate on achieving the general military objective and finalising permanent arrangements for collaboration between the ?U and ????. We are keen to ensure that European operations in Bosnia Herzgovina and the FYROM, which will be the first field test of the European Union's operational readiness, are properly prepared and executed. Over and above this defence policy, we need to examine relations with the Union's neighbours in order to ensure that no new divisions are created. A summit meeting with Russia is scheduled to take place in St Petersburg in May, attended by the countries of the Western Balkans, the Ukraine, the Caucasus and the Mediterranean, and we shall be attaching great importance to Mediterranean cooperation.
We may have to deal with war with Iraq over coming months. We hope not. We want peace. However, we are giving this issue our utmost attention, and rightly so; it is one of our priorities. We want to work and we shall work for peace and a peaceful resolution to any differences. We trust efforts by the UN will have a positive outcome. The will and the resolutions of the United Nations must prevail.
Iraq has to respect and apply Security Council resolutions. The presidency wants to speak for Europe as a union of countries with a common, strong voice and opinions. Safeguarding international stability, wiping out the threat of weapons of mass destruction and peace are common virtues; they are what we are all striving towards and the countries of the European Union need a clear common policy along these lines.
(Applause)
We need to break our old habit of having different countries saying different things and seeking different objectives. It is not easy but we must fight for it.
Ladies and gentlemen, I should like to finish by commenting briefly on two or three matters of particular interest to the European Parliament.
First, the status of MEPs. A great deal of work has been done and we have spent a fair amount of time discussing this. I think this issue is ripe for a final solution and we shall endeavour to reach a solution at the European Council in Thessaloniki.
Secondly, the interinstitutional agreement on improving European Union legislation, which has done a great deal to improve the quality of legislation. We hope that there will be agreement here too during our presidency.
Thirdly, and lastly, we shall endeavour to complete the rules on European political parties, which are well overdue.
I have commented on a number of central issues, although there are a great many other important issues. There is too little time to talk about the review of the CAP, the development of the European defence industry or measures on safety at sea, which many of us are working on.
We want the Greek Presidency to give extra momentum to the development of the Union. We want to strengthen every aspect of the Union and convince our citizens that Europe is close to them, that it embraces them all in a society of values and that it offers everyone a common future.
Mr President, honourable Members of the European Parliament, I look forward to the best possible collaboration with you. The success of the presidency depends on it. The success of the European Union depends on it. So let us put our heads together and deal with the problems.
(Applause)
Mr President, Prime Minister of the Republic of Greece, ladies and gentlemen, we have just closed the chapter on that quite remarkable year, 2002, which began with the launch of the euro and ended with the decision to carry out the largest enlargement in Europe's history.
This coming year will in many respects be equally crucial. In 2003, we will have to prepare to implement enlargement and we will have to carry out the institutional reforms. Above all, we must provide the new Europe with much more solid economic and social foundations.
Prime Minister, in setting its priorities for the first six months of the year, the Greek Presidency has shown that it is keenly aware of the major challenges before us. This was clear throughout your speech. There is absolutely no need for me to go over the main points again - we fully endorse them: the intense focus on immigration, patents, energy and the major obstacles to lasting peace in Europe - the Balkans question and the Mediterranean question.
I want to focus closely on these last two issues because the Balkans are a European Union issue - they are our responsibility and in our hearts - and, in the situation described by Prime Minister Simitis, whether the future holds peace or war depends on the Mediterranean. I also endorse the far-reaching decision by the Greek Presidency to choose peace: I endorse it and I call for unified peacekeeping measures from the countries and the European institutions. Before us is a unique opportunity, a huge presence of European countries in the Security Council, a European Presidency, and, most importantly, we have a public opinion which is deeply disturbed and concerned to see what war might involve and, in particular, what the consequences of war might be. The European governments may have had their disagreements and different perspectives in recent months, but their citizens are closely united in the desire to avoid war as far as possible. Of course, this does not mean that they do not have an equally strong desire to combat terrorism, to present a united front before this new threat. However, war is considered to be the last resort and our peacekeeping measures must therefore be strong and unified. We therefore feel that we are in complete harmony with the Greek Presidency and its programme for Europe, both as regards its intention to develop the work that needs to be done within the institutions on matters such as the Members' Statute and the issue of rules on parties and as regards the two major themes which were at the heart of Prime Minister Simitis' speech, enlargement and unification: we want a wider Europe but we also want a more unified Europe. There can be no objection to that and there is no need for clarification.
I would now like to mention briefly the fact, following on from what Prime Minister Simitis said, that the Spring Report, the Commission's contribution to the work of the Spring Council, was adopted by the institution today and will therefore play a major part in the work of the Greek Presidency. We also adopted a number of related documents, most noteworthy being the report on the implementation of the broad economic policy guidelines and the general principles of a new European Employment Strategy. I would like to thank the Greek Commissioner, Mrs Diamantopoulou, wholeheartedly, for she really has done some absolutely first rate work in this area.
I would now like to tell you a little more about the key points of the Spring Report, although the Commission is, as always, at Parliament's disposal should it want to organise specific debates on these important issues. The Spring Report is a general report which does not just outline our programme but enters into specific aspects of it.
The Lisbon strategy seeks to achieve far-reaching economic and social renewal by the end of the decade and will be the right course for an enlarged European Union too. That means - and we must not forget it - that it does not lose any of its value with enlargement but actually becomes more important. It is the best way of delivering what concerns our citizens most - greater prosperity, better jobs, greater social cohesion and a cleaner, sustainable environment - and it is the only way of making sure that these are achieved sustainably for future generations too.
The Spring European Council must drive forward this process in the face of the two-fold challenge of enlargement and, in particular - and this is the real problem - the continuing deterioration of economic conditions. We must not be discouraged by these challenges. Quite the opposite: they must spur us on to greater endeavours, for the Lisbon agenda is the best way to integrate the new Member States and boost the economy.
The Lisbon process is already starting to bear fruit. In many areas, reforms are already generating growth and jobs but, and I tell you this frankly, ladies and gentlemen, much of the European Union's production potential continues to remain untapped. The Lisbon objectives are still within our reach, but if we do not display much greater political will from this moment onwards there is no firm guarantee that we will succeed.
This time last year, I laid stress on the unsustainable delivery gap between agreement on policy and action to turn policy into legislation. Thanks to the combined efforts of Parliament, the Commission and the Council, this gap has now been reduced. However, a similar gap is now forming in the area of the transposition of Community directives and decisions into Member States' law. Thus, the problem of the practical implementation of these decisions is still partly to be resolved. Moreover, many of the national policy reforms which are necessary for the achievement of the Lisbon objectives still remain to be implemented.
On the other hand, it is encouraging to see that there are Member States meeting and even exceeding many of the Lisbon objectives. These countries are a benchmark of world-beating performance and prove that the right policy mix can bring development on all fronts: economic, social and environmental. Progress has not been uniform throughout Europe, however. The unsatisfactory performance of some countries is holding back the overall development of the Union. This is why coordination at Community level is vital to encourage all the Member States to work towards the objectives that are in their own interest as well as in the interest of all the other Members of the Union. They will all benefit from macroeconomic stability, growth, more jobs and social inclusion. The Commission's proposals for strengthening the coordination of budgetary policy and the proposals on the employment strategy point the way forward, and I welcome the fact that the Greek Presidency shares this commitment and is determined to play its part fully. We will make a good team.
Ladies and gentlemen, the Lisbon strategy is an integrated strategy for sustainably boosting the European Union's economy and meeting the major medium and long-term challenges before us. This is why, today, in the context of our strategy, I want to highlight the importance of investment in knowledge and innovation. We have made it our priority for this year. In addition to a list of things to do, with which we are all familiar and of which everyone is quite aware, there are moments when some factors assume more importance. I believe that, this year, knowledge, innovation, research and education are the genuine top priorities in a European Union which is lacking in human resources, which are falling in number, and which needs there to be an improvement in the quality of these resources.
I have to say that this observation is a result of an analysis of the policy - implemented, in some cases against their will, by some of the Member States as a result of the restrictions - to reduce, in accordance with budgetary requirements, in some cases even because of the limits we ourselves have imposed, research expenditure first of all. If we look at the policy of many of the Member States, this has been the result, with a shift away from the 3% we set out in the major objectives of the Lisbon process. We must not make this mistake: we must help each other to avoid making this mistake. I am speaking so emphatically, if you will, because remarkable things are happening in the world. Asia's capacity to absorb new technologies, the growing dynamism of the international markets, the market shares of many European countries which are eroded every year: all this means that the problem facing us is no longer theoretical but a question of our future survival, of the future balance of our economy, of preserving our wealth. Thus, knowledge and innovation are the driving force of sustainable development. Without investment and innovation, we will not achieve growth and we will not be able to maintain our present levels of prosperity. Many things are necessary: computers in our schools, lifelong learning, skilled, flexible employment. It is vital that we promote research into world-beating products and clean technologies, and we must help businesses turn knowledge into commercial opportunities. In my opinion, it is at precisely this last step - converting discoveries into innovation and exploiting them commercially - that European businesses fall down.
Although the Union has made progress towards a knowledge-based economy and an analysis of the past three years is not discouraging, the fact remains that others are moving even faster and it still lags behind its main international competitors in terms of investment and performance. We still have far fewer researchers than the United States or Japan. Levels of public expenditure on education and research and development vary too greatly throughout the Union.
Businesses need a dynamic environment that will stimulate this economic activity. Today, in Europe, such conditions are not widespread enough. Significantly and surprisingly - and I will give you just one statistic for this is not a theoretical discussion: we are here to take decisions - our largest companies are carrying out 40% of their research activities outside the Union. A startling figure. This is critical, for it means that researchers and resources are staying outside the Union.
Clearly, we must invest in the future. We must be better coordinated and set more ambitious national targets in the fields of education, research and innovation, and we must do more to share our best practices. The accession of the candidate countries with their strong skills base will offer the Union enormous opportunities. Great emphasis has been placed on the fact that, after enlargement, these countries - those which have actually entered, having been given the political green light - will make up 20% of the population but only provide 5 or 6% of income. Yet this represents a 25% increase in applied scientists and engineers. In many cases, they are working in specific sectors, but once part of the European circuit, they will genuinely be able to give us great impetus. We must therefore make sure we are ready to absorb these human resources, to put them into circulation, to ensure that they become an active part of our economy. In this connection, the Commission will be launching an action plan for research and development. We must also as a matter of urgency address the matter of the legislative and administrative framework for the business world.
Before I conclude, I would like, if I may, to make another personal observation. We can devise all the Lisbon processes we like, but if Europe does not become the centre of attraction for young talent, for the whole world, we will never achieve economic and scientific leadership. The United States are succeeding by using human resources from all over the world. Whereas our young people, who are going to the United States in ever-increasing numbers, stay there for the most part, I can tell you that the majority of Asians and Chinese - and there are currently tens of thousands of Chinese studying in the United States - go back home. Well then, if we do not find a way of inducing our young people to return home, if we do not build some large, top-level schools of excellence which are the symbol, the attraction of the future, which convey the impression that we are working for the future, we will never attract the young people, the best brains from the other continents, and we will never succeed in getting our own young people to stay in our continent.
This is the crucial challenge, and this is why the Commission and I personally have called strongly for this matter to be taken up, as it must be, at the level of all the European countries, for if our young people are leaving Europe, if the situation is such that our businesses are setting up research laboratories outside Europe, particularly in the United States, I warn you that our horizons will become narrower and narrower, I warn you that, if we go on like this, all will be lost.
Ladies and gentlemen, we have clear responsibilities towards our present and future citizens and towards the whole world in this field. We set ourselves the target of creating a competitive, knowledge-based society based on sustainable growth. On our success will hang the future of the European social model too. We do not believe we can achieve the goals Commissioner Diamantopoulou and I set ourselves so carefully, the goals behind all politics such as social equality and class promotion - we do not believe we can do it without a knowledge-based society. It will also, therefore, determine our ability to honour the international commitments we made at Monterrey, Doha and Johannesburg and to implement policies which can secure peace and stability in the world.
Mr President, Prime Minister, time and time again, the European Union has confounded the most sceptical critics with bold, resolute initiatives. We have achieved many goals and I know that we will continue to do so in the future, but I implore you to understand that this matter of centres of scientific excellence, of a research effort, of rules to attract laboratories, the centres of innovation, to Europe, of becoming once again the catalyst and centre of culture and science, as Europe has always been throughout the centuries, is vital for our future. Quite frankly, the present generations have fewer opportunities, fewer options than most of us sitting here had. I believe it is our duty to restore to them these options, these opportunities, for they are entitled to them and we need them too.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, our group, that of the European People's Party (Christian Democrats) and European Democrats, wishes the Greek Presidency every success ...
Interruption by Mr Cohn-Bendit: No, I said you were the bourgeois party ...
Look, whenever Mr Cohn-Bendit butts in, we lose time for debate.
We in the Group of the European People's Party (Christian Democrats) and European Democrats wish you every success, and you will find in us a very fair partner. I want to make it clear that I say this with the agreement of our Greek friends, and Mr Trakatellis will speak immediately after me. We think it is particularly splendid that the treaty with the countries that are to join the EU should be signed, on 16 April, in front of the Acropolis or in its immediate vicinity, that being a symbolic expression of the fact that it is at the site of democracy's foundation, Athens, that we are giving the green light to the membership of the Central European countries that have achieved democracy after the horrors of the Communist era, and before that, the years under National Socialism.
Mr President, we are of one mind with you as far as a peaceful solution to Cyprus is concerned, and also as regards the pre-accession strategy for Bulgaria and Romania, and we have an urgent request to make of you in connection with the Balkans. Whilst sharing your belief that these countries must have the prospect of joining the European Union, we must always affirm - and you yourself used the word 'later' - the long-term nature of that prospect. For the people of the European Union will first have to cope with the accession of ten countries, to which they will have to adjust, and we may not demand too much of them, nor must we give the impression that the Balkan countries are to be added to them overnight; hence our constant reiteration that this is a long-term process.
We wish to strongly encourage you to seize the initiative in relation to the Mediterranean region and the Barcelona process. I am horrified by the sight, repeated week after week, of boats sailing from Morocco in the hope of reaching the Spanish coast, capsizing under stormy conditions, and the people on them being killed. I regard this as unacceptable, and we have to give the countries where these people live a chance of development - not only in the context of immigration policy, but as part of helping the countries of the Mediterranean to help themselves. Governments themselves must also help, of course. Any initiative by you in this area would meet with our full support.
Turning to the Convention, Mr Papandreou, as Foreign Minister, will of course be one of its members, and I am sure - and I hope - that we will, if he follows the examples set by others, see and hear much of him in Parliament. Speaking on behalf of the PPE half of our group, I can say that we want a European constitution. We want a European constitution, we want European democracy, we want Europe to have capacity to act, and we want it to be transparent. And such a Europe must rest on the foundations of the Community Europe. Mr President-in-Office of the Council, we are sure that you support that too. We want the Convention to complete its work by the end of June and to be followed by a brief Intergovernmental Conference, so that the Italian Presidency will find us gaining a constitution for Europe.
Let me move on to the Lisbon process. There is much truth in what has been said about this, but, Mr President of the Commission, we agree that we will only get qualified scientists to stay in Europe if we actually manage to reform our tax systems in such a way that it is again worthwhile to make investments, in such a way that Europe is a place where achievement is worth the effort, if we are willing to reform our labour laws and make them more flexible, and if we are able to change our social security systems so that they are characterised by greater self-reliance, so that subsidiarity and solidarity are intertwined. Such a Europe must become more competitive, and so working in it must again be made worth the effort. We need to encourage people to take the initiative, and, above all else, we must not make the citizen promises that the European Union is unable to keep. So let your coordinating efforts be directed towards tax cuts for businesses, reform of the labour market, and reform of our social security systems.
There are two important foreign policy issues, Mr President-in-Office of the Council; Iraq is one of them. We must see that weapons of mass destruction are a menace and that, when they threaten us or regions of the globe, those who have them at their disposal, must relinquish them, but what we do and have to do, we do within the framework of the United Nations. We support your efforts towards a common European position on this issue, on the basis of action by the United Nations. It is not acceptable for a European government to say, 'Leave us out; no matter what the United Nations decide, we're not taking part', or for another government to give the impression of saying, 'Whatever happens, we stand alongside the United States'. No, any European policy must be a responsible one, and I would encourage you, and us, to go about it as Europeans, and together.
Mr President-in-Office of the Council, you mentioned cooperation with Russia, and in May of this year you will be travelling to a meeting in St Petersburg. Appalling things are currently happening in Chechnya. The Russian Government's unwillingness to extend the OSCE mandate in Chechnya violates the humanitarian principles that we share. I urge you and beg you to raise these things not only when you are in St Petersburg, that beautiful city, which is Russia's window on the world, but make it clear to the Russian Government even before you get there that we expect the OSCE mandate to be extended, that we expect this Parliament's ad hoc delegation to Chechnya, which we have decided on, to actually be allowed to travel to that country. Mr President, I welcome the way you have often encouraged us by referring to our values, but we will gain credibility only if we lay hold of these values not merely for ourselves in this wonderful European Union, which, taking everything into account, is democratic and in a good position both economically and in terms of human rights, but also for the people on our doorstep and throughout the world. That is why we have to speak in a loud voice, and I would encourage you to do just that in St Petersburg.
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, during this six-month period, the Council is going to deal with five historic challenges which the President-in-Office of the Council has mentioned.
Firstly, enlargement. It is a fortunate coincidence that enlargement to ten is going to be signed in Athens, the cradle of democracy; and in a country such as Greece, which will hold the next Olympic games. Two inventions dating back 2 500 years which are foundation stones of the current Europe. And the Olympics were the first organised system of peace. All they need is access to the airport, but work is being done on that.
During this six months, we must finish the first phase of enlargement: the ten countries. And you have also mentioned some other important challenges.
Firstly, a reunified Cyprus. We entirely support any action you may take with a view to supporting the policy of Kofi Annan and we believe this is a very decisive step. Furthermore, and you have mentioned this, for the first time, you have in your hands -and I welcome Greece's intelligent and courageous policy in relation to Turkey - the opportunity to play an historic role in terms of bringing us closer to Turkey. We are counting on your intelligence and flexibility.
Secondly, the Lisbon Strategy. In this regard, we have seen that you insist on full employment, on technological development, on training and on social cohesion, which is an essential prerequisite for economic growth and not an obstacle. You have also held the Presidency of the monetary union since the middle of last year. In this regard, I would like to say that it is important that we increase our economic coordination. I am not going to ask you to employ such an interventionist and brutal policy as the United States, but it is important and necessary that Europe can be an economic driving force and end this stagnation. This is one of the Greek Presidency's responsibilities.
I would also address the President of the Commission. Mr Prodi, why do you not propose a world-wide Socrates in order to attract brains? This falls within the competence of the Commission and of course we in Parliament would support a proposal of this nature.
In the economic chapter, the Greek Presidency has dedicated a section to maritime security, and following the drama we are witnessing of globalised shipwrecks, which are desolating our coasts - the Prestige being just one more, not the only one - I believe that the Greek Presidency must play an important role. You have more than half the Community's gross tonnage and plenty of experience. You have spoken of sustainable development and the protection of the environment. All of this must be integrated into a European maritime area, which could be one of the Greek Presidency's great pieces of work.
In terms of the policy on the third pillar, especially on immigration, the Greek Presidency is the first, since Tampere, to propose a proactive policy and not just a repressive one. In this regard, you can rely on Parliament in terms of the proposals you are going to make and I believe that, in this field, the Greek Presidency is showing the right way.
With regard to the future of Europe, the Convention has passed its half-way point - as President Giscard d'Estaing reminded us in an article which has appeared today in the press. Under the Greek Presidency, we want the Convention to prepare a draft Constitution. In this regard, both the work of our colleague, Mr Giorgos Katiforis, in completing the social dimension, and of Georgios Papandreu, as an addition to the Presidium of the Convention, are important. Mr President-in-Office of the Council, you must defend the Community method, which has allowed us to come this far, and which can inspire and organise our future.
We would also ask you to carefully study the timetable for the inauguration of the European Parliament, so that we can carry out our investiture of the Commission correctly and in a manner which is agreed amongst all of us.
Finally, Mr President, with regard to external relations, I would like to say that a war with Iraq can be prevented, that the European Union must speak with one voice and that we await with interest the result of the meeting you are going to hold in Brussels with Hans Blix, the head of the inspectors. You have a very important job: to coordinate four members of the Security Council, plus one candidate, and everything possible must be done so that, within the multilateral and civilised framework of the UN, we can make progress and prevent a war which is not only unnecessary, but also extremely dangerous, and so that we can impose the principles of international law.
In this regard, Mr President-in-Office, and I will end here, please also continue an active policy in the Middle East. It is very important, everything is related, and you are our border with that region. It is essential that we are able to re-launch the Middle East peace process.
On behalf of the Socialist Group, I would like to offer you our support and I thank you for mentioning the Statute for Members of Parliament and parties, which is a sign of Greek capacity and wisdom. I wish you lots of luck.
Mr President, I have heard it said that there is nothing left for the Greek Presidency, other than providing the after-sales service for Copenhagen. Nothing could be further from the truth. The Greek Presidency will have a key role in the birth of a reformed and enlarged European Union. But to ensure a smooth birth a good midwife is essential and I am pleased to see that the Greek Presidency seems well prepared to play that role.
With regard to the reform of the Union, the Convention is due to report in Thessaloniki. As every good midwife knows, it is important to keep pushy relatives out of the delivery room and while the discussions in the Elysée Palace tonight will be important, they must not dictate the outcome of that Convention.
It is also important to ensure that the baby is not strangled at birth by Member States fearful of an ambitious constitutional Treaty. I would therefore take issue with the President-in-Office and say we should not have a lengthy interim period. We need a short IGC, which should be a tidying-up exercise to ratify quickly the outcome of the Convention quickly.
2003 will be the year when politicians must sell enlargement to the voters. Nine out of ten of the new countries will have referenda between March and September this year. We need to put far more effort into making the case for a 'yes' vote in the countries of Central and Eastern Europe than we have put recently into convincing citizens in our current Union that Europe is a 'good thing'. Liberal Democrats in this House and beyond are committed to campaigning in the new countries to make sure that we get a 'yes' vote and we call on others to join us.
We hope in particular that the Greek Presidency can use its privileged relationship with many on the island of Cyprus to ensure that a united island joins our Union. Time is short, but recent developments, both on the island and in Ankara, have created a window of opportunity and I hope that you, Mr President-in-Office, will work with all parties to craft a compromise. I welcome the generous aspirations that you have expressed today in that regard.
If the European Union is to succeed, however, for its current citizens and its new ones, it will need reform. As we approach the third anniversary of the ten-year Lisbon strategy, it has to be said that progress to date on productivity, growth, employment, investment, research and development has been disappointing. The continued economic slow-down is making structural reform more, not less, urgent and governments should not be deflected from the goals they set themselves. It will be important for the presidency to reaffirm commitment to a reformed Stability Pact, to focus on the underlying deficit, to give the Commission the power to issue early warnings to countries in danger. It will also need to stick to the timetable for the Financial Services Action Plan, which has already shown dangerous slippage, and to secure approval of the takeover bids directive.
If you want someone to help you along this path, why not give the European Parliament more of a role in the follow-up to the decisions of the Spring Councils, in holding the Council accountable for the decisions that are taken? That is something we would do very well.
Europe is of course though far more than a common market and your presidency recognises this. The Amsterdam and Nice Treaties have created a Community of values. I welcome the emphasis in your presidency's statement on the values of a generous, outward-looking and civilised society. You speak in your document of a planned legal immigration policy. Exposed as you are on Europe's southern and eastern flanks, you see the importance of understanding a little more and condemning a little less. The fact is that, as long as we keep out their produce and deprive them of the hope of economic development, we will take the people of the developing countries to the south and the east. We need many of them to deal with the problems of an ageing population here, or the brain drain problems the Commission President referred to. Let us work to close the back door to illegal immigration more effectively by offering legal opportunities to those wishing to settle here and integrating them properly in our society.
I had a great deal to say about Iraq and the Middle East peace process as well, but my time is running short. I would, however, say that the Greeks are well acquainted with what we in the rest of Europe understand by the word 'marathon'. You take the baton from the last runner, Denmark, and try and cover as much ground as possible as quickly as possible, before handing it over to the next presidency. We wish you good speed in the marathon that you are running on our behalf.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, it is to you, Mr President of the Council, that I wish to express my group's emphatic support for your initiative towards resolving the hostilities with Iraq by diplomatic means. There must be no war with Iraq. The public do not want one, and this is where the EU - as many Members of this House have said, and this is something I want to endorse - must put all its political weight into the balance, and it must be united in doing so.
Statements, such as that made by the German ambassador to the UN, to the effect that no second resolution by the Security Council would be needed to give legitimacy to an attack on Iraq by the USA, are counter-productive. Fortunately, the Greek Presidency of the Council is taking the opposite line. You have our entire support in your efforts to prevent war, in the teeth of the Bush administration's declared intentions.
That employment, economic, and social policies rank high on the Greek agenda is another thing that earns our high regard, but, especially in view of the spring summit, what matters is what we do about them. The social pillar does indeed need to be strengthened to a perceptible degree, the EU must give its attention to the public's concerns and needs, and, above all else, press on with effective measures to counter mass unemployment and social exclusion within its borders. Most of all, the Member States must be willing to counteract the looming economic crisis in Europe. It is willingness to reform the Stability Pact that we regard as the litmus test in this regard. Be bold enough to do it! Let public investment at last be removed from the Stability Pact's calculation basis, preventing a socially irresponsible policy of cutting back until there is nothing left from making a difficult economic situation even worse, or even - as President Prodi has just warned us - leaving education utterly unable to compete.
In conclusion, Mr President-in-Office of the Council, I wish to endorse your objective of speeding up the Convention's reforming work. This is another area where the public interest demands that tangible progress be made, especially towards creating social Europe. My plea to you, and to your foreign minister as a new member of the Convention, is that you should insist on definite results in this issue in particular.
President-in-Office of the Council, allow me to put to the test all the capacity for thought inherited from Greek philosophy, one of the sources of European political philosophy, by asking you to show imagination, insight and lucidity in your role as President of the Council.
Let us begin with the Iraqi crisis. No, Mr Poettering, you are wrong when you say that we cannot do this or that. If we want a UN position, we must also say what must be decided at the Security Council; we cannot always hide behind the Security Council without specifying what it should decide.
To date, there is no proof of renewed aggression from the dictator Saddam Hussein. No proof at all. If the secret services have proof, they should announce it in all the newspapers. If they have proof of what Saddam Hussein possesses, he must also know. If that is the case, therefore, it is not a secret from anyone in Iraq, nor from Saddam Hussein. If he has weapons, he knows where he is hiding them, and if the CIA or the other secret services know where these weapons are hidden, we can tell the world, since, in any case, the enemy already knows. I do not, therefore, understand this strategy. That is why we are asking you, Mr President-in-Office of the Council, to be Socrates and Plato rolled into one, in other words, to bring together Mr Chirac, Mr Blair, Mr Aznar and Mr Schröder, the heads of four governments represented at the United Nations Security Council, around a table to establish a European position that says 'no' to military intervention, which would not only be harmful to everyone, but which furthermore would not solve any problems. We must have the courage to say what we expect from the Security Council and I believe the European Union has a decisive role to play in this regard.
We said 'yes'. One part of my group was in fact against this, but I have always said 'yes', to the need for military intervention in Afghanistan and Kosovo. Today, however, all those who said 'yes' to intervention in these two cases must say 'no' to pointless intervention. We must tell the Security Council this. France and the United Kingdom have a right of veto which would prevent this intervention. The European Union must have the strength to impose a 'no', at precisely the moment when North Korea has weapons of mass destruction, when it could make an atomic bomb, and yet we are, quite rightly, going to negotiate with it. Our current policy is one of encouraging the proliferation of nuclear weapons, by saying to dictators who already have nuclear weapons that we will not do anything to them, and saying to those who do not yet have such weapons that we will attack them. That amounts to telling dictators in every country to hurry up and get nuclear weapons, so that, that way, we will not do anything more to them and will negotiate with them. That is the Platonic logic currently being applied by Washington. I would ask Athens to say 'no' to this completely crazy thinking.
I would now like to address the matter of the Spring Summit and sustainable development. I agree, but what are the relevant indicators with regard to the environment, the economy and social issues? These indicators must be equal. In Salonika, we therefore need to draw up a genuine list of indicators and a strategy to assess and put into perspective sustainable development. That would truly be an historic initiative, a first. There are numerous proposals here and there, but nothing more.
You spoke of maritime safety - fine! Where do the responsibilities lie, however, in environmental terms? Who will pay for the Erika? Who will pay for the Prestige? By way of an example: EUR 11 million were paid out by those responsible for the Erika. That is scandalous! It is scandalous because those responsible for maritime disasters should pay for everything. They must take on the entire risk and until they are forced to shoulder their responsibility, all the responsibility, they will do whatever they like. You know what I am talking about, since Greece is one of the countries that has the most responsibilities in this sector.
Lastly, you spoke of Cyprus. Naturally, you want a united Cyprus. In that case, however, both Turkey and Greece need to approach the problem of Greek and Turkish nationalism. One of the final barriers concerning the possibility of a united Cyprus is the fruit of these two nationalisms, I would even go so far as to say the joint action of Mr Denktash and Mr Clerides. The Cypriot people, the populations of the north and the south, do not want the same thing as their representatives. I therefore believe that together we must all have the strength and courage to provide a future for people who want this future.
In conclusion, you would truly be Socrates and Plato combined if you succeeded in solving the problem of the status of Members of Parliament. If you achieve this, you may be my guest at the Parisian restaurant of your choice, as you will have become a grand master in politics.
Thank you Mr President. The Greek Government is assuming the presidency of the European Union at a time of great international uncertainty. UN inspectors in Iraq are due to report back to the United Nations Security Council at the end of the month with their findings as to whether or not Iraq is in possession of weapons of mass destruction. No one can judge what will be in this report, but the military build-up of American and British troops in the Middle East is certainly an ominous sign that conflict in Iraq is a very real possibility. I welcome the recent comments of Prime Minister Simitis, when he stated that the United Nations is the forum that must be used to address the issues raised in the UN inspectors' report on Iraq. It is very important that the United Nations is the organisation that deals with international security issues. International global security is best dealt with multilaterally under the auspices of the UN, not unilaterally, and I welcome the objective for Prime Minister Simitis to secure a common European Union position on Iraq when the UN inspectors' report is published. This is certainly a very ambitious political objective but I fully support it and I am sure the majority of Members of this House do as well.
The European economy is not performing very well at present and the Greek Presidency is correct to accelerate the Lisbon Process. We need to make European businesses more competitive; more support mechanisms must be put in place to assist small- and medium-sized enterprises. The Greek Presidency is also making illegal immigration in Europe a priority. When it comes to protecting the borders of the European Union, a common approach is needed at EU level. Certainly we are going to have to reform under the EU Convention how we legislate for issues such as immigration, asylum, refugees, displaced persons and European visas. As has been mentioned, the Convention will now be reporting to European governments during the Greek Presidency of the Union. Members of the Convention plan to have the draft new European Union Treaty ready for the Greek meeting in June in Thessaloniki and liaising with members of the Convention and preparing this new Treaty are certainly going to be very important for the Greek Presidency.
As a result of the decisions taken at the Copenhagen Summit last December, accession treaties for the new Member States joining the Union are to be signed on 16 April. These treaties are being prepared and referenda will then be held in the applicant states. It is very clear that there are wide-ranging and diverse issues that will have to be addressed by the Greek Presidency of the European Union. The spectre of a conflict in Iraq hangs over us all like the sword of Damocles and that is something that we all need to have in mind.
In conclusion, I wish the Greek Presidency every success and would like to say, on behalf of my political group, that we will be more than willing to cooperate with them fully in the interests of the European Union as a whole.
Mr President, kalispera, the Group for a Europe of Democracies and Diversities would also like to welcome the Greek Presidency. Greece was the cradle of democracy. That means you have a special duty to give the EU a democratic overhaul.
This is our advice. Open up all meetings in which you debate laws. Make all the minutes from meetings available. Give the European Parliament and the national parliaments access to all papers from the Council's working parties. Prepare complete registers of correspondence in the Council. Introduce public access to documents according to the principle of best practice among the countries. Place all agendas and minutes from the Council's working parties on the Presidency's web site. Give the Ombudsman a new statute, giving him or her access to everything for monitoring purposes. Give the Court of Auditors the access required for monitoring both the Commission and the organisations that use EU funds. Retain the rotating Presidency so that each country has six months in which to pull out all the stops. Keep the EU and the military separate and prepare reforms of agriculture, the structural funds and the budget so that we are ready to receive the new countries.
Also, let Greek hospitality be accompanied by efficient organisation so that we can follow the work on your as yet unfinished web site and are able in six months to say what a jolly good Presidency Greece's was.
The next few years, and certainly the next few decades, will be of great significance to all European people, but primarily to the European Union. The Greek Presidency must therefore not simply be allowed to be the umpteenth routine presidency. After all, Greece is, more than any other country in Europe, best placed both from a political and historical point of view to use the presidency to readdress the issue of the absurdity of Turkey's candidature. I will say it again now: Turkey is not a European country, it does not belong to our European community of peoples, either geographically or historically or as far as its socio-economic situation and culture are concerned.
It goes without saying that we must maintain the very best relations with our Turkish neighbours, and that we can maintain the best possible trading and other relations where applicable. To give this country a prospect of acceding to the European Union is, however, complete madness. It will throw the door wide open to a massive tidal wave of immigration, and will in particular fundamentally change the nature of the European Union itself, a union that with the best will in the world will not be able to call itself European any more.
The Greek Presidency is being given an historic opportunity here. Take the initiative, for example, or suggest holding a referendum on Turkey's candidature in all our European countries. Why should the electorates of democracies not have their say on something that is so crucial to our very existence? If you do not, my party in Flanders will turn the European elections in 2004 into a referendum on Turkey's accession. It is striking that the German Christian-Democrats are also more or less announcing the same thing. If the Greek Presidency fails to take this opportunity - which will probably be the case - you will be taking on a very great responsibility, and the Turkish question may become a divisive element that could bring the house of Europe crashing down around our ears.
Mr President, I would like to welcome both the President of the Council and the President of the Commission here this afternoon.
I want to talk specifically about jobs, competitiveness and the internal market. I have a particular interest in that as the Parliament's rapporteur for the internal market strategy: if all goes well my report will be voted on in February and will be presented to you as a basis for action in the Economic Summit. Both of the Presidents have a crucial responsibility to the global economy over the next six months. Colleagues around the chamber have been quoted, and indeed Mr Simitis was quoted in the Financial Times yesterday, as saying that 'we are in a global recession'. I hope he was wrongly quoted, because as far as I know, we are not. Growth is slowing down, but stimulating and restoring that growth will be crucial to the responsibilities of both Presidents over the next six months with that Economic Summit at the centrepiece.
I am concerned that neither of your statements, Presidents, mentioned the fact that the foundation of economic growth in the European Union has to be the completion of the internal market, in spite of the fact that this is the tenth anniversary. We have had major reports from the Commission showing the benefits of the internal market and we also know that the principal engine for job creation in markets of the future is going to be jobs in the service economy.
The biggest project that is coming forward to all of you is the completion of the internal market for services, and the barriers to companies setting up across the European Union are amply demonstrated by the work the Commission has done.
I want to ask you, President of the Council, to put on your agenda a determined effort by all Member State governments to clear out the difficulties of establishing businesses across the European Union. You do not need to wait for the Commission to take that initiative to create jobs and move the European economy forward, we look to you to do it.
Mr President, my thanks go to Greece for an excellent presentation and for highlighting some delicate matters. Recently, actually since the autumn, it has been mainly the issues of enlargement and the Convention that have been the focus of attention at EU level. In its presentation Greece mentioned some well-chosen issues it intends to address over the next six months. Unfortunately, however, we cannot cure all the ills of the world even though we might want to.
We should also be as good as our word with regard to improving European competitiveness, something that was endorsed at Lisbon. Things have, however, gone the opposite way. The United States of America has rushed off even further into the distance. There is barely any eye contact anymore. If there is, the Americans come whistling past one lap of the circuit ahead of us whatever the event, to use a sports image.
In view of this I would ask Greece what it really intends to do during its presidency to put its own house in order also, to fulfil the Lisbon objectives? Does it intend to make the economic reforms insisted on by the Commission, and which Mr Prodi also mentioned here at the start, and, if so, working to what sort of timetable? If Greece, Italy, Portugal, Spain and Germany keep to their commitments we can really talk about a Lisbon strategy and improvements in our competitiveness, but if that should not be the case, we might as well wipe our backsides with the Lisbon Declaration and say goodbye to European competitiveness.
Mr President, resolution 1441 firstly calls for effective weapons inspections in Iraq, and secondly for the discussion of the weapons inspector's report in the Security Council at the end of January, and only thereafter for any new steps to be taken. These steps must be based on a new UN resolution and must concentrate on eliminating any problems encountered. That is the view in the European countries where the vast majority of our people, as Mr Prodi said, is against a war in Iraq, and rightly so. Our people correctly fear that there are divisions in the international coalition against terrorism, that peace negotiations will be disrupted, that the sorely needed democratisation of the Middle East will be wrecked, followed by substantial repercussions for our economies, not least in the poorest countries that do not have their own crude oil.
At this historic moment our Group of the Party of European Socialists is asking the Greek Presidency to clearly state that this is also the position of the European Union. We are now asking for leadership from Europe, so that Europe speaks with one voice. We must do our utmost to prevent war in Iraq and at the same time engage in serious peace negotiations in the Middle East. The two-state solution must really be carried through now. Europe must not hesitate to deploy all its diplomatic and economic resources to achieve this.
We pride ourselves on our capacity for conflict prevention and humanitarian aid, and rightly so. We operate with a broad security concept, and rightly so, and realise that prevention is much better. Time after time, Europe has emphasised the importance of the multilateral approach via the Security Council. Confronted with incessant statements about a war that is all but unavoidable, it is of great importance that the Council and the Commission side with Parliament. Maximum pressure should, of course, be brought to bear on Saddam via the Security Council, but we must also make every effort to prevent war.
We call on President Bush to take the desire of our peoples for peace seriously and not to sow dissent in the international coalition against terrorism, and therefore to fight together for a peaceful and a more stable world.
Mr President, the ambitious but nonetheless realistic programme of the Greek Presidency, which aims to breathe new life into basic policy areas of the European Union is, unfortunately, already overshadowed by the threat of war with Iraq, a war which has galvanised international public opinion which, as the President of the Commission pointed out, is not divided. Nor, would I say, is it divided in the United States where, as we know, two-thirds of the people oppose this war.
We are talking about a war which is both pointless and destructive, as members from all sides of this House have pointed out. However, the main brunt of any military attack will be borne by the Iraqi people themselves, who have been suffering under the economic embargo for years now. A military conflict will completely wipe out any hope of combating poverty, hunger, child malnutrition and the lack of medical care; these are the problems which the millions of people who are victims of an autocratic regime and a harsh western policy have to live with. The twelve-year embargo has itself operated as a weapon of mass destruction; it has cost the lives of one million people, half of whom were children. Anyone in any doubt need only visit the hospitals in Iraq, where children are dying of malnutrition and a lack of rudimentary medical care. I have seen them with my own eyes.
Ladies and gentlemen, we have a saying in Greece; you see who the good captains are in a storm and the European Union is fortunate to have at its helm a very able captain and an equally efficient crew, who have clearly demonstrated their courage, combined with caution, efficient management of national and European affairs and an inspired foreign policy which has made Greece a pole of stability in the problematic Balkan area, a pole that promotes dialogue and the resolution of differences by peaceful means.
I am positive that the Greek Presidency will meet the challenges and play its historic part.
Mr President, I should like to welcome the Greek prime minister and wish him every success. We all know that Greece is a relatively small country. No one expects any miracles. But they do expect the right approach. This is not the first Greek Presidency; there have been two previous presidencies, both of which left themselves open to a great deal of criticism. However, the previous presidencies held by the same party, PASOK, when Andreas Papandreou was prime minister, did leave us one useful legacy: a fighting stance, which often went against the grain, on the question of peace. I trust that this positive trend, which is demonstrated both by our country as a whole and its ruling party, will continue today, especially on the question of Iraq. As the chairman of the Greens quite rightly said, you cannot hide behind the Security Council. With four members in the Security Council, the European Union should be fighting to block a war.
I listened very closely to the prime minister's speech and I should like to comment on three points which worry me. First, the fact that the prime minister said that this is a joint annual programme of the Greek and Italian presidencies. In my opinion, Mr Simitis is - and needs to be - one thing, and Mr Berlusconi is another, and I fail to see how they will find any common ground on social issues, on democratic issues, on the issue of relations with the USA or on media issues. A second point which worries me is that agricultural policy - and I am thinking here of small family-run holdings, especially in the south, being squeezed by reforms and by what is happening in the World Trade Organisation - warranted no more than one line at the end of the prime minister's speech. I expect him to refer to this at greater length in his next speech. And the third point has to do with social issues. Mr Prime Minister, I am waiting for Greece to apply Directive 70/1999 on fixed-term work. It should have started applying this directive on 10 July 2002 but has yet to do so. Please do not put Mrs Diamantopoulou in the unenviable position of having to institute proceedings against Greece before the European Court.
Mr President-in-Office of the Council, Commissioner, I would like to raise two points which, I would say, concern me, in your statements.
The first, Mr President-in-Office of the Council, is that you have not really developed your project on maritime safety. I hope that we will not have any unpleasant surprises, since, as you know, European citizens in both Galicia and France are impatiently, not to say desperately, waiting for Europe to come to their aid, to establish strict rules, clear rules, to ensure safe maritime transport and to prevent pollution. We know, of course, how worried Greece is about this area; we therefore wonder, for example, if it would support the creation of a unit of European coastguards, a 'Green Berets' force to organise the volunteers, which was so sorely lacking in Galicia. Would it impose the designation of ports of refuge? I shall stop the list there, Mr President.
The second subject that concerns me is the Spring Summit. There again, it is with regret that I would like to say - and I am also addressing the President of the Commission - that you are missing the point, because the Spring Summit had a specific aim, to measure progress made or ground lost in the field of sustainable development through the policies of the Union. The summit you are preparing for is nothing unusual, and yet there is urgency. I shall only give one example: will the Union continue to provide financial aid to multinational companies with nothing in return, without ensuring sustainable employment for employees? I am of course thinking of the Daewoo workers in Lorraine, France, who are once again out of a job while the Union and the region of Lorraine had banked on this restructuring, granting considerable financial aid. This is the opposite of sustainable development. What I would therefore like your spring reports to do is present genuine policies which take account of the environment in order to avoid destroying it and which also create truly sustainable jobs.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, you, Mr President of the Council, concluded your remarks with a brief discussion of European defence policy. You observed that the agreement between NATO and the European Union has now come into being, thus leaving the way open for the next European defence policy measures, which we can expect to be taken in Bosnia-Herzegovina. This is an eventuality to which particular attention must be drawn, as the European Union will then, for the first time, be taking on responsibilities in defence in a visible way.
This leads me to put two questions, the first of which has to do with how this defence policy is to develop in future. Do you share the view that the constitutional treaty currently under negotiation should include an article stipulating a mutual defence commitment, comparable to the corresponding article in the treaty on the Western European Union? That would be an expression of confidence when we take joint action.
Secondly, you also, very briefly, addressed the area of armaments policy, alluding to the way in which the countries of the European Union spend EUR 150 billion on defence, whereas we are always being told that the excessive duplication resulting from this means that efficiency is minimal. Do you share the view that a common market in defence needs to be created? What definite steps will the Greeks take during their presidency of the Council?
Mr President, ladies and gentlemen, much has been said about policy relating to Iraq, to most of which I do not need to add anything, but I would like, Mr President-in-Office of the Council, to address two remarks to you. There appears to be broad agreement in this House that Resolution 1441 does not automatically result in military action, but rather that, in the light of the weapons inspectors' reports, any further action must be subject to a resolution by the Security Council.
It is important that the presidency should also say this on behalf of the EU, and so I ask you to take the initiative by stating this here and now. That you should do so is made all the more important by the powerful impression that the United States of America takes a different view, and we do indeed need to state what our differences with them are. They do indeed believe - and how else is the deployment of 100 000 troops in the region to be explained? - that Resolution 1441 does not exclude the possibility of immediate military strike action, but there is also the implicit danger that international law, to which nations are subject, and by which alone world peace can be guaranteed on a long-term basis, will be jeopardised by unilateral power-seeking on the part of one UN member state. This is where the European Union has to state its position in clear terms, the primary reason for this being that international law cannot be enforced in an arbitrary and opportunistic way.
In the case of North Korea, against which there is a mass of evidence that it is desirous or capable of producing weapons of mass destruction - and its actions suggest that this is the case - negotiations are in progress, and yet it is Saddam Hussein who is threatened, despite the presence of a host of inspectors in his country, who have found nothing. I might add that this threat is not justified under the UN Charter. Bringing this difference between us into the open is one of the primary tasks of the European Union and of its Greek Presidency, and I know that you are determined to do this. You can count on the support of the Group of the Party of European Socialists in this House!
Mr President, in wishing the Greek Presidency well, I appeal to it to make every effort to address the grave problem of falling farm incomes. I make this appeal as someone who has spent his whole life in agriculture and rural development in one way or another.
We have here in Europe a unique model of family farming which, with falling incomes, is now under serious threat. In the context of the mid-term review proposals due to be adopted this week and the forthcoming world trade talks, I appeal to the Greek Presidency to work towards continued commitment at EU level for the European agricultural model and to guarantee a decent livelihood for our farmers. The reluctance of young people to take up farming as a career is evidence of the problem within agriculture.
Unless we address the very serious problem of the declining age profile in European agriculture, in the not too distant future Parliament will be sitting in an emergency session to address what has turned out to be a very serious problem.
Mr President, Mr President-in-Office of the Council, taking the helm of the European Union for six months is a major challenge for any country, and that is true, Mr Simitis, of your Greek Presidency as well.
The five priorities that you have enumerated and set yourself are, politically speaking, not merely a matter of logic but also of necessity. The list does not sound particularly sensational, but, as you will already have gathered from the speeches here in the European Parliament, a number of these topics carry within themselves the seeds of potential tensions, both within the European Union and beyond its borders.
The smouldering Iraq crisis, along with America's continuing deployment of troops in this region and the divergent views on this emanating from London, Berlin and Paris, demand sensitive handling. What I would ask the Greek Presidency in this regard is what measures they contemplate taking in order to perhaps get the EU to have a single line on this issue.
My second question has to do with enlargement, and, in particular, with your strategy in relation to Turkey. In Copenhagen, Turkey was given a specific date, and the prospect of the commencement of accession negotiations, subject to its fulfilment of the Copenhagen criteria by that deadline. This is a considerable obstacle to surmount, and it is at present far from clear that Turkey will be able to meet these conditions. Quite apart from that, I believe that it is wrong to be always offering Turkey only an either/or choice and not the option of a privileged special relationship, a perhaps far more rewarding prospect, and one that has already been addressed in a report by Mr Brok. The question I have in this context relates to Greek strategy towards Turkey.
There is a third point, and this is something to which I would like to give favourable mention. Your declaration of belief, in the chapter on energy policy, in the establishment of common rules on nuclear safety is something that I very much welcome. Do you think this has a real chance of being more widely accepted in the Council?
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, it is only right that much should have been said about Iraq, which is very much a live issue. I would nonetheless like to touch upon a topic that is not a live issue - at any rate, not at the moment - by which I mean the situation in the Balkans. You have announced a sort of Integration Summit in Saloniki, with the intention of opening up for the Balkan countries the road that leads to the European Union, and I regard that as highly meritorious, although we must not be deluded. Even today, there are manifestations of crisis, and there has been a recent recurrence of gunfights in Sandzak. We know that neither the situation in Yugoslavia - now Serbia and Montenegro - nor that in Kosovo have really been resolved to the satisfaction of all parties.
This leads me to see it as important that the Greek Presidency, and of course the EU as a whole, should send out signals to the Balkan countries to the effect that a way is open for them to join the European Union, a difficult and lengthy way though it may be. We must be guided by the need for adaptation of the mechanisms for encouragement and support. There is a great difference between what we are currently giving to these poorest of poor countries and what we gave to the countries that are about to join us, so these instruments need to be adapted. The next, post-2004, Commission will have to give consideration to how to allocate responsibilities for the Balkans within itself. If, though, unmistakeable signals go out from Saloniki, even the Commission will be able to adapt itself as necessary.
There is also a need for annual progress reports. These countries need to know when they are moving closer to the European Union, when stagnation is setting in, and when, indeed, their progress is being set back. All the forces in these regions need to know that the chance of moving closer to the European Union is there, but that we will monitor, very closely and country by country, whether real use has been made of these opportunities.
Mr President of the Council, I believe that, one day in the distant future, Saloniki may well mean for this region what Copenhagen - by which I mean the 1993 Copenhagen Council - meant for the present candidate countries. Let the signal you send out be a bold one, one that is readily understood, and one that also awakens a sense of responsibility in these countries.
Mr President, Mr President of the Commission, Mr President-in-Office, I too would like to speak today about enlargement, about the Convention, about Iraq and about the economic situation, but I do not have time. I certainly support what the chairman of my group has said.
Before coming here, I asked the Greek Presidency if it would give priority to the issue of international maritime traffic in dangerous goods. I subsequently noted that the President-in-Office of the Council did in fact refer to this question. Maritime traffic is an important issue for Greece and it is to be expected that the Greek Prime Minister should give it priority. However, Mr President-in-Office, international maritime traffic has at present unfortunately fallen from grace and is associated with the situation in Galicia, the location of one of Europe's and the world's biggest disasters over the last 30 years. These names are all too familiar: 'Andos Patria', 'Telepolicomander', 'Orquiola', 'Cason' and 'Prestige'. Mr President-in-Office, like those I have quoted many of the names are Greek and most of the shipowners were or are Greek. There seems to be no solution and no end to the 'Prestige' disaster: our coastline and sea have been contaminated and the wreck of the 'Prestige' on the seabed still represents a continuing threat. The actions of the Spanish Government, of Mr Aznar's Partido Popular, have been disastrous, and the same applies to the Galician Government, while the European Union has stood on the sidelines, judging at the Copenhagen Council that five million euros would be enough to solve this problem - which is a problem for Europe as well as for Galicia and for other countries.
The sea is now ruled by illegal and lawless mafias. Yet faced with this problem, the public, volunteers, seamen and fishermen have had to do the job of the government and of the European Union and solve this problem with their own hands, because the 'black tide' is still landing on the shores of Galicia, of the Iberian Peninsula and even of France.
The Copenhagen European Council laid bare a serious political conflict: the Member States turned their back on the public, on the fishermen and on the volunteers who had acted so admirably. The Member States have neither implemented the 'Erika' legislation nor set up the compensation fund. This is very far removed from the attitude of the United States, where with the Oil Pollution Act they are preventing accidents and even setting up a responsibility fund of four billion euros. What does the Greek Presidency intend to do along these lines? I believe it should distinguish itself by taking action in this area.
Mr President, may I welcome the prime minister of Greece as President-in-Office of the European Council and sincerely wish him every success, because his success will be beneficial both to Europe and to Greece.
He rightly stated that one of the basic objectives of the presidency is to promote the Lisbon strategy; Mr Prodi also had a great deal to say about this and very important it was too. However, I read in the international press today that the Commission is about to submit a report which concludes that Europe is losing its battle to acquire a more competitive economy in the world by 2010. On the contrary, growth is very weak and the political will is lacking. This Commission report also states, if the Figaro is to be believed, that it expects a twin-track Europe to emerge, with Sweden and Denmark fast-forwarding on one track and Greece, Italy and France in slow motion on the other.
What I want to ask is: first, is there a common policy for promoting the Lisbon strategy or is it a question of each country either doing what it likes or, at the very least, failing to apply any such common policy? And secondly: do you intend to apply policies that will help achieve the Lisbon objectives in all the Member States of the European Union, especially Greece?
Mr President, the Greek Presidency has come along at a crucial time for our planet, and not just because we are on the brink of at least one armed conflict. It is a crucial time because the only superpower, the United States, is doing all it can to turn its tremendous power into a global hegemony and, naturally, this is provoking a reaction.
When we emerge from these vicissitudes, the entire world - and the European Union in particular - will be a different place, regardless of the outcome of the crisis. What is certain is that the post-war world order and its institutions will be the victims of the conflict and a different world will emerge from it. The European Union needs to have a view and an opinion about this new world. However, I get the impression that the prevailing mood in the institutions of the European Union is one of complacency, as if what is happening has nothing to do with us. I get the impression that many of us believe that we are living in a vacuum, in another world, immune from what is already happening and what is yet to come.
In times such as these, a European Union presidency has to be able to rework the values which we say we stand for into a vision of the world to come, and to persuade the people of Europe that these values are worth fighting for. Only with this priority will a presidency be successful and worthy of the times we live in.
Sittings come and go. So do programmes. However, the times we live in call for a return to the values of the people of Europe, as is only proper when we are fighting for peace.
Mr President, Mr Prime Minister, Mr President of the Commission, I have listened very carefully to the priorities you set out.
I wish there were six instead of five, but I think that the sixth will be added in due course. I refer to the mid-term review of the common agricultural policy. The final proposals are due before the end of January. The European Union is already taking on ten new members. The rural population of the European Union will rise by 165% and rural land by 43%. Cultivable land will increase by 55%. And yet the budget up to 2013, in the best case scenario - with minimum inflation - will remain the same. I should like to ask you what your presidency's objectives are, Mr Prime Minister, and what you intend to do for the millions of European farmers, in both the current European Union and the enlarged European Union.
As far as Lisbon is concerned, two of the ten years have passed and little has been achieved, far less than the 20% which should have been achieved by now. What is certain is that, instead of closing, the competitiveness differential between our economy and the American economy, which is our main competitor, is now even wider. I was both interested and delighted to see that entrepreneurship and small enterprises are one of your priorities. An excellent move. Today you announced this in an ambitious voice. We shall be here in about five months' time, totting up the accounts to see what has been done. I should like to know, Mr Prime Minister and President-in-Office, what you intend to do to achieve these ambitious objectives, which you have failed to achieve at home.
Mr President, Mr President-in-Office of the Council, Mr President of the European Commission, ladies and gentlemen, while welcoming the fact that Greece has taken over the presidency, I should like to point out that it has done so at an historic moment in the development of the unique phenomenon which we refer to as European integration and which, among other things, has replaced the post-war division of our continent.
As regards the priorities of the Greek Presidency, as time is so short, I shall confine myself to the following brief points and comments:
On enlargement: the main decisions may have been taken during the previous presidency, but the final stages have yet to be completed, culminating in the signature of the accession treaties in Athens. Preparations still have to be made so that the new Member States can adjust smoothly to European developments, which is why enlargement has rightly been given priority and will require close attention if we are to avoid irregularities and delays in the accession process. I noted that you intend to continue the enhanced pre-accession strategy with Bulgaria and Romania, Mr President-in-Office, and rightly so. But we must not forget the southern Balkans, where rapprochement with the European Union started up some time ago under the stability and association process. This rapprochement needs to be encouraged here too, so that we can consolidate our relations, which we are not doing when it comes to the security and stability of the new, enlarged Europe.
On the Lisbon strategy, I should like to focus on sustainable development. The need to promote a sustainable development strategy within the framework of European integration is even more urgent today, what with the pressure of enlargement and increasing globalisation. The plan for implementing the sustainable development strategy drawn up by the European Commission is already filling the vacuum between what we say and what we do, by way of legislation, to protect the environment and public health and encourage the application and mainstreaming of the environmental dimension in all our policies. That is why I think it is so important for us to adopt a step-by-step procedure for monitoring policy in practice at the spring European Council. The difficulties in getting the Kyoto protocol signed make it even more imperative that we step up dialogue and collaboration with the USA, Japan and developing countries. Obviously, the European Union cannot deal with this as an internal problem. So it needs to shoulder its responsibilities at international level, which means pioneering efforts to achieve sustainable development through technology and science. This is where I should like to focus your attention, Mr President-in-Office, because Europe has clearly started slipping behind recently, especially in biotechnology, in comparison with the United States and Japan.
As far as defence and immigration policy are concerned, I agree. As you know, we have been calling for an immigration policy in the European Union for years, without any concrete results. We expect an integrated policy to be developed and an integrated policy on illegal immigration to be developed. Although illegal immigrants themselves are often living in abject circumstances, they also cause huge problems in the societies and to the people living in the Member States of the European Union. Measures therefore need to be taken to improve the management of our external borders and to combat illegal immigration networks and trafficking in human beings by promoting measures under the third pillar. I was most interested to hear you talk of readmission agreements with all our partners, especially those under serious pressure, and would ask you, please, to push ahead on this issue.
I think the Thessaloniki Council needs to push on with the reform of the Treaties of the European Union.
Finally, in foreign relations, I think that you need to encourage Euro-Mediterranean cooperation, basically under a long-term Euro-Mediterranean policy. Italy is to follow Greece, giving two countries with excellent knowledge of these problems the chance to draw up an efficient Euro-Mediterranean policy. Cooperation is not enough. We need a long-term policy.
I wish you every success. I trust that in six months' time we shall meet here, with you reporting that you have done what you said here today, and with us ready to exercise constructive, honest criticism in good faith. May I wish you every success.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, honourable Members, it is a fact that Greece is taking over the helm of the European Union at a crucial turning point for the European Union, both at home and abroad. We are on the brink of the biggest enlargement in the history of the Union, an enlargement which puts an end to a division which has lasted fifty years. We are about to draft a European constitution and strengthen our institutions, in order to guarantee the continuing cohesion of Europe, even after the ten new countries have joined, and ensure that it continues to operate as a political union so that it can achieve its objective, which is greater and greater unification of the nations of Europe. The Convention has called for more Europe on numerous occasions and the Greek Presidency will put the finishing touches to this structure in Thessaloniki in June.
Europe is also in the middle of a very serious downturn in the economy. The global economy is in recession, but that is nothing new. The economic depression in Europe has lasted at least ten years. Europe has resisted an inspired strategy, the Lisbon strategy. And now this strategy is also in danger of being washed away by the recession. I think that Greece, a country whose economy has recovered thanks to a programme of reform carried out on its own initiative, and a country which has achieved rates of growth putting it at the forefront of the European Union and has used this process to bring about a positive revolution in the agricultural sector, and a country which now has a first-world rather than a third-world economy, thanks also, of course, to the common agricultural policy, is now well prepared to breathe new life into the Lisbon process, which it badly needs if it is to survive.
In addition, Greece, as a country on the borders of Europe, has always linked trade between east and west and it can do the same now; it understands better than anyone else that the economies of eastern Europe have the potential to become a driving force behind the economy of the Fifteen. These creative prospects cannot be reversed. We are not going to cancel enlargement and we are not going to stop drafting a European constitution.
Their beneficial results, however, may be delayed if we have to deal with war with Iraq. I agree with my honourable friend Mr Poettering that nuclear weapons cannot be left in irresponsible hands. But nor can they be left in responsible hands, Mr Poettering. There are no hands responsible enough for these terrifying, apocalyptic weapons we have armed ourselves with. We do not know what is going to happen in Iraq. But we do know that the President-in-Office of the Council is the only European leader who has had the unfortunate privilege of dealing with the danger of his country's becoming involved in a catastrophic war. He managed to avert that war. I trust the experience he gained will help him do as much for the war which is threatening the entire planet as we speak.
Mr President, I am grateful to have the opportunity to respond at the end of the debate. Members have raised very interesting points. I hope that the President-in-Office of the Council will have taken careful note and will be keen to take on board as many of them as he can.
Until recently relations between Parliament and the Council were not extensive, but a combination of an increase in the powers of this House and the prospect of an increase in the number of Member States has had the effect of bringing our two institutions much closer together.
On behalf of the Liberal Group I welcome this closer working relationship between Parliament and the Council. We see it very publicly, particularly in the Convention, and also in the number of very successful negotiations through the codecision process. I welcome the approach taken, first by the Danish Presidency and now continued by the Greek Presidency, to much closer working relations with this House, shown in the President-in-Office's concern that a statute for Members should form part of the successful reform of the European Union institutions. We look forward to working closely with you.
Mr President, unfortunately, circumstances prevent me from being in celebratory mood. The Greek Government has indeed taken over the presidency at a time of acute economic crisis, with growing prospects of a new, even more murderous attack by the imperialist powers on the Iraqi people. Their pretext is that Iraq has a smoking gun, although they have yet to find it; and yet these self-same hypocrites make, use and sell every type of weapon of mass destruction there is.
The Greek Government was party to the wars against Yugoslavia and Afghanistan and has said that it will join the impending war against Iraq, even if it is hiding behind its fig leaf by saying that war needs to be preceded by a UN Security Council resolution. The Greek Presidency will promote the interventionist European defence and security policy by immediately deploying the European army, first in Bosnia and the FYROM and then anywhere else it is needed. It will step up the attack on employment, insurance and pension rights. It will wipe out even more small and medium-sized farms during the mid-term review of the CAP. It will promote mechanisms for deporting immigrants and strict asylum laws. Using terrorism as a pretext, it will promote the transposition of anti-grass roots European legislation into national law and the abolition of democratic rights and freedoms.
The signature of the Treaty enlarging the European Union under the Greek Presidency will mark the start of even more hardships for its people and will, we fear, result in the Euro-partition of Cyprus. May I reassure anyone who may be worried by the socialist label sported by the Greek Government that, as we have heard today, the Greek Presidency intends to keep big business happy. That is why the people of Europe who, unlike big business, have nothing good to expect from the Greek Presidency, should not be complacent. The only way out is for them to join forces and step up their fight against this policy. In Greece, demonstrations are almost a daily occurrence. They will culminate with demonstrations in June, which we invite the workers of Europe to attend. As far as the Communist Party of Greece is concerned, it will be right on the front line of this fight.
Mr President, I wanted to pick up on a couple of the points raised by Mr Prodi and by the Greek Presidency.
Firstly, on the research and development policy of the European Union, Mr Prodi talked about the need to develop and invest in clean technologies. Obviously our group agrees with this. We need to develop environmentally friendly technologies, partly because of the employment opportunities they create and the training needs that exist, but also because of their positive social repercussions. I note that the Greek Presidency has identified cutting-edge technologies, in biotechnology and defence, as research priorities. That begs a few questions about how we are deciding what we wish to invest in, with whom we are wishing to compete, and for what purpose.
I am interested in understanding how this links to the current treaty requirement in Article 6 to integrate the environment into policies and practices of the European Union. Mr Trakatellis made some very important points on this. We are pleased that in future we are going to be monitoring policies in terms of a social sustainable development emphasis. Given that the Spring summit is supposed to be about sustainability, I am also interested to know what proposals there will be from Council about how it is going to change its own structures to deal with this much more integrated approach.
Our group is also interested to note that the Greek Presidency's priorities include the tasks relating to services of general interest, because we are going to be looking at the preparations for Cancun and the offers from the EU in that connection.
Mr President-in-Office of the Council, Greece has changed a great deal since its last presidency, as it has become a staunch supporter of Turkey's candidacy. To a certain extent we can understand the position of the Greek Government, since it aims to solve its problem from the top, by transferring it to the European Union. At Union level, however, as I have already said several times to my fellow Members here in Parliament, we should not accept what strongly resembles a decision to forge ahead without having considered it further.
Greece's position with regard to the institutions surprised us a little. The Prime Minister, Costas Simitis, who is here today, said recently, speaking in a French daily newspaper, that 'Greece believes we need a strong Commission rather than two decision-making bodies, the Commission and the Council, otherwise the European Union could risk turning into an intergovernmental Union and not the federal model we are hoping for'. On studying this statement carefully, we learn that, according to the Greek Government, the Commission should possess greater decision-making power than even the Council. That is indeed far removed from an intergovernmental Union, but it is also far removed from the traditional Community model. I hope that the Prime Minister will contradict me later on.
With regard to the priorities of the Greek Presidency, we welcome the emphasis placed on the issues of immigration, asylum and external border management, which today have in fact become extremely serious. We would therefore ask the Presidency to show greater firmness in these matters, and in particular in the fight against illegal immigration.
Lastly, we are surprised at the absence, in these priorities, of a specific chapter on economic and monetary union, because, on this point, Greece could have presented not only priorities for the future, but also a summary of the past. This summary would have been fully justified, since Greece has presided over the Eurogroup for the past six months. We cannot, however, see anything: there is no such summary! With regard to the past, how has the euro favoured growth, or, on the contrary, has it had an adverse effect? With regard to the future, how, for example, does the Greek Presidency intend to contribute to making the Stability Pact more intelligent? We would have benefited from some clarification on all of these points.
Mr President, allow me to start by thanking all the members of the European Parliament. Their interventions will help the presidency enormously in outlining its policy and taking decisive action. This has been a most useful debate.
Mr President, after Prime Minister Simitis' exhaustive reply, I wish only to add a brief comment and response in order not to prolong your suffering.
The first question concerns the proposal to create a worldwide Socrates programme. I believe that this is the way to go. We have already created an Erasmus World based on the same criteria, save that the financing is such as to restrict us to minor projects. Let this be clear: if Europe does not undertake a major common research programme to bring back the drained brains from abroad, to make the most of our young people, to create a breeding ground for scientific and cultural knowledge, then we are lost. You all know that I never exaggerate. I can assure you: we are lost. We, with our costs, with our social structure, with our diversities - if we do not take a great leap forward we will be lost. I will give you just one example, by way of a practical illustration. At present, it costs three times as much to transport a container from China to Amsterdam as it does to transport a container from Amsterdam to China. Such are the market forces on both sides. I can give you another figure. In the past month, there have been 8 million new subscribers to mobile telephone networks in China - in one month. Do we really think we can tackle this world with our research sector in such a fragmented state, without entering the technology race, without being at the forefront of innovation? We are deluding ourselves.
My response to the second question is this. We have been accused of not mentioning the benefits of the internal markets. No: these are the basis of all the measures we will take this year. I would merely point out that so great is the importance of the internal market that, if we were to analyse the sectors which have been affected by inflation in recent months, entering the great, heated debate on the euro, we would find that, where the internal market has been implemented, there has not been any inflation and where there have been delays in implementing the internal market there has been inflation. Suffice it to say that our future depends on the competition the internal market can bring.
That concludes the item.
The next item is Questions to the Commission (B5-0001/2003).
The Commission has just informed us that, due to unforeseen circumstances, Mr Vitorino cannot attend Question Time. He will be replaced by Mrs de Palacio, who will reply to Question No 18 by Mr Papayannakis.
Part I
President. Mr Posselt has the floor for a point of order.
Mr President, I realise that this is rather out of the ordinary, but might I not be permitted to take over Mr Lage's question? I would be happy to do so. I wanted to put a supplementary question in any case.
That is not possible. Supplementary questions must be just that; supplementary questions.
Question No 15 by Carlos Lage (H-0851/02):
Subject: Humanitarian crisis in Angola
The protracted war in Angola has brought about a severe crisis and a calamitous economic and social situation. Thousands of people, children included, are dying of hunger. The Luanda Government has been appealing again and again for emergency aid. Given the scale of the humanitarian crisis in Angola, international aid, not least from the European Union, has to be stepped up immediately. Is the Commission monitoring developments as regards hunger in Angola, which, according to the most recent figures, is now besetting four million people? What steps is it taking to minimise the immense human suffering?
Mr President, the Commission is committed to addressing the dramatic humanitarian crisis in Angola effectively and without delay and to supporting the peace process. The Commission is constantly monitoring the situation in Angola, as we have done for many years, in order to get a clear picture of humanitarian needs. I will be going to Angola - and also to Zambia - to assess the situation myself later this month, so I shall gain an overview of the humanitarian situation and the development of the peace process in Angola. On that occasion I will be signing the EC-Angola cooperation strategy for 2002-2007, including the plan of action.
The Commission's action in Angola is twofold: emergency humanitarian aid and a longer-term strategy based on cooperation. This is funded by ECHO and by EDF funds. As far as the humanitarian aid is concerned, the Commission, through ECHO, has already generated a considerable amount of funding to address the needs and will maintain its presence and commitment in the country throughout this year.
Last year Angola was among the top ten recipients of ECHO funding, receiving a total of EUR 14 million. This year, an initial decision has been taken to provide EUR 8 million funding, due to be adopted soon.
Malnutrition is one of the main targets for our support in the humanitarian area, particularly in forgotten regions where no other donors are present in the country. As far as the longer-term strategy is concerned, in May 2002, a month after the signature of the peace agreement, a plan of action to support the peace process was presented by the Commission and approved by the General Affairs Council on 13 May. The plan of action identified a financial package, originally EUR 124 million, from unspent EDF funds and budget lines aimed at addressing the most pressing concerns at this stage, including emergency relief, food aid and food security, reintegration and resettlement of refugees and displaced persons and de-mining operations. The implementation of this is now under way and to our great satisfaction we can start doing things in a country where for many years we have, owing to the circumstances, only been able to do humanitarian work.
On that basis, and as part of this plan of action, the Commission has made EUR 30 million available for emergency support for the peace process by reallocating funds from earlier European Development Funds to support short-term work on the peace process.
These funds are targeted at medical assistance, the distribution of seeds and tools, food aid and the resettlement of former UNITA soldiers and their families. De-mining is also important. We tried to do all this as quickly as possible last year.
The decision on all this will be implemented through different UN agencies, EuronAid and FAO for the food security component and different NGOs for the de-mining operations. Proposals for EUR 16 million have been signed and the remaining proposals are awaiting approval by the Angolan national authorities. They are expected to be finalised within the next few weeks.
Although humanitarian support will continue to be provided, the Commission considers that pressure must be kept up on the Angolan Government to urge it to assume more direct responsibility for its own vulnerable populations. We are therefore calling upon the government of Angola to make more efforts in addressing the critical humanitarian needs of the population.
We welcome the Angolan Government's intention to organise an international conference for the reconstruction of the country, and trust that the views of all groups in society will be reflected in the reconstruction plan to be presented. The Commission has offered to assist in the organisation of the conference, which is tentatively scheduled to take place in March or April 2003 in Brussels, kindly hosted by the Belgian Government.
These are times of great change and challenge for Angola after many years of conflict. The emphasis now will be on progress, economic growth, stability and governance. That will change the whole mood of politics in the country and I am looking forward to the dialogue we shall be participating in next week.
Commissioner, thank you for your very balanced reply to my question. I am pleased with the action taken by the Commission and by the European Union in Angola, and I note that the Commission is stepping up the action it is taking to assist development in and provide humanitarian aid to Angola. I totally agree that the best solution for Angola is to take advantage of this country's enormous potential. Angola has been generously endowed with resources by nature, but unfortunately it has also been the victim of acts of madness by mankind for decade upon decade. It is now possible to use these rich and immense natural resources to benefit the people of this country, which, although it covers an enormous geographical area, has a population of just 13 or 14 million people. So we are faced with a difficult paradox: a land rich in resources with a population living on the verge of misery, hunger and death.
Thank you very much, Commissioner, I think that the Commission should continue along the lines you have just informed us about.
Mr President, Commissioner, I wish to add something to what has just been said. Only a matter of a few decades ago, Angola was one of Africa's principal agricultural exporters, and this of course means that it is appalling that we now have to supply it with food aid - a situation brought about by both war and socialist mismanagement of the economy.
There are three questions I would like to put to you. Firstly, what actual agricultural programmes is the Commission implementing? That, in my view, is the most important thing, that the country can again be self-supporting and export agricultural produce. Secondly, what is the state of the infrastructure that is needed to distribute the food? And thirdly, what is happening about educational and training programmes? These are, I believe, the three most important issues that are at stake here.
It is difficult to say what is most important. In cases like this almost everything is important. I would say to Mr Posselt that consolidating peace, to give people the confidence that it is irreversible, is most important right now. But certainly it is essential to open up the interior of the country and make roads safe from landmines so that economic life and the resettlement of people can take place. This is extremely high on the agenda.
For many years any support, even food supplies and basic commodities, has had to be flown in to the small towns in most of the country: these towns were more or less isolated because of UNITA which surrounded them. For humanitarian reasons, for political reasons and for economic reasons, opening up and creating a normal flow is absolutely essential. There is an increasing number of accidents due to landmines because things are starting to move now. It is therefore enormously urgent to accelerate that effort.
As regards agriculture, as defined in the country strategy paper, we will be focusing on agricultural development. This is essential both for the survival of the people and because of the enormous potential that Mr Posselt rightly pointed to. Angola is more than diamonds and oil. It is also a country that has great potential for a much more diversified economy.
As the author is not present, Question No 16 lapses.
I would apologise to the Commissioner on behalf of this Parliament.
Question No 17 by John Walls Cushnahan (H-0872/02):
Subject: Recent maritime disasters
In light of the series of maritime disasters that have occurred in European waters in November and December 2002, namely the Prestige disaster which continues to produce yet more oil slicks which are devastating the coastline and marine life of Galicia, compounded with the recent collision between the freighter the Tricolor and the Kariba, and the second collision between the wreck of the Tricolor and the freighter the Nicola, will the Commission recognise that there is a clear need for a coordinated EU response? Furthermore, given the severe consequences of such maritime accidents, what is the Commission's view of the submission that I made to the Convention on the Future of Europe in June 2002 (reference Conv 150/02), calling for the creation of an EU Coastguard?
Mr President, on 3 December, the Commission approved a communication on the measures to be taken as a result of the accident involving the oil tanker Prestige. This document contains detailed proposals for a series of measures and, in particular, speeds up the application of the legislation approved by Parliament and the Council following the Erika disaster, the so-called Erika I and II packages.
The Transport Council of 6 December supported the majority of the initiatives proposed by the Commission. Therefore, on 20 December, the College approved a proposal for a regulation, which has just been sent to the Council and to Parliament, prohibiting the transport of heavy oils by single-hull oil tankers destined for or originating from European Union ports and speeding up the replacement of this type of oil tanker by double-hull oil tankers.
The European Union has not waited for the recent events to happen to implement an agreed maritime safety policy. There was already a wide range of measures for guaranteeing better protection in this field. The Commission takes good note of Parliament's contribution to the work of the Convention with regard to the creation of a European coastguard body as an effective means of fighting the danger of pollution and maintaining maritime safety.
The recurrence of accidents such as the Erika or the Prestige, not to mention other lesser ones such as the Vicky just a few days ago, demonstrates that the whole of Europe would gain from a European coastguard body, particularly in view of the fact that some of the 25 future States of the Union have absolutely no type of protection or body of this nature.
In any event, the main task of the European Maritime Safety Agency, which is soon to be created, is to technically coordinate the application of Community rules, and the Commission will study which measures must be adopted in the future, in view of the experiences of the Agency.
Commissioner, thank you for your response.
The Prestige disaster highlights not only the gaps in the implementation of EU legislation which you referred to in your answer, designed to prevent the recurrence of such incidents, but also the lack of an adequate EU response mechanism. In relation to the Prestige, responsibility and liability were disputed. This delayed action and the absence of a coordinated EU response aggravated the environmental impact. If this incident, with the consequences it had for the shared environment and European fishing industries, had occurred in EU waters, and if an EU coastguard had existed, the response time would have been reduced, a refuge port would have been designated and the damage could have been minimised.
On top of this, we have had the subsequent incidents involving the Tricolor, the Kariba and the Nicola. All these indicate the need not just for legislation but for the resources to do the job. Would the Commission consider setting up a study? We can learn how the United States tackles this problem, in relation not only to prevention - it saves some USD 6 billion per year by preventing incidents like this - but to its response when incidents do happen. They have successful experience in this field, and we have a lot to learn from them.
Since the Commission is the body which initiates legislation, I urge you, Commissioner, to consider acting on the findings of any such inquiry you may care to set up.
Mr Cushnahan, I can only agree with you in that, amongst other things, I cannot accept that citizens have fewer rights in Europe than in the United States. This is what I said very clearly when I made the proposals in the Erika I and Erika II packages.
If the Council had agreed to the proposal for single-hull vessels transporting oil to leave Community waters, the Prestige disaster would not have taken place, because it would have had to leave Community waters several months beforehand. I do fully agree that there are things we can learn from the United States. I do not understand why the United States can have a timetable according to which there will be no single-hull vessels transporting oil in its ports by 2010 and we cannot adopt a similar measure.
In the end, as the honourable Members know, a less ambitious timetable was approved. What I have proposed to this Parliament and to the Council of Ministers is that we return to the Commission's initial proposal and speed up the departure of single-hull ships transporting oil. And furthermore, to take the maximum security measures, specifically, that the transport of heavy oil, of heavy fuel oil, of bituminous products and of tars, in other words, of the most polluting products, should be carried out by safer ships, meaning those with double hulls.
Copenhagen speaks of specific measures. The Commission is studying how to apply those specific measures following the Prestige; they include the possibility of promoting the construction and maintenance of two or three large skimmers, large suction machines, so that, if an oil slick happens - unfortunately there is no such thing as zero risk, although it should be reduced to the minimum - there may be vessels of the greatest possible power, superior to the vessels currently in existence on European coasts, which furthermore can operate and act at sea at times of storms and difficulties.
We must coordinate the European response. The Agency, which would be responsible for these vessels and for the deployment at different strategic points on European coasts, must also implement a series of plans for responding to maritime accidents of this type. This will be one of your tasks: to create a pre-established method for cooperation between different Member States of the Union, which could work better, since it largely depends on bilateral agreements rather than on a perfectly coordinated European-type action.
With regard to responsibility, as the honourable Member knows, we are working on it and I hope that over the next few weeks we can present, within the Commission and rapidly approved, a proposal to provide a criminal definition of serious negligence in all the Member States of the Union in the event of this type of accident.
Commissioner, it seems to me from reading the documents drafted by the Commission, which have your imprimatur on them, and from listening to what you have said, or at least what you have said from time to time in the past, that there is a real political conflict between your position, that is the Commission's position, and the Council's position as presented at Copenhagen.
I do indeed have the document of 3 December, which I read with great interest. However, as I see it, the Transport and Environment Councils held in the same month and the Copenhagen European Council did not respond in any practical way to the Commission's request for urgent action.
You called for the commitments given in the 'Erika' legislation to be implemented, Mrs de Palacio, and you called for an approach that went beyond those commitments, but the European Council turned its back on the victims of the disaster who at that very moment were scooping up oil with their own hands. The Council seemed to hold the Commission's views in contempt, and it is enough to say that it proposed only five million euros for Galicia and all the countries affected, whereas the United States is currently calling for four billion euros for the 'Exxon Valdez' accident.
With this in mind, Commissioner, I would like to ask you why the Commission has not brought forward a legislative act like the United States' Oil Pollution Act, which provides a real basis for combating this problem. Furthermore, will Galicia be considered as a location for a European Maritime Safety Agency?
Mr Nogueira, firstly, in relation to your last comments, I do not see that conflict between the positions of the Commission and of the Council. At the Transport Council on 6 December, conclusions were unanimously approved which stated that the States are committed at national level, until we have a Community proposal, to adopting measures aimed at excluding from their ports any ships transporting bituminous products (heavy fuel oil, heavy oil, tars) which do not have a double hull. And the country which I know best, just like the honourable Member, has already taken a measure which entered into force on 1 January this year, and certain other countries have adopted it as well.
Secondly, as well as this proposal, they have committed themselves to adopting, before June, an accelerated timetable for the departure of single-hull ships transporting oil from European ports.
Thirdly, they have committed themselves to speeding up the implementation of all the measures adopted in the Erika I and Erika II packages and therefore not to wait until July of this year or February 2004 to do so. In particular, I am awaiting a response to the delicate issue of the famous ports of refuge; in principle, the Member States of the Union have the time limit of February 2004, but I hope they will communicate it to us before that - some countries are beginning to work on this - and I hope that they will do so before the summer.
I would therefore insist that I believe there is considerable agreement. The Prestige tragedy has been a real wake-up call for all the Member States of the Union.
I would like to have the powers of the federal government of the United States, but the European Union is not a federation and the Commission is not therefore the federal government of a United States of Europe; I would not mind if it were, and if I were a Minister in that federal government, but that is not the case. Despite this, we have proposed a series of measures which are very similar to the American proposal, except on the timetable - which, I insist, we are going to raise again so that it may be speeded up - and on the amount of compensation, which is on the table with the Ministers and must be discussed, and if it is not adopted by the International Maritime Organisation, the Ministers have committed themselves to proposing it at European level.
Finally, I would like to say to the honourable Member that I have nothing against the Maritime Safety Agency, but rather I am entirely in favour of it, but it is not I who decides. This will be decided by the European Council at the appropriate time.
I should like to thank Mr Cushnahan for raising this issue in the House today. My supplementary question to the Commissioner is: given recent maritime disasters off the Spanish coast, and indeed in the English Channel, does she agree with me that it is only a matter of time before a passenger ferry and a rogue oil tanker collide, with devastating environmental and indeed human consequences? Is it not time to ban all flag-of-convenience ships once and for all, not just from EU ports but from EU waters as well?
Mr President, the honourable Member has a very good knowledge of maritime safety issues; you have been a rapporteur and furthermore you have had considerable successes, such as the inclusion of black boxes, which was largely achieved thanks to your work, effort and persistence. You are also well aware of the problem associated with maritime traffic. I believe we must do work on this; in relation to the problem of the Channel, we have seen that there are aspects on which progress can be made.
With regard to flags of convenience, the honourable Members are aware that, within the International Maritime Organisation, work is being done to improve this situation. In any event, there are two types of flag of convenience: those which exist for purely economic or tax reasons and those which, furthermore, demonstrate very little responsibility when it comes to control and the quality of the ships which fly them. We must distinguish between these two situations.
The way to act is not to make a generic declaration; which would be the easiest thing to do, but, when it comes down to it, would be difficult to put into practice. We have to make their lives difficult in our ports so that they stop coming. In this regard, port inspections, with the selective criteria we have proposed and which have been approved thanks to the support of this Parliament, and which the Council also approved, clearly mean that, as soon as a ship flying that flag reaches a European Union port, it will be thoroughly inspected. It will therefore have to be up to scratch.
This type of action and control, particularly in relation to those countries and flags which present most risk, is the way to act in the immediate term. However, the honourable Member is right, because it is not just a question of flags of convenience, but also the problem of the responsibility of classification societies, who have a conflict of interests, because they justify and certify the quality of a ship on behalf of the State issuing the flag but at the same time work for the owner of the ship in order to issue certain types of certificates.
We must analyse these chains and deal with the issues in depth, and we must also deal with responsibility in the event of serious negligence.
We will begin the second part of this Question Time with a question which should be replied to by Mr Vitorino but which, as we have already said, will be replied to by Mrs de Palacio.
Part II
Questions to Commissioner de Palacio
Question No 18 by Mihail Papayannakis (H-0874/02):
Subject: Accusations of torture in Greece
A recent Council of Europe report (Committee for the Prevention of Torture) points out that during investigations ELAS, the Port Police and the Customs Authorities concealed the existence of temporary detention areas for foreigners, while completely unacceptable conditions were found to exist at jails in Kozani and Heraklion.
Given that the above Committee has received 'a significant number' of accusations from detainees about ill-treatment by police and port authorities, usually during interrogation, that it states in its conclusions that Greece significantly downplays the extent of the problem of the ill-treatment of prisoners by the police authorities and that the EU is based, inter alia, on the principle of respect for human rights, what measures does the Commission intend to take to put an end to the flagrant violation of human rights?
Questions to Commissioner Liikanen
Ladies and gentlemen, the Commission would point out that the issues raised by the honourable Member are linked, in particular, to respect for human dignity and the prohibition of torture and inhuman or degrading punishments or treatment, principles which are common to all the Member States of the Union. These principles are laid down in Article 6 of the Treaty on European Union and are confirmed in Articles 1 and 4 of the European Union's Charter of Fundamental Rights.
Respect for these principles by the States is guaranteed by the infringement procedure laid down in Article 226 of the European Community Treaty and by the political procedures laid down in Article 7 of the Union Treaty. In accordance with the former, the Commission can bring a case before the Court of Justice if the alleged act falls within the scope of Community law. In the case of the latter, the Commission or a third of the Member States of the Union can raise the issue before the Council, meeting at the level of Heads of State or Government, in the event of a serious or persistent violation of the principles laid down in Article 6.
The majority of cases relating to the issues raised by the honourable Member relate to asylum, immigration and the protection of the rights of third-country nationals. These issues are included in the scope of the Community's competences. Furthermore, the Community began to legislate on this issue in accordance with Articles 61 and 63 of the European Community Treaty.
The Commission would point out however that the report by the Council of Europe which the honourable Member refers to was followed by a detailed response by the Greek authorities, which in the current situation is providing a series of responses to the concerns expressed by the European Committee for the Prevention of Torture. In any event, the Commission will closely monitor the development of the dialogue between the Council of Europe and the Greek authorities.
Thank you, Commissioner, for your reply. I really do hope that you will keep an eye on this. It is a very, very serious matter. It raises questions of transparency and questions of control because, as you can see, the committee of the Council of Europe has been given false information. I hope that neither you nor the European Commission will be given false information.
I should like to put the following supplementary question to you: quite apart from anything else, when it comes in these cases to the right to visit foreign nationals, especially immigrants, wherever they are being held, and it is often in unofficial detention centres, can we guarantee or can we call on or persuade the Greek authorities to make visiting rights normal practice, at least for non-governmental organisations? Then at least we could resolve the problems which have already been raised as a result of these accusations, accusations which make me personally cringe with shame, both on my own account and as a Greek citizen.
Mr President, ladies and gentlemen, apart from the fact that - as I have said - it seems that there is a clear dialogue between the Greek authorities and the European Council, I would like to say that the Council of Ministers of the European Union reached a political agreement in December 2002 to bring forward a directive on the minimum rules for the reception of asylum seekers in the Member States of the European Union, on the basis of a Commission proposal of May 2001.
Formal adoption is yet to take place because of the parliamentary reservations of one State of the Union. However, this directive - which was also supported by the Greek Government - intends to grant asylum seekers material facilities, which include accommodation, food and clothing, as well as a daily allowance which guarantees an adequate standard of living and subsistence for the asylum seekers.
The States will also have to inform asylum seekers of the advantages they may benefit from, give them access to the labour market in certain circumstances, and ensure that they receive the necessary medical care. Furthermore, they will ensure that the conditions for reception are subject to appropriate monitoring and control. Finally, they will have to ensure the prevention of violence in places intended to house asylum seekers, at borders and in residential centres. All these measures will be applied in favour of asylum seekers authorised to remain in the territory in that capacity, even if they are obliged to remain in a particular place.
Ladies and gentlemen, Greece has accepted this agreement and - although the Commission will monitor this issue - we know that the dialogue between the Greek authorities and the European Council about these complaints that the honourable Member has mentioned is continuing.
Mr President, I think Mr Papayannakis was also raising the issue of control. In one Member State, Italy, Members of Parliament are able to visit prisons and similar institutions day and night, without advance warning. Is the Commission prepared to table a proposal for European parliamentarians to be able to visit prisons and this type of institution throughout the Union's territory?
Mr President, all I can say to the honourable Member is that I have taken good note and that I will communicate the suggestion you have just made to my colleague, Mr Vitorino.
Mr President, I would like to refer to my question which is now number 52 on the question paper, which I tabled within due time specifically addressed to Mr. Liikanen, on the subject of regulatory impact assessment. This is a subject which I know he is very capable to deal with, since I have participated in a number of seminars organised by his services.
When I arrived in Strasbourg this week, I discovered that this question was not down for a reply by Mr Liikanen, and Parliament's services told me that it had been reclassified by the Commission - I understand, by President Prodi's services - as a general question, and that therefore it would not be covered. I have two points to make to the President.
Firstly, I have discussed this with Mr. Liikanen and, if we have time to reach it this afternoon, he is certainly prepared to address the subject, if not necessarily the full scope of the question.
The broader issue is, could we ask the Parliament's services - and I am not blaming them in any way because this is a Commission issue - to ensure that if a Member's question is reclassified in this way, and is not down for an answer by the Commissioner to whom it is redirected, we are told about that, so that it can be reformulated if necessary and the Commissioner to whom it is addressed can answer it.
It does seem to me, Mr President, from the point of view of this Parliament, that it is perfectly possible for the Commission services in effect to deflect a question away from a Commissioner unilaterally, without the Member concerned having any knowledge of it. Perhaps you could address that, and take it up with the services, so that in future we may be given more knowledge about these instances. Can I ask you, if we have time, to allow Mr Liikanen to answer my question?
In general terms, I must say to Mr Harbour that we have provided ourselves with Rules of Procedure - approved a few weeks ago - and that these Rules regulate practically everything. Competence for and allocation of the order or classification of these questions falls to the Commission, which naturally can make mistakes, just as Parliament can. In the classification today, as you have explained quite rightly, this question is not allocated to Mr Liikanen.
I have no opposition to Mr Liikanen replying, but I must say one thing: that this is not just an issue between Mr Liikanen, you and myself, but that there are other Members whose questions are in the order, who wish to ask their questions and we have very little time.
In other words, introducing one question means giving up another, and this sets a very difficult precedent. You, as a Briton, know better than anybody else how important precedents are.
In principle, your question will be replied to in writing. It will only be possible if some of the twenty minutes remains and Mr Liikanen is prepared to answer it. Only in this case.
In any event, Mr Liikanen can give his opinion. Since you have referred to the opinion of Mr Liikanen, I will give him the floor so that he can give his opinion on this point or order.
Mr President, in the Commission of course the impact assessment has a global approach at the moment, because we try to assess business, environmental and social aspects at the same time. I am very honoured that the President of the Commission has taken full responsibility for that, but I might have some questions which are closely related to Mr Harbour's question. I can then reply in that context.
If it comes within the twenty minutes, without setting a precedent - and I have heard Mr Liikanen - I will allow a brief reply. Otherwise, it will not be possible and you will receive a reply in writing.
As the author is not present, Question No 19 lapses.
Question No 20 by Rodi Kratsa-Tsagaropoulou (H-0876/02):
Subject: Greece and SMEs
At the Barcelona European Council Member States were asked to speed up the implementation of the European Charter for SMEs and the Commission was asked to draw up a Green Paper on the entrepreneurial spirit and SMEs. Has the Commission drawn up such a document and, if so, what are the main new strategies for promoting the entrepreneurial activities of SMEs? Has it already evaluated the participation of SMEs in existing Community support programmes for SMEs? In particular in respect of Greece, is any information available on the number of SMEs, by category of activity and size of undertaking, which have so far benefited from Community funding (beyond the EUR 1000 subsidy from the Greek Ministry of Development's 'Diktiotheite' (Link Up) Programme and on the results of this funding?
The Commission is committed to improving the environment for small businesses. This is a policy line that we have followed for many years. The European Charter for Small Enterprises has been a valuable instrument focusing and reinforcing this work.
Many of the Charter recommendations address issues that fall under national responsibility. Much of the Commission's work aims to help Member States to improve the business environment for their small businesses. The Commission welcomes the request of the Barcelona European Council that Member States speed up the Charter implementation. This has contributed to keeping small businesses' concerns high on the political agenda.
I had a chance to speak with the Greek Presidency last week and my services have separately met the national authorities of all Member States including the Greek Ministry of Development to review progress under the Charter. The Commission will report next week on the implementation of the Charter but I can already now say that Member States' progress in 2002 is encouraging, in particular in the areas of education for entrepreneurship and better regulation. Better regulation is at the heart of the Commission's concerns at the moment.
If I may just refer to the question by Mr Harbour, better regulation involves, at the Commission level, firstly open consultation so that SMEs are not taken by surprise when new legislation is being proposed, and secondly impact assessment where we try in a consolidated manner to assess the impact on businesses, especially of course small- and medium-sized businesses, of any important new regulatory initiative that the Commission takes.
This year we have agreed orally on the number of the issues which will go to this kind of broad impact assessment when we assess the economic, social and environmental impact. A detailed review of all Community measures benefiting small and medium-sized enterprises will also be published next week when the Commission reports comprehensively on entrepreneurial and SME activities. At the same time I hope we will be also able to adopt in the Commission the Green Paper on Entrepreneurship.
This Green Paper intends to launch a debate among the widest possible audience of stakeholders on two crucial issues:
how to produce more entrepreneurs,
and
how to get more firms to grow.
The Green Paper defines entrepreneurship as a 'mindset' and focuses on the role of policy on entrepreneurial behaviour among both new and existing entrepreneurs. It also considers the influence of society at large on entrepreneurial initiative and risk-taking.
The Paper suggests a coordinated approach, involving policy-makers in different services at European, national and regional level, to provide a coherent response to the needs of entrepreneurs. The Commission can help the Member States to share experience and compare performance.
The Paper identifies three pillars for action:
firstly, bringing down barriers to business development and growth;
secondly, balancing the risks and reward of entrepreneurship;
and thirdly, a society that values entrepreneurship.
For each of these, the Green Paper raises a number of questions for debate.
As far as the SMEs which have benefited from Community funding are concerned, some basic data have been collected but a completed picture would require more time for an in-depth analysis.
Thank you for your reply, Commissioner. The only specific information you have given me is that the Green Paper is being prepared and will contribute to the joint effort being made by the European institutions and the Member States to increase entrepreneurship, kick-start the European economy and, as a result, create new jobs.
I, for my part, need more specific details and I think it would be worth your spending some time on them because, as we have seen from our lengthy discussion of the Lisbon strategy earlier today, following the presentation of the Greek Presidency's priorities, it will not be easy to achieve the targets we have set and the best way of giving the European economy the competitiveness it needs and creating jobs is to develop small and medium-sized enterprises.
I shall wait and see what information I obtain in response to my questions from the report you will be publishing next week, and I reserve the right to re-table my question and ask for specific answers to specific questions.
Question No 21 by Paul Rübig (H-0879/02):
Subject: Status of third-party certifiers in the EU
The European Commission is currently working on a new approach to the CE marking system and the future strategy for that system. From the point of view of European SMUs, it is particularly important that European third-party certifiers should continue to be able to place their own marks on all products. Particularly in the light of global competition, and in the interests of consumer protection, those marks should be easily recognisable by every member of the public, given that non-European certifiers can at any time check a product and, as third-party certifiers, have their own names and logos placed on that product.
How does the European Commission intend to incorporate these considerations regarding the strengthening of the position of European certification undertakings into its new approach to the CE marking system?
The objectives of the forthcoming communication on the new approach, enhancing the implementation and new approach are: firstly, to analyse the overall situation in the field of new approach directives which cover a wide range of products; secondly, to detect possible weaknesses; and thirdly, to outline remedial measures to improve the application of the new approach directives.
CE conformity is one of the main points that have been identified as requiring strengthening. This marking, required by most new approach directives, is addressed to market surveillance authorities of the Member States and symbolises the conformity of the product with the applicable Community requirements imposed on the manufacturer.
The communication will also address the issue of the relationship between the CE marking and voluntary markings. The Commission has conducted an on-line survey of new approach stakeholders. As far as the CE marking was concerned, the Commission has taken on board the opinions of the majority of those who replied, the main thinking being that the additional voluntary markings are not in contradiction with the CE marking, as long as they do not cause confusion or overlap in meaning or purpose with it. They also often provide added value for consumers, users, public authorities and all those being addressed.
Third party certifiers are in some sectors already involved in the conformity assessment procedures leading to the CE marking. It is also quite often stipulated that the identification number of the item should appear next to the CE marking. Third party certification, in areas of conformity assessment where no harmonised directives apply, is permitted and even welcomed, since it indicates to the people to whom it is addressed that certain qualities of the product have been tested and certified by the body in question.
Mr President, Commissioner, I wish to express my gratitude to the Commissioner, believing as I do that third-party certification will be a particularly important consideration for us in the future. The CE conformity marking does indeed confirm that the product complies with all rules within the European Union and is legal here. The only thing is that the public do not, in fact, want just this legal status quo; they want certification by a third - and of course neutral - party to give better products a higher market profile, so that what we end up with, for all practical purposes, is a quality pyramid. The CE marking would be its lowest level, with a standard mark being required to indicate significant improvements in quality, practical usefulness, or safety features in comparison with the normal CE marking.
I believe that such upward gradation of quality would be of great importance to consumers and the public.
I thank Mr Rübig for his interest on this issue of conformity assessment. Conformity assessment new approach directives are not usually included among the major policy issues which reach the front page.
When we talk about SMEs or any entrepreneurs, whether small or large enterprises, these are key issues to enable a company to act in the internal market and globally. On the other hand, they also enable the proper weight to be given to the interests of the consumer.
I hope Parliament will create a system to deal properly with the communication which is coming in fairly soon.
Of course, I am not going to set any bad precedents, and therefore, within the Questions to Mr Liikanen, if it is considered that the question can be partially replied to - not Question No 53, but Question No 20b - I do not have any opposition, but if Mr Liikanen believes that the question is much more general and the Commission's allocation of the question to Mr Prodi is correct, this question will be replied to in writing.
First of all, I should like to refer to the reply that the President will give today.
For the first time the Commission has made a proposal that has undergone this broadened impact assessment, concerning employment policy guidelines. It is very important for our internal work that we stick to this impact assessment system. I hope that Parliament will take advantage of this too. When dealing with legislation Parliament will be able properly to assess the Commission proposal. The next challenge is how Parliament and the Council will assess the changes they might make to the Commission proposal. That is the issue for Parliament, the Council and the Commission in forthcoming discussions.
Referring to the President's reply, we will have opportunities to discuss the matter further.
Mr Rübig, in any event you will receive a reply in writing as Question No 52.
Questions to Commissioner Patten
Question No 22 by Bart Staes (H-0832/02):
Subject: CFSP: Future prospects for Kosova
Recent contacts with political leaders in Kosova have made it clear to me that the young Kosovan institutions face enormous handicaps in seeking to pursue a real and effective policy, not least on the socio-economic front. I can dispense with a description of the dire economic situation in Kosova, well known as it is. Kosova needs urgently to be enabled to pursue an imaginative policy in order to attract investment. The big problem is that the Kosovan authorities are prevented by the statute in force from pursuing any such policy. Kosova is, in particular, not at present in a position to conclude any international trade agreements or to contract loans with international financial institutions. Kosova needs a clearly autonomous statute. I therefore ask the Commission what future prospects it can hold out to the Kosovars of that happening. Specifically, can Kosovan institutions count on very wide-ranging autonomy in the future?
Let me emphasise that Kosovo's institutional set-up, including the distribution of responsibilities, has been defined by the United Nations Security Council and must be respected by all sides, including the provisional institutions of self-government in Kosovo. Kosovo's current economic situation is clearly a product of past political and economic neglect and oppression before 1999. This demanded major economic efforts from the United Nations interim administration, and especially its European Union pillar, in the last three years. A war-torn region has been economically stabilised, basic infrastructure has been repaired, the euro has been introduced and the legal framework for a market economy is being laid. A new customs service is collecting much-needed revenues for the Kosovo budget.
We are still heavily engaged on the ground to further support Kosovo's recovery, for instance, the consolidation of the rule of law, which is vital to attract foreign direct investment. There is still a long way to go but we should not forget from which level we started.
Furthermore, the Commission has succeeded in letting Kosovo benefit from the various instruments of the European Union's stabilisation and association process, even without a decision on its future status, to ensure that it does not fall behind in the region.
UNMIK is also currently consulting with various international financial organisations on how to give Kosovo access to their funds in the absence of a decision on its final status.
In the framework of the stability pact, UNMIK is exploring ways of embedding Kosovo in the process of regional trade liberalisation and has already signed the Memorandum of Understanding on the regional electricity market in south-east Europe.
In short, we have gone a very long way to find creative ways to improve Kosovo's economic situation and we will continue to do so. Our efforts and those of the United Nations qualify the imaginative policy that the honourable Member mentioned in his question, even though Kosovo's unresolved status poses additional challenges to both the international and local authorities. This should not prevent us from pursuing a sound economic policy and structural reforms, which are feasible and necessary to ensure economic growth and welfare for the people of Kosovo.
I hope that the technical breakdown is not a reflection of the situation in Kosovo, for we all know that there are power cuts there sometimes as the electricity supply is not yet fully operational. I would like to thank Commissioner Patten wholeheartedly for his answer. It was a very elaborate answer which took account of reality. My question was actually prompted by talks with representatives of the Kosovar community, representatives of both Mr Haradinaj's party and the LDK of Ibrahim Rugova, both of whom point out whenever we meet them that Kosovo has no status as yet, which makes their work much more difficult. They are asking us to make serious efforts to enable them to contact international financial institutions despite their current status. We know that much has happened. The war took place almost three and a half years ago. Is it not possible for us, the European Union, which has the necessary leverage in the international institutions, to make efforts to help Kosovo gain access to institutions like the World Bank and the International Monetary Fund in the context of the United Nations? This is a question from the people on the spot.
First of all I am glad that technology eventually brought us the honourable Member's supplementary question.
I have two points. First of all I very much agree with the argument of the head of the UN mission in Kosovo, Mr Steiner, that the real task for Kosovo over the coming year is to put standards before status. What we want to see is Kosovo putting in place the sort of policies and the sort of implementing agencies which will allow it, with the other countries in the region, to move ever closer to the European Union.
Secondly, the honourable Member is correct in saying that a problem that we face in Kosovo is that as it becomes more economically self-sustaining, as it moves away from heavy dependency on grants, it will naturally be looking to international financial institutions and others for loans. The status issue has raised some problems in that respect. We are discussing that issue with the IFIs, in particular with the European Investment Bank, and I very much hope that we will be able to resolve it in a way which enables Kosovo, as one would expect of any economy in those circumstances, to move from grant-dependency to the ability to borrow money and to service those loans.
Question No 23 by Bernd Posselt (H-0866/02):
Subject: Status of Kosovo
Would the Commission be prepared to have various options drawn up for the future status of Kosovo and to submit them to the Council and Parliament for further discussion, or does it see any other practicable ways of finally tackling this problem?
Kosovo's status is currently defined under UN Security Council Resolution 1244 of 10 June 1999. Any decision on its final status will therefore have to be taken by the Security Council. The international community has not set a clear point in time at which this issue will be debated. Consequently it is not up to the Commission to draw up scenarios for Kosovo's future status.
The European Union fully supports the policy of standards before status pursued by the UN Interim Administration Mission in Kosovo to which I have just referred, endorsed by the UN Security Council at its meeting of 24 April last year.
UNMIC has set clear benchmarks concerning democratic and market economic reforms, human and minority rights, which are all necessary to prepare Kosovo for future challenges. These basic standards must be met before a discussion on status can begin.
Kosovo is an integral part of the region for which we have devised the stabilisation and association process to bring it closer to European Union structures. We have made sure that Kosovo's unresolved status does not prevent it from benefiting from the stabilisation and association process.
Commissioner, I too am aware that Kosovo's present status is laid down in the UN Resolution, but the simple fact is that we also have to consider the future, and that is where I can envisage a problem, in that no major investor will put money into Kosovo if he does not know what sort of long-term future the place has to look forward to. If people cannot see what prospects there are for the country, they will carry on trying to emigrate, rather than investing their energies in Kosovo itself.
Hence this question: is there any sort of dialogue between the European Union and the representatives of Kosovo, in which these issues are at least considered? After all, the present position cannot remain as it is for decades at a stretch, and we cannot go sliding, without any sort of forward planning, into a future that will be with us very soon.
The Member is right to show the importance of attracting inward investment to Kosovo, but I think that any would-be investor would have a lot of other concerns higher on their agenda than the constitutional status of Kosovo - concerns about the rule of law, about the law and order situation, about organised crime and about the policy infrastructure within which he or she was being encouraged to invest. That is why, as I said earlier, I support the arguments which have been put forward by the special representative of the Secretary-General, Mr Steiner, that the task at this stage for Kosovo is to focus on standards rather than to consume the political process with debates about status. Clearly we have discussed those political issues with Kosovar representatives.
I am very pleased that in the three years and more that I have been visiting Kosovo we have seen not only a transformation of the economic and social situation on the ground but the establishment of the provisional administration: the political structure to reflect the wishes of the people of Kosovo themselves. I think that is a step forward, but I very much hope, in the debate which local politicians have, that they will recognise that whatever the nature of their aspirations on the status issue, the first thing they have to get right is the basics of economic and social life in Kosovo.
Mr President, Commissioner, I think that you are right to refer to the arguments of the honourable Member who is talking about standards before status. That is an 'either/or' approach. Should we not, however, be aiming for a 'both/and' approach? Should we not be working on standards - and I share your opinion entirely - and the status of Kosovo at the same time? I think that a 'both/and' approach is a better one, one which offers the Kosovar people more hope and more opportunities. I just wanted to point that out.
It is not unreasonable to say that one should take a step at a time, without of course suggesting for one moment that the discussion on status is irrelevant to Kosovo and to Kosovo's future. I would not suggest that, but I think it would be better for Kosovo at the moment if efforts were to be focused on the question of standards. This does not mean that we are going to be able to put off indefinitely a discussion on the terms of the UN Security Council resolution. 'First things first' is not a bad piece of advice to give to the people of Kosovo at the moment.
Question No 24 by Torben Lund (H-0836/02):
Subject: Israeli military operations and lost EU funding
The EU has financed many projects in the state of Palestine, in particular to help develop democracy and secure human rights. Will the Commission say which projects the EU is financing in the state of Palestine and indicate the extent of the damage caused by Israeli military operations to EU-funded projects?
Will the Commission also say what the consequences of Israeli military operations in the state of Palestine are in terms of Israel's chances of obtaining support from the EU and in regard to relations between the EU and Israel in general?
Following a request from the Council, the Commission compiled in January last year a list of projects funded by the European Union and Member States which had either been destroyed or damaged by Israeli military forces. The list of destroyed projects has recently been updated by the Commission office in Jerusalem, in coordination with the EU Member State representative offices in Jerusalem and Ramallah. The estimated total, as of 14 December last year, stands at approximately EUR 24 million. This assessment is limited to the costs of physical infrastructure, excluding indirect losses such as project delays or suspensions.
These estimated damages were presented to the General Affairs Council of 28 January last year; the GAC in turn asked the Government of Israel to put an end to this practice and reserved the right to claim reparation in the appropriate fora. The issue was also more recently discussed at the EU-Israel Association Council meeting of 21 October 2002.
The position of the European Union in the international community is that the wanton destruction of basic infrastructure and facilities is counter-productive. It sets back efforts to improve the economic, social and humanitarian development in the West Bank and the Gaza Strip. Poverty levels are now at over 60% and unemployment is at around 50%. This situation of economic collapse, and a deepening humanitarian crisis, destroys hope and destroys any prospect of stability and security for both Israel and the Palestinians.
Israel, due to its relatively high average income per inhabitant, is not eligible to benefit from bilateral European Union funding under MEDA programmes. So the Israeli Government or Israeli public entities do not receive funding from the European Union aid budget. Some organisations from civil society in Israel and the Palestinian territories may apply for projects designed to support the peace process. These projects should, in our view, be pursued in any circumstances.
Some organisations have advocated - and this has been debated in Parliament - commercial sanctions against Israel. I am bound to say that in my strong judgment the suspension of the association agreement, which provides the basis not only for the European Union's trade relations with Israel but also for its political dialogue, would do nothing at all to increase the understanding of the Israeli authorities in relation to the current widely held concerns of the European Union and of many European Union citizens.
A summary table of financial aid given by the European Union to the Palestinian Authority from 1994 to 2002, as well as the updated table with the estimate of losses, are being sent directly to the honourable Member.
Mr President, I should like to thank Commissioner Patten for a very precise and very satisfactory answer. We no doubt all view the present situation in the Middle East as one of unimaginative tit-for-tat exchanges, and I personally think that the military action on the part of Israel is such as to make it almost impossible to imagine the Palestinian people's being able to unite around a well-functioning society.
In answer to the only supplementary question, I should like to be told whether the military action currently being taken by Israel in the Gaza Strip and on the West Bank affects the EU's policy of aid to the Palestinian people. Has it any influence, or is the EU trying to maintain the aid it is at present able to give to the development of Palestinian society?
I also think that this is all illustrated very graphically by the fact that it has not even been possible to hold democratic elections in the Palestinian area because of the situation inflicted by Israel upon the Palestinian people.
I should like to make two points.
Firstly, all of us condemn terrorist acts. All of us condemn suicide bombing. Many of us doubt whether the right way of rooting out the infrastructure of terrorism in the Palestinian territories is by destroying the infrastructure of public facilities and the Palestinian authority. I am not sure what damaging and almost destroying the Central Bureau of Statistics in the Palestinian territories has to do with rooting out terrorism. I am not sure what destroying the Land Registry has to do with rooting out terrorism. Very often it looks to bystanders as though every manifestation of institutional life in the Palestinian territories has been targeted, whether public or private, whether the authorities' administrative structure or civil society. I happen to believe that is a profoundly mistaken policy, particularly if one is trying to hold out to Palestinians a political prospect and a path to peace and future security.
As to the question of our assistance in Palestine, we continue to provide to the Palestinian authority - and this is a policy that began because of the block put on the payment of tax revenues by Israel to the Palestinian authority - very carefully controlled and monitored assistance, for instance to pay for doctors and nurses and for the ordinary infrastructure. We have been one of the main supporters of the Palestinian authority and have been the subject of some very unfair criticism for that. However, keeping a Palestinian authority in being is an important part of holding out the prospect of a peace process. We continue to provide substantial quantities of other sorts of assistance, such as humanitarian assistance. Before Christmas we announced that we would provide EUR 30 million for those municipalities in Palestine that had been hardest hit by hostilities. We are providing a loan fund of EUR 10 million for small- and medium-sized enterprises. I can send details of all the assistance that we have given in the Palestinian authorities. I am only sorry that it has not been more successful in creating the economic and social foundations that are so relevant to a peaceful political future.
Mr President, I would be interested to know if the Commission has considered the accusations from the Israeli point of view. Following the destruction of Palestinian infrastructure, these accusations were made precisely when that same infrastructure had some connection with terrorist activities directed against Israel and against Israeli civilians, without regard to whether they were Jewish or of Arab descent. I would be interested to know what conclusions this has led the Commission to draw.
As I suggested in response to the previous supplementary question, it may be that the destruction of some projects and some infrastructure has been an unfortunate by-product of legitimate, counter-terrorism activities, which are proportionate to the violence that they are seeking to contain.
This may be true in some circumstances, but what has seemed surprising to us is the way in which one Palestinian institution after another has been destroyed or badly damaged as though some people believe that the aim of the exercise should be to undermine the ability of Palestinians to actually create an administrative structure for a future Palestinian state.
I will take two examples that I referred to earlier. How can destruction of the Land Registry contribute to the defeat of terrorism? How can doing a huge amount of damage to the Central Bureau of Statistics in the Palestinian territory be other than an example of needless destruction? It is not very sensible when most of the material contained in the Central Bureau of Statistics can be found freely on the internet. It is difficult to see how those activities can be justified. This is a point I have made before; it is a point that the Council of Ministers has also made, and it is a point which the Israeli authorities should address rather more intelligently and sympathetically than they have so far.
Question No 25 by Olivier Dupuis (H-0843/02):
Subject: Voice of Europe
In its answer to Question H-0234/02
The Commission fully shares the motives and objectives of the honourable Member, in particular in strengthening the pressure for a better respect for human rights by improving the availability of information.
Our differences are on two points: firstly the eligibility of this specific proposal in terms of the current funding policies and criteria, and secondly the cost of the proposal both in investment and running costs.
Projects of this nature are foreseen neither in the communication of May 2001 on the European Union's role in promoting human rights and democratisation in third countries, nor in the 2002-2004 programming document for the European Initiative for Democracy and Human Rights. The programming document which governs the selection of projects sets out eligible themes for support, including freedom of expression for the independent media, which were then refined in the context of programming identification missions to 29 focus countries of the European Initiative for Democracy and Human Rights. These refined themes, which effectively excluded the possibility of a project with a regional character, formed the basis of an international call for proposals launched in July 2002 with a deadline of 5 November.
It is nevertheless likely that, with future calls proposals, the criteria concerning the selection of projects under the general theme of strengthening democratisation, good governance and the rule of law will be modified to allow projects of a regional nature. In this context it would be possible for an applicant to present a project concerning a 'Voice of Europe'. However, this brings me to the problem of cost. Any application would be admitted only provided it satisfied the general conditions of eligibility applicable under the published guidelines, including the condition that the grant is to fund specific project activities rather than general operating costs. Whichever comparison is drawn, the cost of establishing a radio station would be high and it would probably require permanent annual core funding for which this budget line is an inappropriate instrument. Achieving the same objectives by the use of the Internet might be a more appropriate way forward.
Commissioner, thank you for that response, which opens up a number of prospects. I plan to read the written version with great care when it reaches me. You did not respond specifically to the question of the difference in figures between the cost of an initiative such as Voice of America, which costs USD 130 million, and that of another extremely effective radio station, Radio Free Asia, which is recognised as such by numerous inhabitants of Asia, and which only costs USD 30 million annually. Thirty million is starting to look more feasible in relation to the 100 million that make up the annual budget devoted to human rights.
My question, however, is, more specifically, the following: if Parliament were to vote for a significant increase in the 'human rights' budget heading, would you be inclined to move on to an operational phase of the 'Voice of Europe' project?
I should like first of all to emphasise my personal interest in this subject. I am absolutely convinced that providing reliable information about world affairs in countries that are suffering from tyrannies, or where freedom of speech and freedom of the media is attenuated, is exceptionally important. Referring to the country I know best, the work done by the BBC World Service has, over the years, been of enormous significance in the promotion of pluralism around the world. I understand, however, the point made by the Member.
Radio Free Asia has a budget of about EUR 30 million per year. If we were to take that as the model, we would be talking about committing 30 per cent of the budget for Chapter B7-7. I suspect that the House would regard that as rather a large chunk of the available funds. The Member asked whether establishing a broadcasting medium would be a good use of the funds if we were to have a larger budget and more money to spend on human rights. I suspect that, if this were so, I would have to argue with the Court of Auditors and with Parliament. The policy on democracy and human rights that we now faithfully follow precisely reflects reports by Parliament and the Court of Auditors. It was warmly endorsed for its strategic thrust by both the Council and by the Parliament.
The Member concerned has powerful powers of persuasion. His silver tongue might be able to convince Parliament to support this proposition and to change its view on strategic thrust. He may, however, have more difficulty in persuading the Court of Auditors that we should support the core funding that would undoubtedly be necessary in order to establish such a broadcasting medium.
I believe it is more sensible to look at other options, including use of the Internet, while wholly concurring with what the Member said about the importance of trying to broadcast the truth to countries where, alas, the truth is obfuscated by darkness and tyranny.
Mr President, Commissioner, ladies and gentlemen, while dealing with the 2003 Budget, the Committee on Budgets discussed Euro-News - the television channel that concentrates its coverage on European affairs - and did so in very great depth. Do you believe that Euro-News might be a means of disseminating European values and discussions throughout the world?
EuroNews has promoted European values and ensured that more people around the world are able to follow what is happening in Europe, but whether the organisation is EuroNews or any other, when you start discussing a public subsidy, in my experience legislators and others ask searching questions about value for money and about alternatives for achieving the same objective. Nobody should be immune from that sort of scrutiny where taxpayers' money is involved.
When I look back, I might well wish that European broadcasters had done more at an earlier stage to provide greater competition with CNN. In the field of television news that would have been sensible, but nobody should underestimate the costs and nobody should argue today that it would be easy for Europe to rival the main American international broadcaster.
As the time allotted to questions to the Commission has elapsed, Questions Nos 26 to 58 will be replied to in writing
The next item is the report (A5-0431/2002) by Mr Andria, on behalf of the Committee on Economic and Monetary Affairs, on the communication from the Commission to the Council and the European Parliament entitled 'Clearing and settlement in the European Union. Main policy issues and future challenges' [COM(2002) 257 - C5-0325/2002 - 2002/2169(COS)].
Mr President, Commissioner, ladies and gentlemen, in financial markets, where the liquidity of the market is closely related to the confidence operators have in the reliability of securities payment and settlement systems, the inefficient operation of the latter can represent a source of risk for the markets themselves. Reliable payment and settlement systems require a clear legal framework, rules and procedures to govern securities holding, transfers, lending and related payments, as well as the imposition of constraints on these securities. Clearing and settlement, essential components of all securities transactions, are therefore fundamental to the smooth functioning of integrated financial markets. In any case we should note that, despite the increased demand for foreign securities, not only does the EU's infrastructure for clearing and settlement for cross-border transactions remain fragmented to a high degree, but there is also an excessive and certainly not controlled incidence of costs at cross-border level. In any case, in order to attain specific objectives, it is necessary to know what the operational situation in the sector is, in order to make the appropriate adjustments.
There are two main reference markets: the United States and Europe. The USA has opted for the Depository Trust and Clearing Corporation, which incorporates both clearing and settlement systems and is overseen by a single managerial body, whose proven efficiency has led to substantial cost reductions. The European model with as many as 20 CSDs is fragmentary, benefiting from the fact that competition is only limited to securing new areas of influence. There has never been a price war, as market liquidity is controlled by a single active player.
From an analysis of the existing framework and from the thorough research undertaken by the Giovannini Group, it is clear that there are a range of technical, legal and taxation barriers at the root of the high costs and inefficiency. Removal of the technical barriers has to be our prime objective and can be considered easily attainable. Standardising information technology languages and paper-based documentation does not, in fact, require a particular operational effort. There would certainly be greater difficulties in harmonising legal and taxation rules. We should aim to achieve the ambitious objective of creating a single securities code, which would constitute a real guarantee for operators; but it would certainly be difficult for Member States to reach agreement on this issue, for delicate and sensitive reasons linked to the differences between legislation governing property rights, company law and insolvency law. Therefore, the creation of this code must be considered a long-term objective. In the short term, an information statement should be drawn up which would provide market participants with a guide to the differences between the laws in the Member States. With regard to taxation barriers, the difficulties do not stem only from the differences between systems but also from strong resistance to change and harmonisation by some Member States.
Starting with the need to reform the post-trading environment, with the aim of eliminating confusion between infrastructures and functions and destroying existing natural monopolistic positions, there must be an arrangement for core settlement services managed for legal purposes as a user-owned service governed by the rules of non-profit status. This option would guarantee market integrity, ease of access to the service by users and effective supervision with regard to operational risks. There could not be any distortions of competition, because this guarantee stems from the fact that the services user participates in managing the body. Innovation and technical progress could also be attained since the arrangement in paragraph 11 of the report specifies that non-profit status comes after allowing for necessary investment needs.
Separation of core services and value-added services is considered vital. The latter could, in any case, be performed by central depositaries but with separate structures, including from a logistical point of view, by means of shared or supervised companies. The clearing and settlement service encompasses guarantee, margining, clearing, settlement and regulation activities. A quick read through reveals that these are all public utility services. The added-value services offered by banks or structures separate from depositaries are securities lending, collateral management, cash management, corporate actions, income management and taxation services: all purely commercial activities.
In conclusion, it is also vital to have strong cooperation between the States in order to ensure adequate supervision.
The Commission welcomes the European Parliament's timely and constructive response to its communication on clearing and settlement. In particular I should like to thank the rapporteur for his important report. The Commission will assess Parliament's response to its communication very carefully and will take into account the views expressed in that report.
The Commission shares the view expressed in the resolution that efficient clearing and settlement is vital for the proper and safe functioning of the European financial markets. In fact, as is often said with reason, clearing and settlement is the plumbing system of the securities markets, without which nothing works. The challenge that lies ahead for the Community institutions is to ensure - in cooperation with market participants, national regulatory authorities and national legislators - the elimination of all existing barriers to integration and lack of competition, which would make cross-border post-trade arrangements in the European Union inefficient. That is essential for our common goal to build an integrated EU capital market by 2005.
The Commission feels that we should encourage market-led approaches and solutions wherever possible. However, it is also true that major public policy concerns are at stake, such as the efficiency of the systems, costs, petition issues - namely open and non-discriminatory access and exclusivity agreements - interoperability of systems, and prudential and systemic safety. All these concerns need to be taken into account, and the rapporteur referred to a number of them.
Now that the initial consultation period has been completed, we at the Commission are in the process of digesting the responses to that consultation document and of defining our approach to clearing and settlement arrangements. The Commission now intends to issue a new communication which will set out clear policy orientations, something which, until now, we have not been able to do. That document will serve as a basis for a second round of consultation, possibly in the first half of this year. I look forward to having a further discussion with Parliament, hopefully with the same rapporteur, on that subject.
As in all future steps that we might want to take, we intend to proceed in close cooperation with the rapporteur, with Parliament and, in particular, with the Committee on Economic and Monetary Affairs.
Mr President, like Mr Bolkestein I would like to thank Mr Andria for his hard work on this most important of subjects. I agree with the Commissioner and the rapporteur that it is very important to remove technical and other barriers to cross-border clearing and settlement in Europe. The Commission and the European Union can play a constructive role in facilitating cross-border clearing and settlement as a vital part of creating a single market in financial services.
There are certain points upon which PPE-DE Group opinion is divided, in particular point 11. It is not necessary to separate so-called core and value-added services, contrary to the view of the rapporteur. It is vital to price these different services transparently, so that when people are purchasing they know exactly which service they are buying and which they are not. It is also necessary to ensure that suitable risk management schemes are in place so that if there is a problem with one service there is no contagion between the so-called core services and value-added services. A law which said that a financial institution could only create or provide a certain core service and was not allowed to diversify into others would be too big an intervention in the market. I myself and many in the group therefore support a small amendment to Mr Andria's report on that point.
I have reservations about the proposal that we should move to a directive at this point. We might well need to look at a directive in the future but it may be premature to decide now whether a directive is necessary. There may be many other ways in which the European Union and the European Commission can facilitate cross-border clearing and settlement, without necessarily having to resort to a hard law solution.
Finally, the only other point of substance where I have a slightly different view from Mr Andria is the suggestion that we should prescribe that clearing and settlement systems are based on a 'not for profit' principle. I appreciate that Mr Andria has moved on this and has compromised and added the facility for allowing the services to make proper investments, but we should not prescribe a non-profit status and compel the markets to adopt this model. There are great merits in opting for user-owned systems. These are very good ways to ensure that the clearing and settlement service provides an excellent service to its users, but I am not really sure that we should prescribe on that issue. We certainly should not write in at this stage the requirement that these services must be managed on a 'not for profit' basis. It is important to allow firms to innovate and to invest, and a certain amount of profit generation is necessary to allow that investment.
I welcome much of Mr Andria's report, with those three minor reservations. In particular we should not prejudge the market at this stage. We should allow and encourage the market to produce its own solutions, to produce market-led solutions, although I can see that there are merits in encouraging user-owned systems, because looking around the European Union we can see a number of systems which are working well on a user-owned basis.
Mr President, first of all, I would like to thank Mr Andria for his work, on behalf of my group. This is a complex subject and Mr Andria used all the means available to him to reach a compromise. Our group is highly satisfied with his working methods and the results he has achieved. The report, as voted on in the Committee on Economic and Monetary Affairs, is very well-balanced. We would like to add two minor amendments designed to clarify the text rather than change the content.
I shall not repeat the importance of our work in establishing an integrated financial market at European level. Parliament has already examined some aspects of this market and imposed some of the extremely numerous common rules which will be necessary for it to function properly. A single, transparent framework for clearing and settlement is part of these essential rules. That is why, in parallel with our work on the directive on investment services, Parliament is asking the Commission for a draft directive on clearing and settlement.
In the absence of any form of regulation, the market players have organised themselves to create a system which, although it does function, is far from ideal. Furthermore, this system naturally tends towards the establishment of a private monopoly and distortions of competition due to confusion between the differing functions of infrastructures and banks. We cannot seriously accept this. We could, of course, as some Members are proposing, allow the market to organise itself. We could also shoulder our responsibilities as co-legislators and ask the Commission to lay down rules ensuring transparency and free competition. Everyone here knows that the markets cannot achieve a healthy balance unless they are organised transparently and safely. That is not currently the case, and that is what my group is asking for.
We support the rapporteur on three essential points. First, the removal of all barriers to the creation of a single market for clearing and settlement. These barriers, whether technical, fiscal or legal, obstruct the finalisation of individual cross-border transactions and must be removed. Secondly, free, transparent competition. We call for open, fair access to settlement infrastructures. We believe these settlement infrastructures should be considered as a service of general interest. That should not prejudice their private or public status, but allow them to be run as non-profit-making bodies and be accessible without discrimination to all users. Lastly, we must put an end to the current state of confusion between commercial and non-commercial functions. We cannot accept that some players, driven solely by the prospect of profit, expose the non-commercial functions to the risks inherent in banking. This seems particularly relevant at a time when the United States are stepping up measures to protect their market. That is why our group will support Mr Andria's request for clear separation of roles. That way we will protect our markets and put an end to the dumping that is often concealed in the confusion.
The European Commission has asked us to speak on this matter. If we are to fulfil our role as colegislator, it is not enough to present the Commission with a recommendation that is devoid of any content. For this reason, our group will reject all the amendments that are nothing more than delaying tactics and will support the rapporteur in his clear, constructive positions. We have tabled two amendments, whose principal aim is to clarify the text voted in the Committee on Economic and Monetary Affairs and which do not take anything away from the text. We simply believe that the wording of the current paragraph 11 no longer corresponds to the state of market forces and would lead to excessive disruption if settlement services had to be the property of their users.
We have also taken the liberty of adding to the compromise adopted by all the groups on paragraph 12 our concern for transparency and the exercise of free competition. I do not think that should pose a problem to my fellow Members.
Mr President, I would like to congratulate Mr Andria on his excellent work, first of all, and secondly on his political courage in this difficult matter.
From the start, in the action plan for the financial market, this matter of clearing and settlement did not receive the attention it deserved and we therefore now need to remedy this omission.
Post-market infrastructures do indeed play a fundamental part in the proper conclusion of transactions. You spoke of trust and security. Systemic risks are also inherent in this type of activity which therefore clearly fall within the scope of general interest. On the other hand, these activities have an increasing return. It is for these two reasons that, based on experience, a public interest regulation is vital. We know, however, that these regulations exist at national level, as well as at European level, and fragmented infrastructures and rules predominated until recently. That is why it is time to establish a legislative act in accordance with our objective of building the internal market. We can see, however, that in the absence of appropriate legislation, the current development is biased and dangerous, as bodies are being formed which carry out both clearing and settlement activities and competing banking activities, with no general interest framework and apparently at risk of distorting competition.
The rapporteur is therefore quite right, for reasons of both content and experience, to choose a public service line, or, I should say, public utility line, the terms are not important - in the United States they talk about public utility, it amounts to the same thing. Hence the proposals to separate non-profit-making activities from fee systems based on costs.
In conclusion, I shall say that now is the time to legislate. I do not understand why we should consult again. We have clear positions from the rapporteur which Parliament should adopt without sugaring the pill in order to achieve a positive line. We believe that the Commission should now, for the sake of the credibility of all our work, prepare the draft directive.
It has recently become clear in Europe and in the USA how sensitively financial markets react to various developments. Stability in the financial markets is continuously under fire, with all the repercussions that this has on consumer confidence in the economy. Stability in the financial markets can be aided by effective management based on clear regulation. Mr Andria's report on promoting the efficient settlement of securities therefore requires our full attention.
Given the complexity of the way securities are organised, there is no simple solution. I would, however, like to emphasise that a solution must be transparent and controllable. That is in the interests of confidence in the financial markets. An inquiry into competition aspects as described in paragraph 15 can contribute to creating a transparent securities market.
I believe that we can look back on the way in which this Parliament worked to eliminate obstacles to cross-border payments last year. At that time too, all the organisations, rules and interests formed a complex whole. Yet it turned out to be possible to eliminate virtually insurmountable obstacles. It is therefore high time we made sure that where there is an internal securities market, the numerous settlement costs do not obstruct cross-border transactions in this market.
Mr President, Commissioner, clearing and settlement are an essential element in all securities market transactions. The Commission communication on clearing and settlement in the European Union analyses the sources of inefficiency in cross-border clearing and settlement arrangements. This inefficiency is largely due to technical requirements, market practice and the fragmentation resulting from national differences and legal barriers.
It is also very important that the supervisory authorities adhere to a common approach and harmonised rules. Firstly, the technical barriers should be broken down and there should be a move towards interoperability of systems. Understandably, it is often the situation obtaining in the big Member States that serves as a basis for drafting single market directives and this sometimes seems to lead to the 'one size fits all' principle being applied. The solution chosen in drafting an EU securities code would not necessarily represent Europe's single financial markets but the application of a national solution on a European scale. This principle is very poorly suited to the stock markets, which will still be characterised by their own national features well into the future.
As I see it this is partly the situation dealt with by Generoso Andria in the report we are discussing today. Items 11 and 12 explore the most desirable way of organising securities trading settlement services and the relationship between the central securities depositories and the custodian banks. The message in these points, put in just a few words, is that core functions in settlement should be properly determined, and the central securities depositories and the settlement institutions should practise these with a view to making a profit and under the supervision of users, whereas those offering services must be kept separate from the others. Unfortunately I cannot agree with Mr Andria's proposed solution on these two points. There are considerably more differences between Member States in arrangements for securities trading clearing and settlement and custodian services than in securities trading on the stock exchange. For example, in Germany securities are still kept in a physical form in vaults, whereas in Finland all securities have been converted into electronic recorded items, or book-entry securities. Owing to national laws relating to limited companies, the status of the German shareholder differs essentially from that of the Finnish shareholder in company transactions, for example. There is also a fundamental difference in the structure of central securities depositories in continental Europe on the one hand and the Nordic countries on the other, in that information on the investor in the Nordic central securities depositories is entered directly into the system and also, except in Denmark, directly into the issuer's register of shareholders. In the systems in continental Europe custody is nominee registered, and the investor has no direct contact with the issuer.
The Commission has furthermore become conscious of these differences and is approaching the matter of clearing and settlement cautiously and from a functional point of view, which is a very good thing. If a directive should be issued on this matter, the Commission's approach, which takes account of these differences in the markets, should be adhered to. In my country, Finland, for example, Finnish issuers have, in their everyday activities, had a high opinion of value-added services based on registers of shareholders. The giant Nokia, for example, considers them to be very important. Items 11 and 12 in Mr Andria's report correspond very much with the views of banks in certain countries in relation to clearing and settlement structures, and in that respect they reflect partially outdated thinking.
Together with my colleague, Astrid Lulling, I have drafted two amendments, which are aimed at preserving the efficacy of the national markets and would make possible the existence of all structural systems and alternatives. There is a saying in English: 'If it ain't broken, don't fix it.' The rapporteur, Mr Andria, is trying to repair a situation here that works fine. This being the case I would like to stress the importance of accepting these two amendments, and I also hope that my group will support them.
Mr President, my compliments to Mr Andria for this report on the Commission communication to Parliament and the Council dealing with policy issues and the future challenges of clearing and settlement in the European Union, the process through which transfer of ownership takes place in a securities market.
This communication builds on the Giovannini report of November 2001, which identified many sources of inefficiency in cross-border clearing and settlement arrangements within the European Union. It is essential to manage the potentially high risks of clearing and settlement systems effectively, to ensure the stability of the financial system.
With the increased demand for foreign securities since the introduction of the euro, our infrastructure for clearing and settlement of cross-border transactions remains fragmented, resulting in much higher costs than with national transactions. In this report we are presented with proposals to remove the barriers and distortions in the European Union post-trading environment, to create a level playing field between institutions, a common regulatory view and the development of rights of access and choice.
Pan-European infrastructures are essential to an integrated financial market, with market participants, regulators and competition authorities all playing a role. We know the European Union has already accepted natural monopolies in certain service areas such as gas, electricity and air traffic control to ensure fair access to all users in the single market. Now the same principle must be applied to post-trading infrastructure. But - and I enter a very strong caveat here - it is very important for the effect of consolidation on competition and financial stability to safeguard prices in what will, de facto, be a less competitive arena. In concentrating the services in one or two main players we must be sure that we do not risk security in the event of institutional collapse. Proper safeguards will be needed.
The American model is obviously an attractive template. It is very efficient in its delivery of cost-effective clearing and settlement. But such radical departure from our present systems of up to 20 central security depositories and very different legal frameworks would probably make it very difficult to achieve.
While a lot more work is needed prior to any legislative initiative from the Commission - and I welcome Commissioner Bolkestein's offer of a second round of consultation - the Committee on Economic and Monetary Affairs has laid out its stall, proposing separate core settlement services as a user-owned or public service, governed by the rules of non-profit status. It wants a specific directive on clearing, on the one hand, and settlement on the other, laying down common rules on authorisations, supervision and a common framework amongst others.
An early step will no doubt be the revision of the investment services directive which provides for the possibility of choice of systems for post-trading activity. There is certainly a long and fraught road ahead, with different banking cultures and legal systems, but there can be no doubt about the bottom line: without provision for efficient cross-border clearing and settlement, the full benefit of an internal market for financial services cannot be realised.
Mr President, I cannot but wonder at the way in which several Members here present have been giving us the benefit of their views on this highly complex subject-matter without ever having taken part in the discussions on it, but I do want to say that, whether in agriculture or in politics, you must know that there is no point in putting the cart before the horse. I find it regrettable that our rapporteur has largely disregarded this self-evident truth. As regards clearing and settlement, we have reached the stage of consultation on the basis of a Commission communication, a stage at which it is premature to say the least to instruct the Commission, in precise terms, to submit a proposal for a directive, and to tell them what should be in it.
We are all in agreement with the Commission that it is right to make the cross-border clearing and settlement systems more efficient and to cut their costs. It does not inevitably follow, though, that we need a European legislative instrument in order to do this. What is first required is that the technical barriers within the EU be dismantled. It is at least premature to predict today what form this might take, having had a not very satisfactory discussion in committee, when we could have done with more time in order to dispel various evident misconceptions. We would, in my view, have done better to wait for the second Giovanni report, which is due to be with us in mid-February, rather than now attempting to commit this Parliament to a line that I regard - putting it bluntly - as nonsensical. In this area, though, nonsense is a public menace. My hair stands on end at the sight of the proposal that core settlement services should be handled by a service subject to the rules applicable to non-profit organisations. Such a proposal simply ignores the fact that a single legal system is capable of being applied only if laws on securities and taxation have already been standardised. I have been told by practitioners and specialists in these fields that there is at present no system capable of bringing together even only two jurisdictions, which means that such a system could not be made to work throughout the EU.
I am also astonished at the sweeping proposal for a non-profit system of this sort, even though it is far from being proven that such a model would be preferable to a system run on a profit-making basis. There are enough examples to demonstrate the fact that the achievement of profit and reductions in cost are not mutually exclusive. Indeed, if I understand him right, the Commissioner has, in this House, declared himself to be in favour of a market-based approach. There are today many sectors in which a policy of moderate deregulation is being pursued and in which the market is being opened up. To do the very opposite in a sector like clearing and settlement, which is so important to the nascent internal market in financial services, and to attempt to establish a public monopoly, is quite simply absurd and demonstrates a lack of awareness of the world's realities. Healthy competition - which already exists - has always benefited the consumer. Contrary to what the rapporteur would have us believe, that is not fragmentation; that is competition.
As adopted in committee, the report also envisages the provision of core settlement services by one structure, and of 'value added services' by another, separate structure. This would result in the enforced breaking-up of a variety of enterprises and is contrary to the approach favoured not only by most market operators, but also by the European Central Bank. Any operator in the market should be able to provide all these services, and any future European legislation should focus on the service itself and not on the body providing it.
In view of these considerations, Mrs Kauppi and I have tabled amendments, and I hope that Members will support them. It is my especial hope - having heard the rapporteur's praises sung by the Socialist/Communist element in this House - that Mr Andria will take time to think things through again.
Mr President, Commissioner, Mr Andria, ladies and gentlemen, I knew why I had been moved down the list of speakers when I realised that I would have something to say in response to Mrs Lulling. Both in my personal capacity and as our group's co-ordinator, I repudiate any and every personal attack upon the rapporteur. It is a matter of political good form that opposing views are to be accepted as such and that one engages with them without simply dismissing them as nonsense.
The report presented by Mr Andria has been passed, by a clear majority, by the Committee on Economic and Monetary Affairs. It is not his report alone, but a report to plenary by the Committee on Economic and Monetary Affairs, and Members who have failed to win their case in committee are entitled to use the tabling of amendments as a means of keeping discussion going and making differences of opinion clear. This is all the more the case - and, in my view, right and proper - when we are engaged in an intermediate consultation, that is to say in the midst of the opinion-forming process. Many interventions, as well as what has been said here today, show us that opinions have not yet taken their final form - it is not that the report is not good enough, but that the subject-matter is too important. The creation of an integrated financial market is not alone in still facing too many obstacles, hindrances and barriers, and the costs involved are still excessive. Historically speaking, we know that the settlement systems within the European Union have developed along different lines. This means that integration is something to be advocated if we really want an integrated financial market, but I would not venture to say today whether vertical or horizontal integration is to be preferred, in other words, whether the amalgamation of different settlement systems is in itself something to be favoured or repudiated, or, indeed, whether it is inimical to competition.
Yes, we have excessive costs. Reference has been made to reports that make it clear that barriers are among the causes of this. A study carried out jointly by the German stock exchange and Clearstream has clearly shown that overall transaction costs resulting from barriers amount to some EUR 4.3 billion. We all want a level playing field. We all want improved access, and many of us believe that the structures of power mean that regulatory intervention is contrary to functional approaches to regulation.
Criticism of the report has focussed on two aspects; one being the idea of a government body for 'core' settlement services, and hence of restricting the services of international central securities depositories to 'core' settlement services, and the other the idea of non-profit status, many being of the opinion that this would preclude competition. There is, moreover, the desire that all these services should be able to be performed by both banks and central securities depositories. Hence the amendments, and we hope that the debate has also demonstrated to the Commission the need for the various standpoints to be reconsidered. We await a proposal for a directive, which will make it possible to move this debate on to a more concrete phase.
Thank you very much, Mr Karas.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0452/2002) by Mr Mantovani, on behalf of the Committee on Employment and Social Affairs, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of Regions on the future of health care and care for the elderly: guaranteeing accessibility, quality and financial viability [COM(2001) 723 - C5-0163/2002 - 2002/2071(COS)].
- (IT) Mr President, Commissioner, ladies and gentlemen, this evening we are addressing a subject of considerable importance for all European citizens. We are discussing health and the elderly, and I would say that the health systems of all the European Union Member States are experiencing, albeit to varying degrees, similar situations. In fact, they are already, at this juncture, faced with the fundamental challenge of how, in particular, to control and cover the costs of health care.
The ageing of the population, developments in medical technology and rising demand for health care services have led to a significant increase in the costs of health care across the board, which, at times, cannot be sustained by current economies, and in the costs of care for the elderly throughout Europe. Here are some examples: in the European Union, the proportion of the population over the age of 65 will rise from 16.1% in 2000 to 22% in 2025 and 27% in 2050, that is a third of the population. At the same time people over the age of 80, who made up 3.6% of the population in 2000 are likely to make up 6% in 2025 and 10% in 2050. Although the provision of health care and care for the elderly remains essentially the responsibility of the Member States, we realise that this trend, owing to the significant and complex implications, cannot find an effective response at exclusively national level. These problems must be included in the context of broader European cooperation so that we can achieve successful results, as set out by the principles and goals of the Community action programme in the field of public health and the specific objectives established by the United Nations Plan of Action.
In order to meet these objectives, the cooperation of all health care professionals is required. There needs to be greater cooperation in the exchange of information and best practice, research, the establishment of a data bank covering the social and health care sector containing statistical analyses and projections, and the definition of common qualitative and quantitative standards, which will establish health indicators and formulate common standards to monitor the health services. In March 2002, the Barcelona European Council also stressed the need to launch and develop cooperation between Member States in this sector, through exchanges of best practice and information and discussion of the common challenges facing them at European level. The European Union has already affirmed on various occasions the need to draw up a global strategy covering the economic, employment and social implications of an ageing population, by harnessing the full potential of people of all ages and strengthening solidarity between generations. The safeguarding and further improvement of high quality social protection and health care provision in the Member States, based on the principle of solidarity and accessibility to healthcare for all concerned, will be necessary in order to fully attain the goals of financial viability, accessibility and quality.
All this should, in the future, also lead to the creation of an internal market in health services and products: an internal market not treated in the same way as a commercial product and subject to its rules, but a product subject to the rules on quality and accessibility for all, and I am saying this in particular for Mrs Jöns, who has contributed a great deal and whom I would like to thank for her work on this report.
Another key aspect to take into account is the risk of overemphasising the importance of the goal of financial viability at the expense of accessibility and quality. Solutions should be defined at the earliest opportunity: there need to be awareness-raising and information campaigns, specific analyses and research, programmes to fund training projects and refresher courses for medical, nursing and care staff, as Mr Mussa also suggested. Lastly, more attention needs to be paid to certain aspects of developing health care and social services for the elderly, especially for those who are not self-sufficient, who constitute the main, most important problem, such as the treatment of mental illnesses affecting the elderly, preserving peoples' autonomy, integration, access to rehabilitation and readjustment services, prevention, assistance and support for families caring for elderly people and combating maltreatment and neglect.
Yesterday, the Commission sounded the umpteenth alarm, seeking to make us the most competitive economy in the world by 2010: precisely what was determined in Lisbon three years ago, owing to slow growth. Well, the thorny question of ageing of the population is important in this context. Therefore, in the hope that we shall soon see the European Parliament participating more actively in drawing up the Broad Economic Policy Guidelines and health policy guidelines, I would call on the Commission and the Council to take into consideration the decisions contained in this report when preparing the joint synthesis report for the Spring 2003 European Council, and also the European Convention, which should include a high level of health protection as a general goal. I believe that having a 'Social Europe' is the only way that we will move from being a Europe of banks and money to a Europe of people and peoples.
Mr President, I should like to start by thanking Mr Mantovani and the honourable Members for their report. The Commission will be taking account of the proposals and recommendations made in it.
The fact that the report is in favour of Community cooperation to improve health care in the European Union is very important. The information provided by Mr Mantovani, which illustrates that the viability of social systems, especially care services for the elderly, has deteriorated dramatically and that we really do need cooperation at Community level, is equally important. The ageing population, the increasingly technological nature of services for the elderly, the special programme needed and the increase in the prosperity index are creating huge problems which need to be addressed. As you know, the Barcelona European Council called on the Commission and the Member States to work together in this sector. The Commission presented its first communication in December 2001 and this parliamentary report is in response to it. A series of questionnaires was sent to the Member States in the autumn. They have now been returned and the Commission is working on a new report which will be presented to the Employment Council and then to the European Council in 2003.
I should like to point out that this whole procedure centres around social protection rather than care issues. Our aim is to make sure that citizens, especially elderly citizens, have access to a high standard of affordable care and long-term care services, which is what the elderly generally require, and to address the question of cost, which often exceeds the financial resources of both the patients and their families. Another important objective is the economic viability of care services faced with an ageing population which, as I said earlier, is one of the main causes of the crises in a number of Member States and will be one of the main causes of future crises in others. This entire process forms part of a coordinated strategy to modernise social protection systems. The Commission proposed this strategy in 1999 as part of the social agenda under the Lisbon strategy.
Of course, this report will influence our work throughout 2003 and I think that both Parliament and the Commission will be formulating the same urgent request to the Member States to cooperate and teach each other so that three basic objectives can be achieved: access to these systems for the elderly, the provision of quality services and economic viability. We are working constantly on the comparability of the data and indices needed to facilitate cooperation between the Member States. The Commission will issue a new communication on measures which need to be taken during the current year on the basis of this experience and the work I referred to earlier. Obviously, the entire procedure comes under the Community strategy on public health and the Community action programme which has finally been approved and to which Mr Berend referred.
Mr Mantovani's report also examines a whole series of other issues relating to public health and the free movement of people and services on the internal market. These are important issues which we shall continue to work on, using appropriate political tools and bearing in mind that they need to be complementary and cohesive.
I should like to finish with the candidate countries. Last year, my services started a series of studies into the social protection systems in the 13 candidate countries and they are currently examining health care systems. The conclusions of these studies, which were discussed in Brussels on 5 and 6 December, will be available to you shortly.
Mr President, as has already been said, this is one of the major issues facing the European Union. As the elderly population increases, we need to work out ways of coping with it and to find a strategy across the European Union which really works. But this is ultimately the responsibility of Member States. Our challenge is to ensure that Member States carry on with their own provision, but with coordination and cooperation and the sharing of best practice throughout the European Union.
We must also be aware that not all elderly people fall into the same category. Elderly people should be encouraged to remain active because otherwise, as previous speakers have said, this will ultimately cost more money than we are able to afford at the moment. So we need to find a sustainable way of keeping people active and healthy for as long as possible.
I welcome Mr Mantovani's report and the Commission communication. We must ensure that, sooner rather than later, there is real dialogue between Member States and an exchange of best practice, so that we can put the strategies into effect and make this a reality.
Mr President, ladies and gentlemen, my compliments to Mr Mario Mantovani, who has carried out the onerous task of determining the difficult challenges which health care systems and public health polices in European Union countries will have to face, in view of the ageing of the population, and, not least, in view of enlargement. Although the provision of health care in general and care for the elderly in particular is essentially the responsibility of the Member States, it is right that we look to broader European cooperation in order to face these problems, given the extremely difficult situation which countries continue to experience.
One of the difficulties is the nursing shortage: in fact, an ever-increasing number of nurses will be needed. The increased life expectancy of the European population, with a growing adult proportion, will create the difficult question of the staff who must care for them, staff who must, moreover, be increasingly qualified owing to the specific nature of the diseases which affect the elderly. Employment of nursing staff has already increased by more than twice the average in the last five years: a level of employment which, however, is still not enough to meet the demand. Secondly, it is easy to foresee that this shortage will be felt particularly keenly when, thanks to enlargement, there will be increased mobility of patients from the CEEC, whose health systems provide less than those in the Community, because they will automatically turn to cross-border health services.
From this point of view, an issue comes to the fore: ensuring a high level of human health protection, as set out in Article 152 of the Treaty of Amsterdam and as specified by the goals of the Community action programme in the field of public health, which, moreover, calls for universal and equal access to health services, the constant improvement of these services and promotion of the social inclusion of people with disabilities and people in the most vulnerable categories.
Qualitative principles in the field of health care can be put into effect through the creation of specialised higher training for nurses, financed by European training funds, which encourage people to obtain further professional qualifications in important areas such as oncology, transplants, heart surgery and all the age-related diseases.
With the launch of this higher training, we will ensure access to health services for European citizens, the provision of high-quality care and financially sustainable care systems, which is included in the three objectives proposed by the Barcelona European Council. In order to ensure care for all, however, the European Union Member States need to take steps to raise young people's awareness of paramedical professions.
The solution to this problem must be implemented quickly since it concerns all the Member States. It is all well and good to raise awareness of the profession among young people of the Member States but, up to now, this has been on too small a scale, so much so that there are far fewer qualified nurses than the countries need. This opportunity should therefore also be extended to CEEC qualifications, in order to resolve a twofold problem quickly: to respond to the nursing crisis in the Member States and to respond to the situation of countless immigrants seeking work in Europe.
What I am about to say may sound like a provocation, but I cannot avoid talking to you about another serious problem which concerns citizens from every European country, that is the 500 000 job cuts in the engineering industry over the next four or five years, a figure I have been given by an international trade union source. This employment problem could be resolved in part though the transfer of qualified resources from one sector to another. The mobility and retraining of the unemployed engineering workers who hold an advanced secondary education qualification could be achieved by providing them with access to information on nursing.
I would close by calling on everyone to reflect on what has been said regarding the need to remedy as soon as possible the nursing shortage in the European Union, the need to meet the quality criteria for care specified in the Community action programme by providing higher training, and the need to respond to the specific employment needs of the citizens of the Member States with solutions such as mobility and retraining, looking, where these prove inadequate, to human resources from the countries of Central and Eastern Europe.
Mr President, Commissioner, ladies and gentlemen, rapporteur, I would like to begin by congratulating Mr Mantovani on the quality of his report, which I believe is serious and well-balanced.
I have heard it said on occasions that we cannot give our opinion on numbers and therefore we are saying nothing new when we say that world demographic tendencies reveal a gradual ageing of the population. The rapporteur has already mentioned the percentage of the European population over the age of 65, 16 %, an estimated 22 % and 27.5 % for 2025 and 2050, and that the number of people over 80 is going to increase as well, from 3.6% in 2000 to 6% in 2025 and to 10% in 2050.
In view of these statistics it is no good to bury our heads in the sand like an ostrich and wait to see what happens and nor must we be alarmist. The demographic situation is obviously a success for society, which can be attributed to medical care and an improvement in living conditions in general. Elderly people do not make up an homogenous group and their needs therefore also vary. Policies relating to the elderly must focus on the double perspective of their needs and the care they require - and which they have a right to - in order to meet those needs, and of their potential and the services they lend to society. No society - including European society - can afford not to take advantage of the contributions elderly people can make in terms of their experience, training and knowledge.
As well as Article 152 of the Treaty, these policies comply with Article 21 of the European Union's Charter of Fundamental Rights, by prohibiting all discrimination - in this case on grounds of age - and Article 25, stating that the Union recognises and respects the rights of the elderly to lead a life of dignity and independence and to participate in social and cultural life. These principles would be deprived of content if they were not accompanied by policies to turn them into realities. In this regard, the Barcelona Council of March 2002 pointed out the need to initiate and develop cooperation between the Member States on these issues during 2002 and 2003, the need for an exchange of good practices and information and the need to hold a debate on the common challenges at European level.
Healthcare systems must face a triple challenge. Firstly, access to care for all, with the special characteristics of care for the elderly; secondly, a high degree of quality and, thirdly, the financial sustainability of the systems. I believe these are three necessary, minimal and laudable objectives, and I would like to draw attention to the close link between them. Whatever the system of funding, taxation or contributions, their achievement can and must be promoted also through the promotion of healthier lifestyles, prevention measures and increasing awareness on the part of service providers and users on the correct application of therapies and medications. This will allow a balance between the three objectives. The risk of prioritising the objective of financial sustainability could undermine those of quality and accessibility, but also, without sustainability, quality and accessibility would only be possible in the short term.
Mr President, Commissioner, ladies and gentlemen, I would like to start by extending my very warm thanks to Mr Mantovani for his excellent cooperation. I think we have succeeded in securing a broad majority in tomorrow's plenary for this most important report. It is also timely that we should at last achieve closer cooperation in health policy and, of course, also in care for the elderly, something to which the Gothenburg Summit, albeit very late in the day, pointed the way.
Let us just be honest. In matters of health policy, the EU is still catching up with reality. In many fields, after all, a European health policy already exists - the Euregios spring to mind. Even now, to take an example, patients in the German Rhineland have the right to use their German health insurance cards to obtain treatment in health centres in the Netherlands. Apart from that, Europe has hospitals generally recognised as specialising in specific diseases, and there are also European networks that draw up guidelines for the treatment of those diseases.
All the Member States are looking for strategies to guarantee that their health care systems will, in future, remain accessible to all and to secure their standards of quality and performance, as well as ensuring that it is possible to finance them. New mechanisms are constantly being tried out, but, as yet, nobody has made the great breakthrough. So, when governments realise the importance of organising an EU-wide exchange of experience on matters concerning health care and the care of the elderly, they are simply being logically consistent.
Just to take the wind out of the sceptics' sails, let me say that I am convinced that nobody in this House actively wants a single European system of health care. The Commission does not, and the Council very definitely does not. The organisation and funding of health care systems is a matter decided at the national level and should remain so in future. It is far more a case of how we are to retain, in the long term, our European model of a health care policy based on solidarity.
I am speaking quite deliberately in terms of a European model, as the following four principles underlie all health care systems. The first is that health is not, and must not be allowed to become, a purely economic commodity. The second is that equal access to health services is a fundamental right and must remain one. The third is that, as has already been said, all systems of health care are based upon the principle of solidarity. And the fourth is that the State has a crucial role to play in regulating, funding and providing services.
Now, the Mantovani report makes quite practical proposals as to what enhanced European cooperation in health care policy might be like. These proposals have to do with methodology, objectives and specific content. As regards the working method, the report proposes that the open method of coordination should now be brought into play in this area as it has been elsewhere, which is consonant - I am very glad to say - with what the Greek Presidency has said. Now, though, we must not lose any more time, and it is for that reason that the report urges the forthcoming European spring summit to resolve upon a precise timetable for further action and to agree on common targets and indicators within one year.
If, though, we are to be able to carry out any kind of exchange of experience, we have to start by improving the national and European systems of health monitoring. Comparable data are absolutely indispensable here, but to date the EU has not even had a standard measurement of mortality rates. This is where we can even now make progress by using the new action programme on health care policy. The same is true of the establishment of common criteria for patients' rights, and, in view of eastward enlargement in particular, there is a need for a survey of patient mobility in the Euregios, for we know all too well that the shortfall in health care provision is especially pronounced in the regions bordering on the new Member States, and any European constitution must not only stipulate a high standard of health care as an objective, but also health policy's continuing status as a responsibility shared between the EU and the Member States. We do all, after all, want the EU to be able to keep on, in future, using legislation to supplement the Member States' policies.
Mr President, I should like to begin by thanking Mr Mantovani for the work he has done on this report. I say that, even though there are features of the report in its final form with which my group disagrees. I should like to thank the Commission for the survey it has given us of future care for the elderly, for I do believe that the Commission communication is genuinely constructive. It indicates a number of overriding goals in terms of access, quality and financial sustainability. It also points out that, even though we know that there will be many more elderly people in the future, it is quite uncertain what that will actually mean in the form of future financial burdens. Over and above this, it points out that, in many areas, the EU has opportunities to make joint contributions under the current rules. That is true in relation to public health policy, on the basis of Article 152 of the Treaty, to economic policy and to the development of the internal market.
We therefore have a host of opportunities for cooperating under the existing rules. My group must therefore also reject Parliament's present proposal, as put forward in the report, that we should introduce outright open coordination when it comes to health policy and policy in relation to the elderly. We have tabled a number of amendments, and if, as I really believe will be the case, it is not possible for these to be supported by Parliament, we shall find it difficult to support the report as a whole.
The open coordination method has, of course, become very popular in recent years and is used in a great many areas of economic policy, such as pensions, social exclusion within education and the convergence criteria in employment policy. It is a good form of cooperation in which a number of common objectives are set that can be achieved in different ways. I am a great believer in using open coordination because it is a way of achieving common objectives without needing to legislate in a lot of new areas, but I think it important that open coordination be binding.
In some areas, open coordination is directly authorised by the treaties. That applies in the case of economic policy and employment policy. In other areas, there is a less obvious basis in the treaties, or else there is really no basis. It might be said that the Member States have every possible freedom to decide to coordinate their efforts and develop good practice. That is something we have done within the framework of the OSCD for many years, but the difference between OSCD reports and the open coordination we undertake within the framework of the EU is - and, in my view, should be - that open coordination is more binding and that the countries in actual fact undertake to pursue the common objectives. In addition, the parties concerned are very actively involved.
I think it would be wrong of us to allow the use of open coordination to escalate to the point of its being used in every possible area. It is of course a basic principle of EU cooperation that we accept diversity and difference. It is an advantage that we have many different models so that we can learn from each other. We must not sneak harmonisation in through the back door in areas where national competence should clearly apply. That is not something for which we would be thanked.
In the health sphere, there are many areas in which cooperation and common rules are important and necessary, and there are therefore clear rules about this in the Treaty. Cooperation will develop via the internal market, as a result of that internal market and through other cooperation, such as cooperation on research. As for a common EU policy on residential homes, however, my response is no thank you.
Mr President, Commissioner, ladies and gentlemen, the institutions of the European Union and of the Member States need to pay special attention to health care and in particular to care for the elderly, because health is a fundamental human and social right recognised in international and national legislation. So it is important to give absolute priority to policies and measures based on an integrated approach which aim to promote health, ensure primary prevention, eliminate health risks, include a high level of health protection and which define and implement sectoral policies designed to eliminate health inequality.
It is also worth highlighting the close relationship between socio-economic measures and health, particularly in the fields of employment, housing, education, transport, income distribution and social welfare. The emphasis placed on monetary policies, on giving priority to nominal convergence and on maintaining the blinkered criteria of the Stability Pact is leading to restrictive social policies and being used to justify such policies, and it is having a negative impact on public health policies and on health care for the elderly, as has become clear in Portugal.
The Commission communication on this subject, which the report welcomes despite some occasional criticisms, is indicative of the contradictions in social policies. Despite statements about defending the quality and accessibility of health care, too much weight is given to the objective of achieving financial viability with a view to establishing an internal market in health services and products. This could lead to the liberalisation and privatisation of an essential public service, which health certainly is, whilst ultimately jeopardising equality of access to high-quality health services. This is an untenable position and it is the main reason why we intend to reject the report before us if it is not revised on this key point, and if the amendments that we are tabling are not approved. These amendments advocate better quality health services, security and solidarity, and propose new means of financing statutory retirement schemes with a view in particular to extending social welfare contributions to all income, at a rate identical to that levied on wages and salaries.
The challenge here therefore remains that of achieving some coherence amongst those who say that they are committed to defending health care and care for the elderly.
Mr President, I welcome the opportunity for debate on this report, on what is an important issue for all our countries. I am grateful to Mr Mantovani for his work.
Caring for the ageing population throughout Europe will be one of the biggest challenges facing the Member States in the future. Although, as has already been said, the organisation of health care is a matter reserved for Member States, they cannot do this in isolation. That is why my group welcomes the cooperation suggested by the Commission, in terms of exchanging information and best practice and developing common quality standards.
The current provision and funding systems for care of the elderly vary greatly throughout Europe, from comprehensive free care with financial risks spread throughout the population to state funding as a last resort safety net. Drawing comparisons and exploring the care systems within Member States could be a valuable way of highlighting successful solutions.
I welcome the reference in Mr Mantovani's report to social care as well as health care, as the combination of both is an essential element in the welfare of older people. If those responsible for health and social policy took a real life-long approach to preventing disease and disability and viewed health promotion and prevention as the cornerstone of a 'foresighted policy', in the words of the report, this would not only improve health but would also cut costs. The reduction in costs would not be temporary or short term, but long term.
For example, we know that older women and people in rural areas experience greater levels of poverty. In my constituency in Wales, three out of five older people live in poverty. Most pensioners depend entirely on their state pension or other state benefits as their only income. More people have long-term illnesses in Wales than in England or Scotland. These facts are not unrelated.
Some methods of health prevention and early detection of illness are essential. Hand-in-hand with this is the importance of a multi-agency approach to coordinating care and a multi-sectoral approach to policy-making, to include social, employment, environmental and economic considerations as well as the need to involve users and their families.
The elderly play a very valuable role in our society. Life-long learning, communication between the generations, voluntary work and similar issues on which the Committee on Employment and Social Affairs has done a lot of work are intrinsically related to this discussion.
Trying to establish a free market of care and treatment and harmonising health care systems has its dangers. Meeting the Stability Pact requirements, whilst providing the necessary funding for health, welfare and social services, is a major challenge.
Health care, as I said earlier, is the responsibility of the Member States. The references in this report to an internal market in health services and products reflects the move towards liberalisation. As has been seen time after time and as we see in the private finance initiative in health services in the UK, privatisation does not improve services or reduce costs, but leads to longer waiting lists, worse levels of care and staff shortages. My group believes that health care and the care of the elderly is too important to be put at risk by privatisation and the GATS Agreement.
The focus of this report and one of the main issues in this debate must be equality of access. This means access to care for everyone and securing a local supply of services. GATS threatens this. I would ask, therefore, for support of Amendment No 6, to call for exemption of health and care services from GATS, ensuring that the very good proposals made by Mr Mantovani - which I hope will be adopted by Parliament tomorrow - can be implemented and services to older people secured for the long term.
Mr President, I too would like to join my colleagues in congratulating and thanking the rapporteur, Mr Mantovani, for his work, and also to thank the Commission for coming forward with the proposal.
Care for the frail and elderly is a challenge that faces us all and unfortunately it is one that we will probably all face ourselves at some stage in our lives. How we provide care and services for people is how we will be judged.
Health care and care of the elderly, whilst an important part of the overall health system, does not necessarily represent the overall health system. There is a tendency in the report to assume that issues concerning health care of the elderly apply to the health system as a whole. A detailed study on the financing of long-term care for older people is being carried out in my own country, Ireland. I look forward to examining the policy proposals which this will bring forward.
Particular attention has been paid in the report to meeting long-term care needs, reducing unnecessary recourse to institutional care and widening consumer choice. In Ireland we have a very active health policy to give old people a better way of life. The implications of Amendments Nos 1 to 6 run counter to this policy. I am able to support Amendments Nos 7 to 11 on replacing the 'open method of cooperation' with 'cooperation'.
Also, in the area of private financing for the health service, there must be a risk equalisation element whereby, if you bring in a private health insurer for the health care system, they must take the same risk as existing insurers or the state, which means covering everyone and all sections of society. We have been developing our own health strategy which includes payments and allowances for carers, including carers looking after two or more people.
Another aspect I want to highlight is the changing role of the family and community. We must ensure that support is put in place to allow people to remain in their families and their local communities as much as possible. In providing and caring for the elderly, that will mean utilising new technologies and new methods of ensuring that they have independent means of living and can fully participate in their own community.
All Member States have faced the same common issues: how to address the impact of demographic ageing or healthcare systems and expenditure, how to use the new technologies for the benefit of the elderly, how to ensure a better standard and quality of life for the elderly. Sharing information in these areas can only be beneficial.
I would also like to congratulate my colleague, Mr Mussa, for his work on behalf of the Committee on the Environment, Public Health and Consumer Policy in tackling issues which were not fully addressed in the Commission proposal, in particular training for health professionals, nurses and those involved in specific expert care for the elderly. These are now being included in the report by Mr Mantovani. That is a welcome move.
There are many organisations that want to work in assisting the elderly. This year - 2003 - is the year of the disabled. There are many elderly people who suffer from disabilities as well. We must ensure that we not only pay lip service to the disabled this year, but also give particular emphasis to those who cannot speak for themselves, and mostly that means the elderly disabled.
We all want to grow old, but we would prefer not to be old. This is a Dutch expression about the consequences of getting older. After all, age generally comes with ailments. Ailments which, with proper attention and care, a person can live with. This proper attention and care involves people. People who provide the necessary hands-on care. With the support of good policy and the commitment of politicians, this can be accommodated.
Mr Mantovani's report aims to provide the space to do so from a European perspective. He puts forward a range of proposals based on a great concern about the demographic trend towards an ageing population and the consequences this will have for our health systems. In addition to expressing my appreciation for the report, I would like to indicate why, in my opinion, his proposals lose sight of the reality of care provision. The report is brimming over with the politics of good intentions. Good intentions alone will not, in my opinion, be the mainspring of political and policy-related activities. Certainly not if Europe would have to be given new powers on such a basis. Assigning powers to European institutions is a failure to appreciate the fact that care is provided between people at the micro level.
Promoting good healthcare and exchanging good practices are points I endorse. Also of great importance is the fact that it is made clear that healthcare and care of the elderly must not only be approached from the point of view of what it costs. Elderly people and patients are more than just an item of expense to society.
The number of new policy-coordinating proposals and inventories will not, in my opinion, promote good care and assistance but will rather impede it. In my country there is a lot of discussion about healthcare at the moment. Dozens of rules, procedures and administrative obligations are impeding the work of nurses and carers. If one thing has become clear, it is that we need hands at the bedside and not at the computer. If we also have to comply with European wishes in respect of the provision of information, you will understand that there are few hands left over to actually provide the care.
Although many of Mr Mantovani's ideas appeal to me, I cannot endorse his report. The report misunderstands the position of the concept of subsidiarity when it comes to the role of Europe and the role of the Member States in these areas of policy. The report furthermore disregards day-to-day practice. Practice is not waiting for new rules from Europe, it is waiting for people who want to do the work.
You will understand that I do not regard the European institutions and the Convention as being assigned a role in the policy areas of care for the elderly and healthcare. I therefore support Mrs Lynne's amendments concerning scrapping paragraphs 18 and 20. This will ensure that responsibility for healthcare and care for the elderly remains with the national governments. It is there that the parameters are established and a substantive policy can be pursued that enables us to respond to the people's demand for care. Finally, I would like to point out the importance of interrelationships between people in family, church or home circles. That is where the care is provided in practice, at the micro level. It is pointless worrying about care, you have to go out and do it!
Mr President, let me begin by disagreeing with Mr Blokland for once, and I will explain to Hans why later. I would like wholeheartedly to support the proposal from the European Commission, together with my colleague's, Mr Mantovani's, proposal. In Europe we all have the same problem. We all have healthcare that is expanding, certainly financially. Why? Because we are dealing with emancipated citizens, citizens who have a different lifestyle, citizens who want more and who want better quality. We also have facilities that are making healthcare more expensive. We all want to keep this system under control, but we would all also like to be able to respond to this justified demand on the part of our citizens. This means we will have to discuss a number of matters with each other, perhaps not with a view to doing everything in the same way but with a view to finding out how we can all learn from each other's experience.
Incidentally, I must now make a critical comment about the communication from the European Commission. In the Netherlands, healthcare is not financed via taxes but via premiums; the situation is therefore different from what it says in the communication. I also see that the communication - and this is why I am so much in favour of this open method of coordination - states that in those countries in which only a small proportion is financed via private insurance and the bulk via taxes, the best example in the table being Luxembourg, the per capita cost of healthcare is simply considerably lower.
That is therefore something that we can learn from one another. What we should also have learned from one another is that Europe actually plays a major role in the field of healthcare already, despite the fact that we have little to say formally. Firstly via the article in the Treaty in which achieving a high level of healthcare protection is stated as an objective. Incidentally, Hans, Dutch citizens benefit a lot from this. Secondly via the deepening of the internal market; we do in fact have a great deal to say about appliances and certainly also about medicines. So we should - and I would like to ask the Commissioner if she agrees - come up with solutions for the shortages and gaps in order to achieve proper financeability. In this case I am thinking about the whole range of medicines, for example. If we were to do something about generic medicines, we would be able to save EUR 500 million a year in our country alone. I therefore say to the Commissioner: do something about it, start taking targeted action on this point in consultation with your colleague Mr Byrne.
Now to go back briefly to that high level of protection. The Dutch citizen benefits from that too. Why? Because with that high level, we can at least arrange for people to have the opportunity to go abroad for healthcare if care in the Netherlands is inadequate because it is a demand-led system, the last communist system still in existence in Europe. Furthermore, we cannot declare a certain treatment to be experimental. No, that has all been tested by the European Court of Justice.
I am convinced that Europe can do a lot, does do a lot and should actually do even more in the area of healthcare, even if it is initially via the open coordination method. In any event the first reports reveal that we can learn an awful lot from one another.
Mr President, like other Members, I would firstly like to thank and congratulate the Commissioner and the rapporteur, Mr Mantovani, because I believe it has really been an excellent idea to produce a communication on the needs relating to healthcare and the care of elderly people. Commissioner, holding this debate is consistent with all this House's concerns about the needs of elderly people, and it is very helpful that Mr Mantovani's report has achieved such a broad consensus on certain very important ideas.
I am one of those people who believe that the dignity of a society is basically measured by the dignity with which it treats its elderly people; I also believe that issues relating to health, rather than being commercial goods, are a matter of rights. Fortunately, Mr Mantovani's report and the amendments which I hope we will approve tomorrow and others which we will reject - I hope - will highlight these elements, which are fundamental to the future of Europe.
I am pleased that it moves in this direction, that it stresses the coordination elements which the Commissioner has mentioned, that it maintains the open coordination method, and I hope that this is the beginning of a broader consideration, so that it may also reach other elements of our society.
As the Commission has said in some of its documents, Europe - despite its great progress and despite having increased its standard of living and life expectancy over recent decades - still has problems such as the fact that one in every five citizens dies prematurely; the new risks; inequalities and differences on health issues, ...
These problems are not exclusive to elderly people, but they are problems and issues for all European citizens, who are appealing to us, to the politicians, to the European Convention, to finally treat Europe as an area in which there can be competition but also cooperation and solidarity. The European citizens are asking for it for essential elements of their lives such as health.
I therefore hope that this method of open coordination, this detailed and exhaustive approximation of health needs - but also social needs and the humanisation of the lives of the elderly - and of these problems, is extended in future communications. I hope that we will have new instruments so that Europe is not just a market, but also a collection of rights and a source of hope, which is what the public are asking us for.
The future of care for the elderly must not be reduced to a sectoral, or even simply humanist concern, and even less so to purely financial thinking or concern for financial viability. Are these generations an asset to modern society, yes or no? Do our societies have the means to provide them with a decent future, sufficient means for care, and therefore a high-level retirement worthy of our times, yes or no? My reply is yes, a resounding yes. In France today, 40% of people retiring receive less than EUR 1 000 per month. Statistics indicate that by 2005, 30% will be approaching the poverty line. So yes, of course, funding for social protection needs to be reviewed. The problem is deciding on the principles according to which this should take place.
Asking questions about the future of retirement and care therefore equates to making social choices. How can we address the causes of the debt, how can we increase the number of those participating in the national solidarity effort? By combating unemployment by means of employment policies or by making redundancies and closing businesses?
I would also like to voice my opposition, as others have already done, to Article 10(c) of the report in particular, which advocates, and I quote, 'the creation of an internal market in health services and products'. This would open the way for the attitude of pension funds which are more interested in gaining a market share than in worrying about any kind of health policy. I personally cannot envisage care being distributed according to budget. Is there not already a risk when, for example, in the United Kingdom, dialysis is no longer funded after the age of 75? On the other hand, I am sure that social benefits such as those under the French retirement system should be strengthened. In France, seven trade unions have been asking for this recently. Their joint platform demands a high-level retirement provision. They are also calling for demonstrations throughout the country on 1 February.
Lastly, we have the resources to ensure a high-level retirement provision. As recommended by one of the amendments tabled by my group, we need to study new ways to fund legal retirement systems, in particular by extending social contributions to all financial income, applying the same rates as for salaries. Lastly, I would like to express my total opposition to increasing the duration of working life in France and in Europe, as recommended by the Barcelona European Council.
Mr President, as a visibly greying member of the population I have a considerable interest in this debate, as do many others in this House. I have some concern about the climate of it. I would like to believe that it is genuinely about providing universal high-quality care in a variety of situations and circumstances, but that is certainly not the tone of the debate as it often comes across in a number of our Member States, where it seems to be all about how we can cut costs and find the money to make provisions. As others have said, that is not the only way in which we should be looking at this issue, if we should be looking at it that way at all.
One way of improving the situation is to pay reasonable wages to well-trained and qualified staff. I am aware that non-medical care is one of the fastest growing areas in terms of job creation. However, it is all too often very poorly paid, it is often done by women, by migrant women, and the staff are often recruited with difficulty. It is certainly a boom area for temporary work agencies in the UK. Yet those workers are then treated as if they are some sort of disposable commodity and as if the work is unskilled, whereas care work is immensely skilled and stressful.
We also need to look at the implications of the current employment policy which not only encourages but actively pushes more people, especially women, into the workforce and away from the caring role they might have fulfilled or the voluntary work they might have done.
I am not saying that women should be forced to stay at home. I have never believed that. But it means that we must look carefully at the financial and social support for carers, which should reflect the much larger costs that society would otherwise bear.
We also need to recognise that carers who are in work need leave provision, not just parents. We need to look at the employment needs of carers. I am pleased to say that the equal funding is being used for at least one such project involving the UK.
Some of my other concerns also focus on the issue of discrimination in the provision of health care for the elderly. This is observed in quite a number of Member States. It is a useful area for comparison between Member States and might at some point be part of another horizontal directive for Article 13.
We mentioned in the debate the issue of an adequate income for older people. I am very pleased that paragraph 7 of Mr Mantovani's report, quoting the World Health Organisation, talks about health being best served in a more socially cohesive, egalitarian society with a smaller burden of relative deprivation.
People have raised the question of the internal market in health care, not just in terms of cross-border treatment, although, judging by the post I receive, the ability to transfer disability allowances and carers' allowances across borders under Regulation 1408/71 would be welcomed. It is also an issue of cross-border service providers and increasing provision from third country providers.
As Mrs Evans said, it is not yet clear what impact the future negotiation on GATS will have on service provision and which aspects of health care and other care for the elderly will be put into any EU offer for discussion under the World Trade Organisation's agreements. It is certainly the view of my group that such services should not be included.
It is also clear that at some point we will need a framework for the cross-border liability of service providers. I agree with Mr Crowley on the issue of risk equalisation in the private sector, to avoid cherry-picking of the purely profitable. We also need to consider, both inside and outside the Convention, to what extent health care and general care are services of general interest and whether universal and affordable access should be guaranteed in the Treaties of the European Union.
We have to look further at what constitutes goods or services in health and other care. I am aware that Denmark has already introduced legislation on this. It would be another useful area for comparison in an open method of coordination.
Mr President, Commissioner, this report is good, the Commission proposal is a good one, and, although you, Commissioner, can be thanked for this, permit me one comment. I found in the report the word 'Überalterung'. I do not know what that is in Greek, English, or any other language, but in German it amounts to quite offensive discrimination against older - or as the word in question would have it, superannuated - people. When one is no longer as young and beautiful as you are, but, like me, is in one's seventieth year, that sort of thing causes an enormous amount of anguish. Let us at last stop using these stupid expressions about the superannuation or geriatrification of Europe. Even though you can read it all over the media, it is quite simply not true. Never have there been so many people alive in Europe as there are today and never before has there been such high life expectancy as there is now. As recently as 150 years ago, average life expectancy was around 40 years, and now it is 80. Any girl born today has the chance to live to a hundred. People today have the good fortune to be able, at long last, to live to an age that has in fact always been genetically possible. So let us stop talking about any geriatrification of Europe or about its superannuation. I assume that this has simply escaped your notice. Please stop talking about people being superannuated.
Let me make another comment. In the Committee on the Environment, Public Health and Consumer Policy, I tabled a whole series of amendments, all of which were adopted. I am very pleased about that. There is one amendment of which I am particularly proud, Commissioner, and it is one that I should especially like to commend to you. It has to do with something that is a quite splendid addition to what has been achieved in terms of family and social policy - continued remuneration for one week in the year in the event of a person remaining at home to care for a close family member - perhaps a parent or grandparent - who has become ill. That is the law in Austria, so that any working person can stay at home for one week in the year to care for his or her elderly family members. I think it is a great thing that the Committee on the Environment, Public Health and Consumer Policy has adopted this amendment. I hope that we will do the same when we vote tomorrow. Commissioner, I commend this matter to your care.
Mr President, Commissioner, ladies and gentlemen, the work by the European Commission, the rapporteur, whom I thank, and our European Parliament, whose representatives have spoken this evening, are based on two central facts. One very positive fact: the human lifespan is increasing constantly while external signs of ageing are decreasing significantly. Another fact, which is of serious concern to economists and in particular to anyone with budgetary responsibilities: this increased lifespan goes hand in hand with health and care needs, the costs of which are also increasing and will increase considerably over the coming years.
Unless we believe, therefore, that the single market and free competition will solve all the problems in this regard as well, we shall have to be prepared to make significant financial efforts in terms of contributions and taxes, which will of course have to be distributed fairly, in order to guarantee a high level of care for all. Some, quite wrongly, deny this. Others find it regrettable; I find it regrettable for them, because they will be old one day too. Lastly, others, myself included, think and say that we must grasp the nettle. It is the only way of preventing longer lives from being nothing more than delayed death and ensuring that this increase represents the continuation of a genuine life, not forgetting that experience is also a factor in progress. This requires quality care and services, adapted to every situation, which necessitates public research for new medicines and treatments, changes in mentality and different priorities for our society and, in particular, public budgets which meet our needs. Now, at the beginning of a new millennium, Mr President, we all know, and some, even some of us, regret, that we are far from having fulfilled all these conditions and criteria.
Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mr Mantovani on his excellent report, which highlights the need to guarantee people's right to high-quality protection against health risks and loss of independence, and the importance of ensuring that that right reflects the challenges of our times, and in particular the demographic trend towards an ageing population.
That phenomenon is the result of low birth rates and increased life expectancy, especially amongst women. In less than one decade, between 1990 and 1999, the number of women over 65 has increased by nearly 3%. The effects of an ageing population are being felt at various levels. In Portugal, for example, if we consider the population of working age, greater longevity amongst women means that since 1995 the number of elderly women has been greater than that of young women. At the same time, the increase in the number of elderly persons is imposing a greater burden on health care and social services.
The issue we face is a simple and intuitive one. Society cannot be said to be progressing if greater life expectancy is not matched by improvements in quality of life. So the great challenge for us is to achieve a high level of satisfaction amongst the elderly with their quality of life, while keeping the costs that this involves in check. This will inevitably make demands on public finance, which plays a key part in expenditure on health in all the Member States. Even in Greece, the country where public finance makes the lowest contribution to health services, the figure is about 56%, rising to 84% in the United Kingdom. An ageing population will have a considerable impact on budgets, which will in turn increase public expenditure. Health care systems in the European Union should therefore be pursuing the objective of being simultaneously accessible, high in quality and financially viable. Each Member State is responsible for the organisation and financing of its own social protection system. Nevertheless, this responsibility is increasingly being exercised in an overall context that affects various Community policies.
For this reason, as has already been mentioned, the Barcelona European Council stressed the need to establish and develop closer cooperation between the Member States as regards social protection, exchanges of good practice and information, research, establishing common indicators and standards and the development of health and social services for the elderly.
Lastly, I believe that the Greek Presidency should examine the European Community strategy and action programme in the field of public health, with a view to the next European Council in the spring adopting the use of the open method of coordination and a precise timetable for cooperation between the Member States.
Mr President, we shall not be voting for this report as the rapporteur insists on the need for financial viability, which basically means that we have to restrict the level of spending in advance. Beyond that, however, how can we talk about the future of health and care for the elderly without raising the problem of pensions? On the pretext of modernisation, numerous governments within the Union are increasingly attacking pensions and current and future pensioners.
In France, just over the past fifteen years, following various reforms, the level of pensions has decreased by some 30%. How, therefore, could working-class pensioners, who, even as employees, received insufficient salaries, survive this permanent reduction in their purchasing power without it affecting their health and quality of care?
The report emphasises prevention. The first step in prevention, however, is guaranteeing acceptable living conditions for pensioners. We need not only to halt the reduction in the level of pensions, but we also need to ensure that, for all those who have worked their whole lives, retirement does not mean a reduction in their purchasing power. We must not accept being told that this is impossible and that the ratio of people of working age to those of non-working age does not allow it. The problem is not this ratio between people of working and non-working age, but the ratio between the considerable profits of large companies, the ever-increasing income of the wealthier classes, and the constantly decreasing income of employees, both when working and as pensioners. In order to guarantee dignity for pensioners, we must agree to dip into these profits or the income of the wealthy.
Mr President, Commissioner, ladies and gentlemen, Mrs Flemming's remarks oblige me to say that we should not view this report in isolation from other reports and initiatives, for example, the Lisbon strategy, which also aims towards social cohesion and sustainability, the Commission report on the evaluation of national strategies for adequate and sustainable pensions, or the Streamlining Report on the coordination of employment policy with economic policy. All these serve the purpose of ensuring that our social security system continues to be financially viable, because that is what is needed. Demographic changes are relevant to every area of policy and have effects on the social fabric and on the socio-political framework, and so I welcome this report and this debate as helping to increase our awareness of these things.
Action is needed, on the part of all of and us at every political level. A survey by Eurostat, a few days ago, showed that in 2002 there were fewer births, but more deaths, recorded in the EU. The number of live births in the EU reached 3.99 million in 2002, which is 0.3% fewer than in 2001. It is estimated that, in 2002, some 3.68 million people died in the EU, which amounts to some 60 000 more than in 2001. These figures alone show that our society faces a change which will affect policy on social security, employment, finance and the economy.
There is just one aspect that I would like to pick out - that of care. In my country - Austria - alone, 540 000 people are at present in need of help and care. This figure will increase to just over 800 000 by 2011. At the same time, 84% of all those in need of care - and this is the case in all countries - receive that care from members of their own family. Only 26% require or receive additional help or avail themselves of it. Demographic and economic changes mean, though, that the family members who provide care are becoming fewer in number.
The number of people employed in the care field has increased by 5.5%, so the health and welfare sector is creating jobs. Underdevelopment of many areas of the mobile care and support services means that far from all the sufficiently trained staff can be employed. I therefore demand certain things above all in this context. Among other things, we should be attaching greater importance to the mobile services and to the services needed to supplement them - hospices, family support, and day centres - and extending them. There is a need for a build-up of resources in personal environments and for more extensive support both for recipients of care and for their families. In my view, though, we also need uniform standards of training and professional development, as aid is often required across national boundaries. The caring professions need a campaign to enhance their image and we have to explore why they are so unstable and why staff remain in them for so short a time. Care is one of the greatest challenges of our time, and we need European standards for it.
Thank you very much, Mr Karas.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.07 p.m.)